 



EXHIBIT 10.1
EXECUTION COPY
UNIT PURCHASE AGREEMENT
by and among
Avanir Pharmaceuticals
(the “Buyer”),
The Parties Listed on Schedule A Attached Hereto
(the “Sellers”)
and
Alamo Pharmaceuticals, LLC
(the “Company”)
with respect to all outstanding units representing membership interests of the
Company
Dated as of May 22, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
PURCHASE AND SALE
       
 
       
SECTION 1.01. Purchase and Sale of the Units
    1  
SECTION 1.02. Purchase Price
    1  
SECTION 1.03. Sellers’ Payment Waterfall
    2  
SECTION 1.04. Contingent Payments; Non-US Licensing Earn-Out Payments; Run Rate
Contingent Payments
    3  
SECTION 1.05. Adjustment to the Buyer Note 2 for Excess Product Returns
    9  
SECTION 1.06. Tax Allocation
    10  
SECTION 1.07. Designated Buyer Subsidiary
    11  
 
       
ARTICLE II
       
CLOSING
       
 
       
SECTION 2.01. Closing
    11  
SECTION 2.02. Closing Deliveries by the Sellers
    11  
SECTION 2.03. Closing Deliveries by Cutler
    12  
SECTION 2.04. Closing Deliveries by the Buyer
    13  
 
       
ARTICLE III
       
REPRESENTATIONS AND WARRANTIES OF THE SELLER
       
 
       
SECTION 3.01. Organization, Authority and Qualification of the Sellers
    14  
SECTION 3.02. Membership Interests of the Sellers
    14  
SECTION 3.03. No Conflict
    15  
SECTION 3.04. Governmental Consents and Approvals
    15  
 
       
ARTICLE IV
       
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
       
 
       
SECTION 4.01. Organization, Authority and Qualification of the Company
    16  
SECTION 4.02. Subsidiaries
    16  
SECTION 4.03. Membership Interests
    17  
SECTION 4.04. Corporate Books and Records
    18  
SECTION 4.05. No Conflict
    18  
SECTION 4.06. Governmental Consents and Approvals
    18  
SECTION 4.07. Financial Information; Books and Records
    18  
SECTION 4.08. Absence of Undisclosed Liabilities
    19  
SECTION 4.09. Receivables
    19  
SECTION 4.10. Inventories
    20  
SECTION 4.11. Conduct in the Ordinary Course; Absence of Certain Changes, Events
and Conditions
    20  
SECTION 4.12. Litigation
    23  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.13. Environmental and Other Permits and Licenses; Related Matters
    23  
SECTION 4.14. Material Contracts
    25  
SECTION 4.15. Intellectual Property
    27  
SECTION 4.16. Real Property
    29  
SECTION 4.17. Assets
    31  
SECTION 4.18. Customers
    31  
SECTION 4.19. Suppliers
    32  
SECTION 4.20. Employee Benefit Matters
    32  
SECTION 4.21. Labor Matters
    34  
SECTION 4.22. Certain Interests
    35  
SECTION 4.23. Taxes
    36  
SECTION 4.24. Compliance; Regulatory Compliance
    37  
SECTION 4.25. Product Registration Files
    39  
SECTION 4.26. Insurance
    39  
SECTION 4.27. Certain Business Practices
    39  
SECTION 4.28. Brokers
    40  
 
       
ARTICLE V
       
REPRESENTATIONS AND WARRANTIES OF THE BUYER
       
 
       
SECTION 5.01. Organization and Authority of the Buyer
    40  
SECTION 5.02. No Conflict
    40  
SECTION 5.03. Governmental Consents and Approvals
    41  
SECTION 5.04. Investment Purpose
    41  
SECTION 5.05. Litigation
    41  
SECTION 5.06. SEC Filings; Financial Statements
    41  
SECTION 5.07. Brokers
    42  
 
       
ARTICLE VI
       
ADDITIONAL AGREEMENTS
       
 
       
SECTION 6.01. Use of Intellectual Property
    42  
SECTION 6.02. Intercompany Arrangements
    42  
SECTION 6.03. Sellers’ Representative.
    42  
SECTION 6.04. No Contribution/Indemnification; Offset
    43  
SECTION 6.05. Indemnification
    43  
SECTION 6.06. Release
    44  
SECTION 6.07. Post-Closing Operating Covenants
    44  
SECTION 6.08. Termination of Transfer Restrictions
    45  
SECTION 6.09. Further Action
    45  
 
       
ARTICLE VII
       
EMPLOYEE MATTERS
       
 
       
SECTION 7.01. Benefits
    45  
SECTION 7.02. Termination of Certain Company Plans
    45  
SECTION 7.03. WARN Act
    46  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 7.04. Release Agreements
    46  
 
       
ARTICLE VIII
       
TAX MATTERS
       
 
       
SECTION 8.01. Books and Records; Cooperation
    46  
SECTION 8.02. Allocation of Taxes
    46  
SECTION 8.03. Notices
    48  
SECTION 8.04. Tax Clearance Certificate
    48  
SECTION 8.05. Transfer Taxes
    48  
SECTION 8.06. Miscellaneous
    48  
 
       
ARTICLE IX
       
INDEMNIFICATION
       
 
       
SECTION 9.01. Survival of Representations and Warranties
    49  
SECTION 9.02. Indemnification by Cutler
    50  
SECTION 9.03. No Effect on Liability
    51  
SECTION 9.04. Limits on Indemnification
    51  
SECTION 9.05. Defense of Third Party Claims
    53  
SECTION 9.06. Procedure for Claims between Parties
    54  
SECTION 9.07. Indemnification Payment
    54  
SECTION 9.08. Resolution of Conflicts and Claims
    55  
 
       
ARTICLE X
       
GENERAL PROVISIONS
       
 
       
SECTION 10.01. Certain Defined Terms
    57  
SECTION 10.02. Definitions
    67  
SECTION 10.03. Interpretation and Rules of Construction
    68  
SECTION 10.04. Expenses
    69  
SECTION 10.05. Notices
    69  
SECTION 10.06. Public Announcements
    71  
SECTION 10.07. Titles
    71  
SECTION 10.08. Severability
    71  
SECTION 10.09. Entire Agreement
    71  
SECTION 10.10. Assignment
    71  
SECTION 10.11. Amendment
    72  
SECTION 10.12. Waiver
    72  
SECTION 10.13. No Third Party Beneficiaries
    72  
SECTION 10.14. Specific Performance
    72  
SECTION 10.15. Governing Law
    73  
SECTION 10.16. Consent to Jurisdiction
    73  
SECTION 10.17. Attorneys’ Fees
    73  
SECTION 10.18. Currency
    73  
SECTION 10.19. Cumulative Remedies
    73  
SECTION 10.20. Representation by Counsel
    73  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 10.21. Execution and Counterparts
    74  
SECTION 10.22. Disclosure
    74  

SCHEDULES

     
Schedule A
  List of the Sellers

EXHIBITS

     
Exhibit A
  Form of Accredited Investor Certificate
Exhibit B
  Form of Amended and Restated Operating Agreement
Exhibit C
  Form of Assignment and Assumption of Units Agreement
Exhibit D
  Form of Buyer Note 1
Exhibit E
  Form of Buyer Note 2
Exhibit F
  Form of Buyer Note 3
Exhibit G
  Letter Agreement
Exhibit H
  Form of Non-Compete Agreement
Exhibit I
  Form of Pledge Agreement
Exhibit J
  Form of Registration Rights Agreement
Exhibit K
  Form of Release Agreement

iv



--------------------------------------------------------------------------------



 



UNIT PURCHASE AGREEMENT
          This UNIT PURCHASE AGREEMENT dated as of May 22, 2006 (this
“Agreement”), is entered into by and among Avanir Pharmaceuticals, a California
corporation (the “Buyer”), the parties listed on Schedule A attached hereto (the
“Sellers”) and Alamo Pharmaceuticals, LLC, a California limited liability
company (the “Company”).
RECITALS
          WHEREAS, the Sellers own 10,300,000 membership interest units (the
“Units”), representing all of the outstanding Equity Participations (as defined
herein) of the Company;
          WHEREAS, the Company, directly and through its Subsidiaries, among
other things, is engaged in the business of developing and reformulating
approved drugs and development compounds into branded products and the
production, distribution and marketing of the Product (as defined herein) at
various locations in the United States and abroad (the “Business”);
          WHEREAS, the Sellers wish to sell to the Buyer, and the Buyer wishes
to purchase from the Sellers, the Units, upon the terms and subject to the
conditions set forth herein; and
          WHEREAS, certain capitalized terms used in the Agreement are defined
in Section 10.01 of the Agreement.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound hereby, the Sellers and the Buyer hereby agree as follows:
ARTICLE I
PURCHASE AND SALE
          SECTION 1.01. Purchase and Sale of the Units. Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Buyer shall
purchase from the Sellers, and the Sellers shall sell, assign, transfer, convey
and deliver, or cause to be sold, assigned, transferred, conveyed and delivered,
to the Buyer, the Units free and clear of all Encumbrances of any kind for the
consideration specified in Section 1.02 below.
          SECTION 1.02. Purchase Price.
          (a) In consideration of the purchase of the Units, the Buyer agrees to
pay to the Sellers’ Representative for distribution pursuant to Section 1.03
(i) the Buyer Debt Repayment Amount, (ii) the Buyer Notes, (iii) the Contingent
Payments as provided in Section

1



--------------------------------------------------------------------------------



 




1.04, (iv) the Non-US Licensing Earn-Out Payments as provided in Section 1.04
and (v) the Contingent Note or Run Rate Contingent Payments as provided in
Section 1.04 (collectively, the “Purchase Price”); provided, however that the
aggregate principal amount of the Buyer Note 2 shall be reduced at the Closing
and prior to issuance and delivery by the aggregate amount of the gross
wholesale prices charged to the Company’s wholesalers for any shipments of the
Product by the Company after the close of business on May 18, 2006 and prior to
the Closing.
          (b) The Buyer shall deduct from the Purchase Price (including any
amounts payable under Section 1.04) any amounts required to be withheld or
deducted under the Code or other applicable Tax Law; provided that the Buyer
agrees that no such deduction is required from the Buyers Debt Repayment Amount
or the Buyer Notes paid at the Closing. To the extent that amounts are so
withheld by the Buyer, such withheld amounts shall be treated for purposes of
this Agreement as having been paid to the Seller and/or the Sellers’
Representative, as applicable, in respect of whom such deduction and withholding
was made, based upon that portion of the Purchase Price to which such Seller
would have been entitled pursuant to Section 1.03 and Section 1.04, as
applicable, absent such deduction. Any amounts so deducted shall be remitted by
the Buyer to the appropriate Governmental Authority on a timely basis.
          SECTION 1.03. Sellers’ Payment Waterfall. In consideration of the
payment by Cutler on behalf of the Company of the Cutler Debt Repayment Amount
and other amounts paid by Cutler in connection with the transactions
contemplated by the Acquisition Documents (the “Cutler Threshold Amount”), the
Sellers hereby agree that any payments of the Purchase Price made by the Buyer
pursuant to this Agreement shall be made to Sellers’ Representative, who shall,
in turn, distribute such payments in accordance with the following:
          (a) Cutler shall receive the Buyer Note 1, the Buyer Note 2 and the
Buyer Note 3 (which shall be deemed to have been received by Cutler at the time
of its issuance, even though retained by the Buyer pursuant to the terms of the
Pledge Agreement);
          (b) If the Cutler Debt Repayment Amount shall have been paid to the
Company Lenders prior to the Closing as confirmed in the Beneficiary Demand
Statements, then Cutler shall receive the Buyer Debt Repayment Amount;
          (c) Cutler shall receive the Contingent Note or any Run Rate
Contingent Payments;
          (d) Cutler shall receive any Contingent Payments and any Non-US
Licensing Earn-Out Payments until Cutler has received an amount pursuant to this
Section 1.03(b) equal to the Cutler Threshold Amount minus the sum of: (x) the
principal amount of each of the Buyer Notes, as reduced pursuant to the terms of
this Agreement, (y) the aggregate amount of any Contingent Note or any Run Rate
Contingent Payments and (z) $4,000,000; and
          (e) Thereafter, any Contingent Payment and Non-US Licensing Earn-Out
Payment amounts shall be distributed to the Sellers in proportion to their
respective Sharing Percentages.

2



--------------------------------------------------------------------------------



 



          For all purposes hereunder, Sellers’ Representative, and not the
Buyer, shall be responsible for distributing any amounts received by it pursuant
to the terms of this Agreement in accordance with this Section 1.03.
          SECTION 1.04. Contingent Payments; Non-US Licensing Earn-Out Payments;
Run Rate Contingent Payments.
          (a) Calculation of Contingent Payments. For the period beginning on
the Closing Date and ending on December 31, 2018 (the “Contingent Payment
Period”):
     (i) Not later than 45 calendar days following the end of the first four
consecutive fiscal quarters (provided that if such fourth consecutive fiscal
quarter is the fourth fiscal quarter of a fiscal year of the Buyer such time
period shall be 75 calendar days) during the Contingent Payment Period that Net
Product Revenues during such four consecutive fiscal quarters period exceeds
$40.0 million (the “Initial Contingent Payment Determination Period”), the Buyer
and the Company, jointly and severally, shall pay to the Sellers’ Representative
by wire transfer of immediately available funds to an account designated by the
Sellers’ Representative prior to the second Business Day preceding the end of
such 45 day (or 75 day, if applicable) period after the Initial Contingent
Payment Determination Period, an aggregate amount equal to Ten Million Four
Hundred Fifty Thousand Dollars ($10,450,000) (the “Initial Contingent Payment”),
which amount shall be distributed by the Sellers’ Representative in accordance
with Section 1.03.
     (ii) In addition to the amounts payable pursuant to Section 1.04(a)(i), not
later than 45 calendar days following the end of the first four consecutive
fiscal quarters (provided that if such fourth consecutive fiscal quarter is the
fourth fiscal quarter of a fiscal year of the Buyer such time period shall be 75
calendar days) during the Contingent Payment Period in which the Net Product
Revenues during such four consecutive fiscal quarters period exceeds
$50.0 million (the “Subsequent Contingent Payment Determination Period”), the
Buyer and the Company, jointly and severally, shall pay to the Sellers’
Representative by wire transfer of immediately available funds to an account
designated by the Sellers’ Representative prior to the second Business Day
preceding the end of such 45 day (or 75 day, if applicable) period after the
Subsequent Contingent Payment Determination Period, an amount equal to
Twenty-Five Million Dollars ($25,000,000) (the “Subsequent Contingent Payment,”
together with the Initial Contingent Payment, the “Contingent Payments”), which
amount shall be distributed by the Sellers’ Representative in accordance with
Section 1.03; provided, however, that if such 45 day (or 75 day, if applicable)
period after the Subsequent Contingent Payment Determination Period shall end
within 12 months of the date of payment by the Buyer and the Company of the
Initial Contingent Payment, then the Buyer and the Company shall have until
12 months after the date of payment by the Buyer and the Company of the Initial
Contingent Payment to pay the Subsequent Contingent Payment; provided further
that if the Initial Contingent Payment Determination Period and the Subsequent
Contingent Payment Determination Period shall include the same four consecutive
fiscal quarters, the Initial Contingent Payment shall be payable by the Buyer
and the Company prior to the end of the 45 day (or 75 day, if applicable) period
after such four consecutive fiscal quarters and the Buyer and the Subsequent
Contingent Payment shall be payable by

3



--------------------------------------------------------------------------------



 



the Buyer and the Company within 12 months after the date of payment by the
Buyer and the Company of the Initial Contingent Payment.
          (b) Non-US Licensing Earn-Out Payments. In addition to the amounts
payable pursuant to Section 1.04(a), not later than 45 calendar days following
the end of each fiscal quarter (provided that such time period shall be 75
calendar days for any fourth fiscal quarter of a fiscal year of the Buyer)
during the Contingent Payment Period, the Buyer and the Company, jointly and
severally, shall pay to the Sellers’ Representative by wire transfer of
immediately available funds to an account designated by the Sellers’
Representative prior to the second Business Day preceding the end of such 45 day
(or 75 day, if applicable) period an amount equal to the product of (x) the Net
Non-US Licensing Revenues received during the preceding fiscal quarter
multiplied by (y) 0.5 (such product for each fiscal quarter, a “Non-US Licensing
Earn-Out Payment,” and, together with all other Non-US Licensing Earn-Out
Payments, the “Non-US Licensing Earn Out Payments”), which amount shall be
distributed by the Sellers’ Representative in accordance with Section 1.03.
          (c) IMS Data Contingent Payments. In addition to the amounts payable
pursuant to Sections 1.04(a) and 1.04(b), if the amount of sales of the Product
as first reported by IMS Health Incorporated (“IMS”) on a National Sales
Perspective Report (a “NSP Report”) for each of the months of April 2006 and
May 2006 is equal to or exceeds $1,266,539 (as reported by IMS on the NSP Report
first issued for March 2006) for each such month, then the Buyer shall issue to
Cutler a senior note in the aggregate principal amount of Four Million Dollars
($4,000,000) that shall contain the same terms and conditions set forth in the
Buyer Note 2 (the “Contingent Note”). The Buyer shall provide notice to the
Sellers’ Representative within 15 calendar days of receipt by Buyer of the NSP
Report first issued by IMS for May 2006 setting forth whether Cutler shall be
entitled to the Contingent Note. The Buyer shall (A) provide to the Sellers’
Representative with such notice a copy of the NSP Reports first issued by IMS
for the months of March, April and May 2006 (it being understood for purposes of
this Section 1.04(c) that the data contained in such NSP Reports first issued by
IMS for the months of March, April and May 2006 shall be deemed the final data
upon which the determination of the amount of sales of the Product is made for
each such month, and that no data for each such month as first reported by IMS
shall be altered by any subsequent revisions by IMS to such data for those
months in subsequent NSP Reports) and (B), if issuable pursuant to this
Section 1.04(c), deliver to the Sellers’ Representative the Contingent Note for
distribution to Cutler.
          (d) Run Rate Contingent Payments. In the event that the Buyer is not
required to issue the Contingent Note in accordance with Section 1.04(c) because
the amount of sales of the Product as first reported by IMS on a NSP Report for
each of the months of April 2006 and May 2006 is not equal to or exceeds
$1,266,539 for each such month, in addition to the amounts payable pursuant to
Sections 1.04(a) and 1.04(b):
     (i) Subject to Section 1.04(d)(iii), not later than 45 calendar days
following the first fiscal quarter (provided that such time period shall be 75
calendar days if such fiscal quarter is the fourth fiscal quarter of a fiscal
year of the Buyer) during the Contingent Payment Period in which the Net Product
Revenues equals or exceeds $1.0 million in each of the three consecutive months
of such fiscal quarter (the “Initial Run Rate Contingent Payment Determination
Period”):

4



--------------------------------------------------------------------------------



 



     (A) if the end of such 45 day (or 75 day, if applicable) period after the
Initial Run Rate Contingent Payment Determination Period shall occur prior to
the Maturity Date of the Buyer Note 2 (as defined therein), then the Buyer at
its sole option shall (1) issue to Cutler a senior note in the aggregate
principal amount of Two Million Dollars ($2,000,000) that shall contain the same
terms and conditions set forth in the Buyer Note 2 (the “Alternate Contingent
Note 1”), except the Maturity Date of such Alternate Contingent Note 1 shall be
the third anniversary of the Closing Date unless prepaid in accordance with its
terms prior to such date, or (2) pay, jointly and severally with the Company, to
the Sellers’ Representative by wire transfer of immediately available funds to
an account designated by the Sellers’ Representative prior to the second
Business Day preceding the end of such 45 day (or 75 day, if applicable) period
after the Initial Run Rate Contingent Payment Determination Period, an amount
equal to Two Million Dollars ($2,000,000) which amount shall be distributed by
the Sellers’ Representative in accordance with Section 1.03; or
     (B) if the end of such 45 day (or 75 day, if applicable) period after the
Initial Run Rate Contingent Payment Determination Period shall occur on or after
the Maturity Date of the Buyer Note 2, then the Buyer and the Company, jointly
and severally, shall pay the Initial Run Rate Contingent Payment by wire
transfer of immediately available funds to an account designated by the Sellers’
Representative prior to the second Business Day preceding the end of such 45 day
(or 75 day, if applicable) period after the Initial Run Rate Contingent Payment
Determination Period, an amount equal to Two Million Dollars ($2,000,000) which
amount shall be distributed by the Sellers’ Representative in accordance with
Section 1.03.
          The issuance of the Alternate Contingent Note 1 or the payment of the
applicable cash amount as provided in this Section 1.04(d)(i) shall be the
“Initial Run Rate Contingent Payment”.
     (ii) Subject to Section 1.04(d)(iii), not later than 45 calendar days
following the first fiscal quarter (provided that such time period shall be 75
calendar days if such fiscal quarter is the fourth fiscal quarter of a fiscal
year of the Buyer) during the Contingent Payment Period in which the Net Product
Revenues equals or exceeds $1.5 million in each of the three consecutive months
of such fiscal quarter (the “Subsequent Run Rate Contingent Payment
Determination Period”):
     (A) if the end of such 45 day (or 75 day, if applicable) period after the
Subsequent Run Rate Contingent Payment Determination Period shall occur prior to
the Maturity Date of the Buyer Note 2, then the Buyer at its sole option shall
(1) issue to Cutler an additional senior note in the aggregate principal amount
of Two Million Dollars ($2,000,000) that shall contain the same terms and
conditions set forth in the Buyer Note 2 (the “Alternate Contingent Note 2”),
except the Maturity Date of such Alternate Contingent Note 2 shall be the third
anniversary of the Closing Date unless prepaid in accordance with its terms
prior to such date, or (2) pay, jointly and severally with the Company, to the
Sellers’

5



--------------------------------------------------------------------------------



 



Representative by wire transfer of immediately available funds to an account
designated by the Sellers’ Representative prior to the second Business Day
preceding the end of such 45 day (or 75 day, if applicable) period after the
Subsequent Run Rate Contingent Payment Determination Period, an amount equal to
Two Million Dollars ($2,000,000) which amount shall be distributed by the
Sellers’ Representative in accordance with Section 1.03; or
     (B) if the end of such 45 day (or 75 day, if applicable) period after the
Subsequent Run Rate Contingent Payment Determination Period shall occur on or
after the Maturity Date of the Buyer Note 2, then the Buyer and the Company,
jointly and severally, shall pay the Subsequent Run Rate Contingent Payment by
wire transfer of immediately available funds to an account designated by the
Sellers’ Representative prior to the second Business Day preceding the end of
such 45 day (or 75 day, if applicable) period after the Subsequent Run Rate
Contingent Payment Determination Period, an amount equal to Two Million Dollars
($2,000,000) which amount shall be distributed by the Sellers’ Representative in
accordance with Section 1.03.
          The issuance of the Alternate Contingent Note 2 or the payment of the
applicable cash amount as provided in this Section 1.04(d)(ii) shall be the
“Subsequent Run Rate Contingent Payment”.
     (iii) If the Initial Run Rate Contingent Payment Determination Period and
the Subsequent Run Rate Contingent Payment Determination Period shall be the
same fiscal quarter and the 45 day (or 75 day, if applicable) period after the
end of such fiscal quarter shall:
     (A) occur prior to the Maturity Date of the Buyer Note 2, then in lieu of
payment of the Initial Run Rate Contingent Payment and the Subsequent Run Rate
Contingent Payment, then the Buyer at its sole option shall (1) issue to Cutler
a senior note in the aggregate principal amount of Four Million Dollars
($4,000,000) that shall contain the same terms and conditions set forth in the
Buyer Note 2 (the “Alternate Contingent Note 3”), except the Maturity Date of
such Alternate Contingent Note 3 shall be the third anniversary of the Closing
Date unless prepaid in accordance with its terms prior to such date, or (2) pay,
jointly and severally with the Company, to the Sellers’ Representative by wire
transfer of immediately available funds to an account designated by the Sellers’
Representative prior to the second Business Day preceding the end of such 45 day
(or 75 day, if applicable) period after such fiscal quarter an amount equal to
Four Million Dollars ($4,000,000) which amount shall be distributed by the
Sellers’ Representative in accordance with Section 1.03; or
     (B) occur on or after the Maturity Date of the Buyer Note 2, then in lieu
of payment of the Initial Run Rate Contingent Payment and the Subsequent Run
Rate Contingent Payment, the Buyer and the Company, jointly and severally, shall
pay the Alternate Run Rate Contingent Payment by wire transfer of immediately
available funds to an account designated by the Sellers’

6



--------------------------------------------------------------------------------



 



Representative prior to the second Business Day preceding the end of such 45 day
(or 75 day, if applicable) period after such fiscal quarter, an amount equal to
Four Million Dollars ($4,000,000) which amount shall be distributed by the
Sellers’ Representative in accordance with Section 1.03.
          The issuance of the Alternate Contingent Note or the payment of the
applicable cash amount provided in this Section 1.04(d)(iii) shall be the
“Alternate Run Rate Contingent Payment”, which together with the Initial Run
Rate Contingent Payment and the Subsequent Run Rate Contingent Payment, shall be
the “Run Rate Contingent Payments”.
     (iv) In no event shall any Run Rate Contingent Payments be payable by the
Buyer in accordance with this Section 1.04(d) if the Buyer shall have been
required to issue to Cutler the Contingent Note pursuant to Section 1.04(c).
          (e) Interim Reports. Not later than 45 calendar days following the end
of each fiscal quarter during the Contingent Payment Period (provided that if
such fiscal quarter is the fourth quarter of a fiscal year of the Buyer such
time period shall be 75 calendar days), the Buyer shall furnish, or otherwise
cause to be made available at its sole cost and expense, to the Sellers’
Representative a report (“Contingent Payment Quarterly Report”) setting forth in
reasonable detail Net Product Revenues and the Net Non-US Licensing Revenues for
each month of such fiscal quarter. Each Contingent Payment Quarterly Report
furnished or made available to the Sellers’ Representative shall be accompanied
by (i) a copy of any report covering such fiscal quarter provided by Buyer or
the Company to CIMA Labs, Inc. (or its successor) in accordance with Section 4.3
of that certain Amended and Restated Development, License and Supply Agreement,
dated August 22, 2005 as amended by Amendment #1 dated October 19, 2005 to which
the Company is a party, and (ii) a certificate of an officer of the Buyer
certifying (A) the amount of any Contingent Payment, Non-US Licensing Earn-Out
Payment or Run Rate Contingent Payment due or (B) that no Contingent Payment,
Non-US Licensing Earn-Out Payment or Run Rate Contingent Payment is due under
the terms of this Agreement. Each Contingent Payment Quarterly Report shall be
prepared in accordance with GAAP applied on a basis consistent with the
preparation of the Buyer’s consolidated financial statements. Upon reasonable
notice, the Buyer shall make available to Sellers’ Representative and its agents
and representatives during normal business hours all of the books, records,
personnel and workpapers used to prepare each Contingent Payment Quarterly
Report.
          (f) Disputes. Not more than one (1) time during each calendar year
during the Contingent Payment Period or the 24 month period immediately
succeeding it, the Sellers’ Representative and its advisors, agents and
representatives shall have the right, at its sole cost and expense, to audit the
Net Product Revenues and the Net Non-US Licensing Revenues during the eight
fiscal quarters preceding the commencement of such audit to the extent such
fiscal quarters have not previously been audited by the Sellers’ Representative.
Following such audit or review of the materials supporting the preparation of a
Contingent Payment Quarterly Report specified in Section 1.04(e) hereof by
Sellers’ Representative, the Sellers’ Representative shall have the right to
dispute one or more Contingent Payment Quarterly Reports covered by such audit
that it reasonably believes contain any errors. If the Sellers’ Representative
elects to dispute one or more such Contingent Payment Quarterly Reports, in
whole or in part, then Sellers’ Representative shall provide a written notice to
the Buyer specifying in reasonable detail

7



--------------------------------------------------------------------------------



 



its objections thereto (“Contingent Payment Dispute Notice”). Promptly following
receipt by the Buyer of any Contingent Payment Dispute Notice from the Sellers’
Representative, the Buyer and the Sellers’ Representative shall attempt to
reconcile their differences, and any resolution by them as to any disputed
amounts shall be final, binding and conclusive on the parties hereto. If the
Sellers’ Representative and the Buyer are unable to reach a resolution with such
effect within 20 Business Days after the receipt by the Buyer of the Contingent
Payment Dispute Notice, the Sellers’ Representative and the Buyer shall submit
the items remaining in dispute for resolution to an independent accounting firm
of national reputation mutually and reasonably acceptable to the Sellers’
Representative and the Buyer (the “Independent Accounting Firm”), which shall,
within 30 Business Days after such submission, determine and report to the
Sellers’ Representative and the Buyer upon such remaining disputed items, and
such report shall be final, binding and conclusive on the Sellers and the Buyer.
The fees and disbursements of any accounting firm retained by the Sellers’
Representative or the Buyer to assist it in any dispute regarding any Contingent
Payment Quarterly Report and the Independent Accounting Firm, if any, shall be
borne by either the Buyer or Cutler in the event that either the Buyer or the
Sellers’ Representative, respectively, does not prevail in the dispute
(including the Company in the event that the Buyer is such non-prevailing
party); provided that to the extent the dispute relates to the amount of Non-US
Licensing Earn-Out Payments payable, the expenses shall be allocated between
Cutler and the Buyer in the same proportion that the aggregate amount of such
remaining disputed items so submitted to the Independent Accounting Firm that is
unsuccessfully disputed by the Buyer or the Sellers’ Representative (as finally
determined by the Independent Accounting Firm) bears to the total amount of such
remaining disputed items so submitted; provided, further that Cutler shall not
be entitled to reimbursement from any Seller for such fees and disbursements
under this Section 1.04(f) in excess of any amount of the Purchase Price
actually received by such Seller.
          (g) Late Payments. Any Contingent Payment, Non-US Licensing Earn-Out
Payment or Run Rate Contingent Payment that shall not be paid when due shall
bear interest at a rate equal to the prime rate of interest per annum charged by
Citibank, N.A. on the date such Contingent Payment, Non-US Licensing Earn-Out
Payment or Run Rate Contingent Payment was due, compounded monthly, on such past
due amount from the date due until paid in full.
          (h) Payments. The Buyer and the Company, jointly and severally, shall
pay each Contingent Payment, Non-US Licensing Earn-Out Payment and any cash
payment for any the Run Rate Contingent Payment to the Sellers’ Representative,
as and when due, by wire transfer of immediately available funds to such account
as the Sellers’ Representative may reasonably direct by written notice delivered
to the Buyer at least two Business Days prior to the proposed date of such
payment. Sellers’ Representative shall be responsible for distributing any such
Contingent Payment, Non-US Licensing Earn-Out Payment and any cash payment for
any the Run Rate Contingent Payment in accordance with Section 1.03. If the
Buyer issues to Cutler any of the Contingent Note 1, Contingent Note 2 or
Alternate Contingent Note as payment for any Run Rate Contingent Payment as and
when due, each such note shall be delivered to Sellers’ Representative for
distribution to Cutler in accordance with Section 1.03.
          (i) Characterization of Payments. Other than amounts properly
characterized as interest for Tax purposes, all Contingent Payments, Non-US
Licensing Earn-Out Payments and Run Rate Contingent Payments made pursuant to
this Section 1.04 shall constitute an

8



--------------------------------------------------------------------------------



 




adjustment of the consideration paid for the Assets for Tax purposes and shall
be treated as such by the Buyer and the Sellers on their Tax Returns to the
extent permitted by Law.
          (j) Operating Covenant. So long as Buyer’s current product portfolio
is not materially modified and the Buyer is marketing products to psychiatrists,
following the Closing and prior to the last day of the Contingent Payment
Period, the Buyer shall cause the Company to use commercially reasonable efforts
to market the Product to psychiatrists in at least a second detail position.
          SECTION 1.05. Adjustment to the Buyer Note 2 for Excess Product
Returns.
          (a) Determination of Excess Returns. In the event that the Company’s
gross product sales that were generated by the Product returned to the Company
during the first six full calendar months after the Closing (but specifically
excluding any gross product sales generated by any Product returns accepted by
the Company during such period to the extent the Company was not required to
accept such returns by the applicable sales terms in effect as of the Closing
Date) exceeds 1% of the gross product sales of the Product during the first six
full calendar months as first reported by IMS on a NPS Report for each month
during such period (the “Excess Returns Amount”), then the Buyer shall deliver a
written notice (the “Excess Returns Notice”) to the Sellers’ Representative
within 45 calendar days of the end of such six-month period specifying the
Excess Returns Amount and setting forth in reasonable detail the Buyer’s
calculation of such amount, and shall attach to such notice the NPS Reports
first issued by IMS for each of the first six full calendar months. Upon
reasonable notice, the Buyer shall make available to the Sellers’ Representative
and its agents and representatives during normal business hours all of the
books, records, personnel and workpapers that are reasonably necessary for the
Sellers’ Representative to understand the preparation of the Excess Returns
Notice.
          (b) Dispute. If the Sellers’ Representative elects to dispute the
Excess Returns Amount set forth in the Excess Returns Notice, in whole or in
part, then Sellers’ Representative shall provide a written notice to the Buyer
within 10 Business Days of delivery by the Buyer of the Excess Returns Notice,
which shall specify the estimated amount thereof in dispute and set forth in
reasonable detail the basis of its objections thereto (“Returns Dispute
Notice”). Promptly following receipt by the Buyer of any Returns Dispute Notice
from the Sellers’ Representative, the Buyer and the Sellers’ Representative
shall attempt to reconcile their differences, and any resolution by them as to
any disputed amounts shall be final, binding and conclusive on the parties
hereto. If the Sellers’ Representative and the Buyer are unable to reach a
resolution with such effect within 20 Business Days after the receipt by the
Buyer of the Returns Dispute Notice, the Sellers’ Representative and the Buyer
shall submit the items remaining in dispute for resolution to the Independent
Accounting Firm, which shall, within 30 Business Days after such submission,
determine and report to the Sellers’ Representative and the Buyer upon such
remaining disputed items, and such report shall be final, binding and conclusive
on the Sellers and the Buyer. The fees and disbursements of any accounting firm
retained by the Sellers’ Representative or the Buyer to assist it in any dispute
regarding the Excess Returns Notice and the Independent Accounting Firm, if any,
shall be borne by either the Buyer or Cutler in the event that either the Buyer
or the Sellers’ Representative, respectively, does not prevail in the dispute
(including the Company in the event that the Buyer is such non-prevailing
party); provided, however that if the Sellers’ Representative is not the
prevailing party, Cutler shall not

9



--------------------------------------------------------------------------------



 




be entitled to reimbursement from any Seller for such fees and disbursements
under this Section 1.05(b) in excess of any amount of the Purchase Price
actually received by such Seller.
          (c) Reduction of the Buyer Note 2. In the event that (i) the Buyer
shall not have received a Returns Dispute Notice within 10 Business days of
delivery by the Buyer of the Excess Returns Notice or (ii) the Sellers’
Representative shall have delivered a Returns Dispute Notice and in accordance
with Section 1.05(b) either (A) the Buyer and the Sellers’ Representative shall
have, subsequent to the giving of such Returns Dispute Notice, mutually agreed
upon the Excess Returns Amount or (ii) the Independent Accounting Firm shall
have determined the Excess Returns Amount, the Buyer may unilaterally reduce the
outstanding principal amount of the Buyer Note 2 by the Excess Returns Amount.
          (d) Operating Covenant. Following the Closing and prior to the end of
the six full calendar months after the Closing, the Buyer shall not cause the
Company to contact customers and distributors to actively solicit returns of the
Product, except as may be required by Law.
          SECTION 1.06. Tax Allocation.
          (a) The Purchase Price (plus assumed liabilities to the extent
properly taken into account under the Code and the Treasury regulations
promulgated thereunder), shall be allocated among the Assets of the Company in
accordance with Section 1060 of the Code and the Treasury regulations
promulgated thereunder, as agreed upon by the Buyer and Sellers within sixty
(60) days after the Closing, which agreement will be based on an independent
appraisal, and which may be revised in accordance with the following sentence
(the “Allocation”). The Buyer and Sellers’ Representative agree to revise the
Allocation to reflect any Contingent Payments, Non-US Licensing Earn-Out
Payments and Run Rate Contingent Payments made pursuant to Section 1.04 above
(in each case, excluding any amounts properly characterized as interest for
federal income Tax purposes).
          (b) To the extent Buyer and Sellers’ Representative cannot agree on
how to prepare or revise the Allocation in accordance with Section 1.06(a)
hereof, then the Buyer and the Sellers’ Representative shall attempt to
determine an appropriate Allocation, and any resolution by them as to any
disputed amounts shall be final, binding and conclusive on the parties hereto.
If the Sellers’ Representative and the Buyer are unable to reach a resolution
with such effect within 20 Business Days, the Sellers’ Representative and the
Buyer shall submit the items remaining in dispute for resolution to the
Independent Accounting Firm, which shall, within 30 Business Days after such
submission, determine and report to the Sellers’ Representative and the Buyer
upon such remaining disputed items, and such report shall be final, binding and
conclusive on the Sellers and the Buyer. The fees and disbursements of the
Independent Accounting Firm shall be allocated between the Sellers’
Representative and the Buyer in the same proportion that the aggregate amount of
such remaining disputed items so submitted to the Independent Accounting Firm
that is unsuccessfully disputed by each such party (as finally determined by the
Independent Accounting Firm) bears to the total amount of such remaining
disputed items so submitted.

10



--------------------------------------------------------------------------------



 



          (c) The Buyer and the Sellers’ Representative agree to (i) be bound by
the Allocation, (ii) act in accordance with the Allocation in the preparation of
all financial statements and the filing of all Tax Returns (including filing
Form 8594 with their United States federal income Tax Return for the taxable
year that includes the date of the Closing) and in the course of any Tax audit,
Tax review or Tax litigation relating thereto, and (iii) take no position and
cause their Affiliates to take no position inconsistent with the Allocation for
income Tax purposes, including United States federal and state income Tax and
foreign income Tax, unless otherwise required pursuant to an agreement with the
IRS.
          SECTION 1.07. Designated Buyer Subsidiary. The Buyer shall have the
right to designate one of its wholly-owned direct or indirect subsidiaries (the
“Designated Buyer Subsidiary”) to which immediately after the Closing the Buyer
may contribute and assign the Units purchased by the Buyer; provided, however
that the Buyer shall remain liable for all of its obligations under this
Agreement.
ARTICLE II
CLOSING
          SECTION 2.01. Closing. Subject to the terms and conditions of this
Agreement, the sale and purchase of the Units contemplated by this Agreement
shall take place at a closing (the “Closing”) to be held at the offices of
Latham & Watkins LLP, 650 Town Center Drive, 20th Floor, Costa Mesa, California
92626, at 9:00 A.M. local time on the Business Day following the satisfaction or
waiver of all conditions to the obligations of the parties set forth in
Section I.A and Section I.B of the Letter Agreement, or at such other place or
at such other time or on such other date as the Sellers’ Representative and the
Buyer may mutually agree upon in writing (the “Closing Date”).
          SECTION 2.02. Closing Deliveries by the Sellers.
          (a) At the Closing, the Sellers shall deliver or cause to be delivered
to the Buyer:
     (i) an Assignment and Assumption of Units Agreement reflecting the
assignment of the Units from each Seller to the Buyer, duly executed by the
applicable Seller;
     (ii) a certificate, in form and substance reasonably acceptable to the
Buyer, from the Company, signed under penalty of perjury, indicating that fifty
percent or more of the value of the gross assets of the Company does not consist
of U.S. real property interests, in accordance with Section 1.1445-11T(d)(2) of
the Regulations;
     (iii) good standing certificates for the Company and for each Subsidiary
from the Secretary of State of the jurisdiction in which such entity is
incorporated or organized and from the Secretary of State in each other
jurisdiction in which the properties owned or leased by any of the Company or
any Subsidiary, or the operation of its business in such jurisdiction, requires
the Company or any Subsidiary to qualify to do business as a foreign
corporation, in each case dated as of a date not earlier than 10 Business Days

11



--------------------------------------------------------------------------------



 



prior to the Closing and accompanied by a bring-down letter dated as of the
Closing Date;
     (iv) a report of a search of applicable Uniform Commercial Code financing
statements and fixture filings, dated as of a date no more than one week prior
to the Closing Date, with respect to the Company and each Subsidiary showing no
Encumbrances on the Company’s or such Subsidiary’s Assets or the Units, other
than Encumbrances (x) securing repayment of the Company Debt to be paid by the
Buyer at the Closing pursuant to Section 1.02(a) and (y) as set forth in
Section 2.02(a)(iv) of the Company Disclosure Letter;
     (v) documentation reasonably satisfactory to the Buyer evidencing the
release of Encumbrances securing repayment of the Company Debt, contingent only
upon payment of the Buyer Debt Repayment Amount and the Cutler Debt Repayment
Amount;
     (vi) duly executed Powers of Attorney on behalf of the Company and each
Subsidiary in a form reasonably acceptable to the Buyer and such other
instruments as may be necessary to authorize the Buyer and its designees to
become signatories on each of the bank accounts of the Company and each
Subsidiary, including but not limited to the lockbox accounts of the Company and
each Subsidiary, and letters from the Company and each Subsidiary to the
institutions holding such accounts authorizing and directing such institutions
to remove such signatories on such accounts as the Buyer may direct;
     (vii) copies of consents or waivers for the Consent Contracts listed in
Section 4.14(a) of the Company Disclosure Letter in a form reasonably acceptable
to the Buyer, which consents or waivers shall be effective at or prior to the
Closing;
     (viii) documentation reasonably satisfactory to the Buyer evidencing the
termination of each 401(k) Plan and the Phantom Unit Plan Phantom and the
elimination of Pool Shares in accordance with Section 7.02;
     (ix) the Release Agreements for each of the Key Employees, duly executed by
each such Employee, and documentation reasonably satisfactory to the Buyer
evidencing the payment by the Company to each of the Key Employees of the
amounts owed to each such Key Employee for any change of control payments
applicable to such Key Employee; and
     (x) all other certificates, opinions, instruments and other documents as
may be reasonably requested by the Buyer to effect the transactions contemplated
hereby, in each case reasonably satisfactory in form and substance to the Buyer.
          SECTION 2.03. Closing Deliveries by Cutler.
          (a) Prior to the Closing, Cutler shall, in his individual capacity,
deliver the Cutler Debt Repayment Amount in cash by wire transfer in immediately
available funds to an account designated by the Company Lenders in the
Beneficiary Demand Letters or assume a portion of the Company Debt equal to the
Cutler Debt Repayment Amount and deliver evidence of such assumption to the
Buyer in form and substance reasonably satisfactory to the Buyer.

12



--------------------------------------------------------------------------------



 



          (b) At the Closing, Cutler shall, in his individual capacity, deliver
to the Buyer:
     (i) A Non-Compete Agreement, duly executed by Cutler;
     (ii) the Registration Rights Agreement, duly executed by Cutler;
     (iii) the Accredited Investor Certificate, duly executed by Cutler;
     (iv) each of the Buyer Notes, duly executed by Cutler;
     (v) the Pledge Agreement providing for the pledge of the Buyer Note 3 to
the Buyer as security for the performance by Cutler of his obligations under
Article IX, duly executed by Cutler;
     (vi) the resignation, effective as of the Closing, of Cutler as manager of
the Company, duly executed by Cutler; and
     (vii) a certificate, in form and substance reasonably acceptable to the
Buyer, from Cutler, signed under penalty of perjury, indicating Cutler’s tax
payer identification number and stating that Cutler is a non-foreign Person
pursuant to Section 1.1445-2(b)(2) of the Regulations;
          SECTION 2.04. Closing Deliveries by the Buyer.
          (a) At the Closing, the Buyer shall deliver to the Sellers:
     (i) an Assignment and Assumption of Units Agreement reflecting the
assignment of the Units from each Seller to the Buyer, duly executed by the
Buyer; and
     (ii) an Amended and Restated Operating Agreement for the Company duly
executed by the Buyer, reflecting the Buyer as the sole member of the Company;
     (iii) A Non-Compete Agreement, duly executed by the Buyer;
          (b) At the Closing, the Buyer shall deliver the Buyer Debt Repayment
Amount, by wire transfer in immediately available funds to an account designated
by the Company Lenders in the Beneficiary Demand Statements, all pursuant to the
documents governing the Company Debt; provided, however that if the Cutler Debt
Repayment Amount shall have been paid to the Company Lenders prior to the
Closing as confirmed in the Beneficiary Demand Statements, the Buyer shall
deliver the Buyer Debt Repayment Amount to the Sellers’ Representative, by wire
transfer in immediately available funds to an account designated by the Sellers’
Representative prior to the Closing Date to be distributed in accordance with
Section 1.03.
          (c) At the Closing, the Buyer shall deliver to the Sellers’
Representative to be distributed in accordance with Section 1.03:

13



--------------------------------------------------------------------------------



 



     (i) the Buyer Note 1, duly executed by the Buyer;
     (ii) the Buyer Note 2, duly executed by the Buyer; and
     (iii) the Registration Rights Agreement, duly executed by the Buyer.
          (d) At the Closing, the Buyer shall issue the Buyer Note 3 in favor of
Cutler and shall retain possession of the Buyer Note 3 pursuant to the terms of
the Pledge Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
          Each Seller severally and not jointly hereby represents and warrants
to the Buyer that the statements contained in this Article III are correct and
complete as of the date hereof (or, if made as of a specified date, as of such
date) and will be correct and complete as of the Closing (as though made then
and as though the date of the Closing were substituted for the date of this
Agreement throughout this Article III):
          SECTION 3.01. Organization, Authority and Qualification of the
Sellers.
          (a) If such Seller is an entity, (i) such Seller is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all necessary power and authority to enter into this
Agreement and the Ancillary Agreements, to carry out its obligations hereunder
and thereunder, to consummate the transactions contemplated hereby and thereby
and to own, hold, sell and transfer pursuant to this Agreement the Units owned
by such Seller; and (ii) the execution and delivery of this Agreement and the
Ancillary Agreements by such Seller, the performance by such Seller of its
obligations hereunder and thereunder and the consummation by such Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of such Seller and its equityholders.
          (b) If such Seller is an individual, such Seller has all required
power, authority and capacity to execute and deliver this Agreement and the
Ancillary Agreements, to perform his or her obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by such Seller of this Agreement and the
Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby have been duly authorized and approved by all required action
on the part of such Seller.
          (c) This Agreement and the Ancillary Agreements to which such Seller
is a party have been, duly and validly executed and delivered by such Seller,
and constitute legal, valid and binding obligations of such Seller, enforceable
against such Seller in accordance with their respective terms, except to the
extent such enforceability (a) may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally and (b) is subject to general principles of equity.
          SECTION 3.02. Membership Interests of the Sellers. Such Seller holds
of record and owns beneficially, and has good and valid title to, all of the
Units held by such Seller, which upon the Closing shall be free and clear of any
Taxes and Encumbrances (other than this

14



--------------------------------------------------------------------------------



 




Agreement). Except for the Existing Operating Agreement and such Seller’s
Transfer of Limited Liability Company Interest entered into between Cutler and
such Seller pursuant to which such Seller received its Units (its “Transfer
Agreement”), each of which shall terminate and have no further effect upon the
Closing, (a) such Seller is not a party to any voting trust, proxy or other
Contract or understanding with respect to the voting of any Units, and (b) there
are no outstanding Contracts to which such Seller is a party (i) restricting the
transfer of, (ii) affecting the voting rights of, (iii) requiring the
repurchase, redemption or disposition of, or containing any right of first
refusal with respect to, (iv) requiring the registration for sale of, or
(v) granting any preemptive or antidilutive right with respect to, any Units or
other Equity Participations of the Company or the Subsidiaries or otherwise
granting any Person the right to make an investment in, or loan to, the Company
or any Subsidiary.
          SECTION 3.03. No Conflict. Assuming that all consents, approvals,
authorizations and other actions described in Section 4.06 have been obtained
and all filings and notifications listed in Section 4.06 of the Company
Disclosure Letter have been made, the execution, delivery and performance of
this Agreement and the Ancillary Agreements to which such Seller is a party by
such Seller does not and will not (a) violate, conflict with or result in the
breach of any provision of the Articles of Organization, the Existing Operating
Agreement or the articles of organization or operating agreement (or certificate
of incorporation, bylaws, or similar organizational documents) of such Seller or
(b) conflict with or violate any Law applicable to such Seller or any of its
Assets (in each case, other than such conflicts, violations or breaches
(i) which could not in the aggregate reasonably be expected to materially and
adversely affect the validity or enforceability of this Agreement or such
Ancillary Agreements, materially impair such Seller’s ability to perform its
obligations under this Agreement, materially impair the ability of the Buyer to
own all of the outstanding Equity Participations of the Company following the
Closing or otherwise have a Material Adverse Effect or (ii) as would occur
solely as a result of the identity or the legal or regulatory status of the
Buyer or any of its Affiliates).
          SECTION 3.04. Governmental Consents and Approvals. The execution,
delivery and performance of this Agreement and each Ancillary Agreement by such
Seller does not and will not require any consent, approval, authorization or
other order of, action by, permit of, filing with or notification to, any
Governmental Authority on the part of such Seller, except (a) as described in
Section 3.04 of the Seller Disclosure Letter, (b) where the failure to obtain
any such consent, approval or action, to make any such filing or to give any
such notice could not reasonably be expected to materially and adversely affect
the ability of such Seller to consummate the transactions contemplated by this
Agreement or to perform its obligations hereunder, materially impair the ability
of the Buyer to own all of the outstanding Equity Participations of the Company
following the Closing, or otherwise have a Material Adverse Effect, or (c) those
as would be required solely as a result of the identity or the legal or
regulatory status of the Buyer or any of its Affiliates.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company hereby represents and warrants to the Buyer, that the
statements contained in this Article IV are correct and complete as of the date
hereof (or, if made as of a specified date, as of such date) and will be correct
and complete as of the Closing (as though

15



--------------------------------------------------------------------------------



 




made then and as though the date of the Closing were substituted for the date of
this Agreement throughout this Article IV).
          SECTION 4.01. Organization, Authority and Qualification of the
Company. The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of California and has
all necessary power and authority to own, operate or lease its Assets now owned,
operated or leased by it and to carry on the Business as it is currently
conducted. The Company is duly licensed or qualified to do business and is in
good standing under the laws of each jurisdiction in which the properties owned
or leased by it or the operation of its Business makes such licensing or
qualification necessary, which jurisdictions are set forth in Section 4.01 of
the Company Disclosure Letter, except for those jurisdictions in which the
adverse effects of all such failures by the Company or its Subsidiaries to be
qualified, licensed or in good standing could not in the aggregate reasonably be
expected to have a Material Adverse Effect. To the Company’s Knowledge, all
material limited liability company actions taken by the Company have been duly
authorized. The Company has not taken any action that in any material respect
conflicts with, constitutes a default under or results in a violation of any
provision of its Articles of Organization or Existing Operating Agreement. True
and correct copies of the Articles of Organization and the Existing Operating
Agreement of the Company, each as in effect on the date hereof, have been made
available to the Buyer in the Diligence Materials.
          SECTION 4.02. Subsidiaries.
          (a) Section 4.02(a) of the Company Disclosure Letter sets forth a true
and complete list of all Subsidiaries, listing for each Subsidiary its name,
type of entity, the jurisdiction and date of its incorporation or organization,
its authorized capital stock, partnership capital or equivalent, the number and
type of its issued and outstanding shares of capital stock, partnership
interests or similar ownership interests, the current ownership of such shares,
partnership interests or similar ownership interests, and all jurisdictions in
which it is licensed or qualified to do business.
          (b) Other than the Subsidiaries, there are no other corporations,
partnerships, joint ventures, associations or other entities in which the
Company or any Subsidiary owns, of record or beneficially, any direct or
indirect equity or other interest or any right (contingent or otherwise) to
acquire the same. Other than the Subsidiaries, neither the Company nor any
Subsidiary is a member of (nor is any part of the Business conducted through)
any partnership nor is the Company or any Subsidiary a participant in any joint
venture or similar arrangement, it being understood that the Company’s
contractual relationship with CIMA Labs, Inc. shall not constitute a joint
venture or similar arrangement for purposes hereof. Except as set forth on
Section 4.02 of the Company Disclosure Letter, all of the outstanding Equity
Participations of each Subsidiary are owned by the Company, whether directly or
indirectly through a Subsidiary, free and clear of all Encumbrances.
          (c) Each of the Subsidiaries is a limited liability company, duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all necessary power
and authority to own, operate or lease its Assets now owned, operated or leased
by it and to carry on its business as it is currently conducted. Each of

16



--------------------------------------------------------------------------------



 




the Subsidiaries is duly licensed or qualified to do business and is in good
standing under the laws of each jurisdiction in which the properties owned or
leased by it or the operation of its business makes such licensing or
qualification necessary or desirable, which jurisdictions are set forth in
Section 4.02 of the Company Disclosure Letter, except for those jurisdictions in
which the adverse effects of all such failures by such Subsidiaries to be
qualified, licensed or in good standing could not in the aggregate reasonably be
expected to have a Material Adverse Effect. The Company has made available to
the Buyer in the Diligence Materials correct and complete copies of the
organizational documents, operating agreements and bylaws of each of the
Subsidiaries (as amended to date). None of the Subsidiaries are in any material
respect in default under or in violation of any provision of its organizational
documents, operating agreements or bylaws.
          SECTION 4.03. Membership Interests.
          (a) Except as set forth in Section 4.03 of the Company Disclosure
Letter, the Units owned by the Sellers are all of the outstanding Equity
Participations of the Company. Upon the consummation of the transactions
contemplated by this Agreement, the Buyer will acquire good and marketable title
to all of the Company’s Equity Participations, which upon the Closing shall be
free and clear of any Taxes, Encumbrances, warrants, purchase rights, Contracts,
commitments, assessments, equities and demands. Except as set forth in
Section 4.03(a) of the Company Disclosure Letter, there are no rights,
commitments, or Contracts of any character to which the Company or any
Subsidiary is bound relating to the issued or unissued Equity Participations of
the Company, including the Units, or convertible into or exchangeable or
exercisable for the Equity Participations of the Company, including the Units,
or obligating the Company or the Subsidiaries to issue or sell Equity
Participations of the Company or the Subsidiaries or securities convertible into
or exchangeable or exercisable for the Equity Participations of the Company of
the Subsidiaries.
          (b) Section 4.03(b) of the Company Disclosure Letter sets forth
(i) the name and address of each Person owning Units, (ii) the number of Units
owned of record by such Person, and (iii) with respect to any interest
convertible, exchangeable or exercisable for Units (1) the name of the
individual holding such interest, (2) the number of Units into which such
interest is convertible, exchangeable or exercisable, (3) the conversion or
exercise price thereof, (4) the vesting schedule applicable to such interest, if
any, and (5) the Company Plan or other Contract pursuant to which such interest
was issued. To the Company’s Knowledge, all of the outstanding Units and any
Equity Participations convertible, exchangeable or exercisable for Units were
issued in compliance with all applicable state and federal securities laws.
          (c) No bonds, debentures, notes or other Indebtedness of the Company
or any of the Subsidiaries has the right to vote on any matters on which members
or equityholders may vote.
          (d) Except as described in Section 4.03(d) of the Company Disclosure
Letter, there are no outstanding Contracts to which the Company or any of the
Subsidiaries is a party or to which any of the Assets of the Company or the
Subsidiaries are subject, whether oral or written, express or implied to which
any of the Company or any of the Subsidiaries is a party or by which they are
otherwise bound (i) restricting the transfer of, (ii) affecting the voting
rights

17



--------------------------------------------------------------------------------



 



of, (iii) requiring the repurchase, redemption or disposition of, or containing
any right of first refusal with respect to, (iv) requiring the registration for
sale of, or (v) granting any preemptive or antidilutive right with respect to,
any Units or other Equity Participations of the Company or the Subsidiaries or
otherwise granting any Person the right to make an investment in, or loan to,
the Company or any Subsidiary. Except as disclosed in Section 4.03(d) of the
Company Disclosure Letter, there are no outstanding obligations under any
Contract of the Company or any Subsidiary to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
Subsidiary or any other Person, other than guarantees by the Company of any
Indebtedness or other obligations of any wholly–owned Subsidiary.
          SECTION 4.04. Corporate Books and Records. To the Company’s Knowledge,
all minute books and other similar records prepared by the Company and the
Subsidiaries contain accurate records of, in all material respects, and
accurately reflect, in all material respects, the actions described therein.
Complete and accurate copies of all such minute books and other similar records
have been available to the Buyer by the Company in the Diligence Materials.
          SECTION 4.05. No Conflict. Assuming that all consents, approvals,
authorizations and other actions described in Section 4.06 have been obtained
and all filings and notifications listed in Section 4.06 of the Company
Disclosure Letter have been made, the execution, delivery and performance of
this Agreement and the Ancillary Agreements by the Sellers and the Company does
not and will not (a) violate, conflict with or result in the breach of any
provision of the Articles of Organization, the Existing Operating Agreement or
the articles of organization or operating agreement (or certificate of
incorporation, bylaws, or similar organizational documents) of the Company or
any Subsidiary, (b) conflict with or violate any Law applicable to the Company,
any Subsidiary or any of their respective Assets (other than such conflicts,
violations or breaches as would occur solely as a result of the identity or the
legal or regulatory status of Buyer or any of its Affiliates), or (c) except as
set forth in Section 4.05(c) of the Company Disclosure Letter, conflict with,
result in any breach of, result in any loss of any benefit under or contribute
to a change of control, a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on any of the Units or any of the Assets pursuant to, any Contract,
permit, or other instrument or arrangement to which the Company or any
Subsidiary is a party or by which any of the Units or any of such Assets is
bound or affected.
          SECTION 4.06. Governmental Consents and Approvals. The execution,
delivery and performance of this Agreement and each Ancillary Agreement by the
Company does not and will not require any consent, approval, authorization or
other order of, action by, permit of, filing with or notification to, any
Governmental Authority on the part of the Company or any Subsidiary that is, in
each case, material, except (a) as described in Section 4.06 of the Company
Disclosure Letter, or (b) those as would be required solely as a result of the
identity or the legal or regulatory status of the Buyer or any of its
Affiliates. To Company’s Knowledge, there is no reason why all the consents,
approvals and authorizations necessary for the consummation of the transactions
contemplated by this Agreement that is, in each case, material, will not be
received.
          SECTION 4.07. Financial Information; Books and Records.

18



--------------------------------------------------------------------------------



 



          (a) True and complete copies of (i) the audited consolidated balance
sheets of the Company for each of the three fiscal years ended as of
December 31, 2003, 2004 and 2005, and the related audited consolidated
statements of operations, cash flows and statements of members’ deficit,
together with all related notes and schedules thereto, accompanied by the
reports thereon of the Sellers’ Accountants (collectively referred to herein as
the “Financial Statements”) and (ii) the unaudited consolidated balance sheet of
the Company as of April 30, 2006, and the related consolidated statement of
operations and cash flows of the Company for the three month period then ended,
together with all related notes and schedules thereto (collectively referred to
herein as the “Interim Financial Statements”) have been delivered by the Company
to the Buyer. The Financial Statements and the Interim Financial Statements
(i) were prepared in accordance with the books of account and other financial
records of the Company and the Subsidiaries, (ii) present fairly in all material
respects the consolidated financial condition, results of operations, cash
flows, changes in members’ deficit and net assets, as the case may be, of the
Company and the Subsidiaries as of the dates thereof or for the periods covered
thereby, subject in the case of the Interim Financial Statements, to normal and
recurring year-end adjustments (the effect of which will not, individually or in
the aggregate, be materially adverse to the Company and its Subsidiaries taken
as a whole), and (iii) have been prepared in accordance with GAAP applied on a
basis consistent with the past practices of the Company and the Subsidiaries,
except as disclosed in the notes thereto and, with respect to the Interim
Financial Statements, except for any absence of notes thereto.
          (b) The books of account and other financial records of the Company
and the Subsidiaries: (i) reflect in all material respects all items of income
and expense and all Assets and Liabilities required to be reflected therein in
accordance with GAAP applied on a basis consistent with the past practices of
the Company and the Subsidiaries, respectively, and (ii) are in all material
respects complete and correct, and do not contain or reflect any material
inaccuracies or discrepancies.
          (c) Section 4.07(c) of the Company Disclosure Letter sets forth a
complete list of all Company Debt, including the amount owed to each Company
Lender as of the date of this Agreement. Except as disclosed in Section 4.07(c)
of the Company Disclosure Letter, there is no other outstanding Company Debt.
          SECTION 4.08. Absence of Undisclosed Liabilities. Except as disclosed
in Section 4.08 of the Company Disclosure Letter, there are no Liabilities of
the Company or any Subsidiary, other than Liabilities (i) reflected or reserved
against in the Interim Financial Statements, (ii) Liabilities that are not
required by GAAP to be reflected or reserved against in the Interim Financial
Statements, or (iii) Liabilities incurred since the date of the Interim
Financial Statements in the ordinary course of business consistent with past
practice that are not material (individually or in the aggregate) to the
Business.
          SECTION 4.09. Receivables. Section 4.09 of the Company Disclosure
Letter accurately presents in all material respects an aged list of the
Receivables as of the date of the Interim Financial Statements showing
separately those Receivables that as of such date had been outstanding for
(a) 29 days or less, (b) 30 to 59 days, (c) 60 to 89 days, (d) 90 to 119 days
and (e) more than 119 days. Except to the extent, if any, reserved for in the
Interim Financial Statements, all Receivables reflected in the Interim Financial
Statements arose from, and the

19



--------------------------------------------------------------------------------



 



Receivables existing as of the Closing have arisen from, the sale of Inventory
or services to Persons not affiliated with the Company or any Subsidiary and in
the ordinary course of business consistent with past practice and, to the
Company’s Knowledge, except as reserved against in the Interim Financial
Statements, constitute or will constitute, as the case may be, only valid,
undisputed claims of the Company or a Subsidiary not subject to valid claims of
setoff or other defenses or counterclaims other than normal cash discounts,
chargebacks and other adjustments accrued in the ordinary course of business
consistent with past practice. To the Company’s Knowledge, all Receivables
reflected in the Interim Financial Statements or arising from the date thereof
until the Closing (subject to the reserve for bad debts, if any, reflected in
the Interim Financial Statements) are or will be good and have been collected or
are or will be collectible, without resort to litigation or extraordinary
collection activity, within 90 days after the Closing.
          SECTION 4.10. Inventories. Subject to amounts reserved therefor in the
Interim Financial Statements, the values at which all Inventories are carried in
the Interim Financial Statements reflect in all material respects the historical
inventory valuation policy of the Company and the Subsidiaries of stating such
Inventories at the lower of cost (determined on the first-in, first-out method)
or market value and all Inventories are valued such that the Company and the
Subsidiaries are expected to earn their customary gross margins thereon. Except
as set forth in Section 4.10 of the Company Disclosure Letter, the Company or a
Subsidiary, as the case may be, has good and marketable title to the Inventories
free and clear of all Encumbrances. The Inventories do not consist of, in any
material amount, items that are obsolete or damaged. The Inventories do not
consist of any items held on consignment. Neither the Company nor any Subsidiary
is under any obligation or liability with respect to accepting returns of items
of Inventory or merchandise in the possession of their customers other than in
the ordinary course of business consistent with past practice. No clearance or
extraordinary sale of the Inventories has been conducted since the date of the
Interim Financial Statements. Since the date of the Interim Financial
Statements, neither the Company nor any Subsidiary has acquired or committed to
acquire or manufacture Inventory for sale which is not of a quality and quantity
usable in the ordinary course of business within a reasonable period of time and
consistent with past practice, nor has the Company or any Subsidiary changed the
price of any Inventory except for (a) price reductions to reflect any reduction
in the cost thereof to the Company or such Subsidiary, (b) reductions and
increases responsive to normal competitive conditions and consistent with the
Company’s or such Subsidiary’s past sales practices, (c) increases to reflect
any increase in the cost thereof to the Company or such Subsidiary and
(d) increases and reductions made with the written consent of the Buyer.
Section 4.10 of the Company Disclosure Letter contains a complete list of the
addresses of all warehouses and other facilities in which the Inventories are
located. In all material respects, the Inventories are in good and merchantable
condition, are suitable and usable for the purposes for which they are intended
and are in a condition such that they can be sold in the ordinary course of the
Business consistent with past practice. Section 4.10 of the Company Disclosure
Letter sets forth a complete schedule of all wholesaler reports received by the
Company since January 1, 2005. Complete and accurate copies of all such
wholesaler reports have been provided by the Sellers to the Buyer in the
Diligence Materials.
          SECTION 4.11. Conduct in the Ordinary Course; Absence of Certain
Changes, Events and Conditions. Since the close of business on May 18, 2006 no
shipments of any Product have been made by the Company to any customers or
distributors. Except as set forth in

20



--------------------------------------------------------------------------------



 



Section 4.11 of the Company Disclosure Letter, since the date of the Interim
Financial Statements, the Business has been conducted in all material respects
in the ordinary course and consistent with past practice. As amplification and
not limitation of the foregoing, except as set forth in Section 4.11 of the
Company Disclosure Letter, since the date of the Interim Financial Statements,
neither the Company nor any Subsidiary has:
          (a) permitted or allowed any of the Assets to be subjected to any
Encumbrance, other than Permitted Encumbrances and Encumbrances that will be
released at or prior to the Closing;
          (b) written down or written up (or failed to write down or write up in
accordance with GAAP consistent with past practice) the value of any Inventories
or Receivables or revalued any of the Assets other than in the ordinary course
of business consistent with past practice and in accordance with GAAP;
          (c) made any change in any method of accounting or accounting practice
or policy used by the Company or any Subsidiary, other than such changes as are
required by GAAP and concurred with by Sellers’ Accountants;
          (d) contacted customers and distributors to actively solicit returns
of the Product, except as may be required by Law;
          (e) amended, terminated, cancelled or compromised any material claims
of the Company or any Subsidiary or waived any other rights of substantial value
to the Company or any Subsidiary;
          (f) settled any pending or threatened litigation involving the Company
or any Subsidiary (whether brought by a private party or a Governmental
Authority);
          (g) sold, transferred, leased, subleased, licensed or otherwise
disposed of any Assets, real, personal or mixed (including leasehold interests
and intangible property), other than the sale of Inventories in the ordinary
course of business consistent with past practice;
          (h) issued or sold any Equity Participations or other rights of any
kind to acquire Units or other Equity Participations in the Company or any
Subsidiary;
          (i) repurchased, redeemed or otherwise acquired any of the Units or
Equity Participations of the Company or any Subsidiary or declared, made or paid
any dividends or distributions (whether in cash, securities or other property)
to the holders of Units or Equity Participations of the Company or any
Subsidiary or otherwise, other than dividends, distributions and redemptions
declared, made or paid by any Subsidiary solely to the Company or another
Subsidiary;
          (j) split, combined or reclassified any Equity Participation of the
Company or any Subsidiary;
          (k) merged with, entered into a consolidation with or acquired an
interest in any Person or acquired a substantial portion of the assets or
business of any Person or any

21



--------------------------------------------------------------------------------



 




division or line of business thereof, or otherwise acquired any material assets
other than in the ordinary course of business consistent with past practice;
          (l) made any capital expenditure or commitment for any capital
expenditure in excess of $5,000 individually or $20,000 in the aggregate;
          (m) made or changed any material election in respect of Taxes, adopted
or changed any accounting method or period in respect of Taxes, entered into any
tax-sharing, allocation, compensation or like agreement, settled any claim or
assessment in respect of Taxes, requested any tax ruling or consented to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes;
          (n) failed to pay any creditor any amount in excess of $25,000 owed to
such creditor more than 30 days past due;
          (o) (i) paid, announced, promised or granted, whether orally or in
writing, any increase in the wages, salaries, compensation, bonuses, incentives,
pensions, severance or termination payments, fringe benefits or other benefits
payable by the Company or any Subsidiary including any increase or change
pursuant to any Company Plan to (A) any of its executive officers (except as
required by Law), or (B) to any of its other employees or consultants (except as
required by Law or, with respect to such non-executive employees only, in the
ordinary course of business consistent with the past practices of the Company or
such Subsidiary), (ii) amended any Plan or Contract to accelerate the timing of
payment of any severance, termination, incentive or other compensation or
benefits, or (iii) entered into or amended any currently effective employment,
severance, termination or indemnification Contract or any Contract the benefits
of which are contingent or the terms of which would be materially altered upon
the occurrence of the transactions contemplated by this Agreement (either alone
or upon the occurrence of additional or subsequent events);
          (p) entered into any Contract with any of its directors, officers,
managers, employees or holders of Equity Participations (or with any relative,
beneficiary, spouse or Affiliate of such Persons) outside of the ordinary course
of business consistent with past practice;
          (q) suffered any casualty loss or damage with respect to any of the
Assets which in the aggregate have a replacement cost of more than $35,000,
whether or not such loss or damage shall have been covered by insurance;
          (r) enter into any Contract containing any restriction on the ability
of the Company or any Subsidiary to assign its rights, interests or obligations
thereunder, unless such restriction expressly excludes any assignment to the
Buyer or any Affiliate of the Buyer in connection with or following the
consummation of the transactions contemplated by this Agreement;
          (s) amended or restated the articles of organization or operating
agreement (or other organizational documents) of the Company or any Subsidiary,
except as required pursuant to the terms of this Agreement;

22



--------------------------------------------------------------------------------



 



          (t) entered into any material strategic alliance, affiliate agreement
or joint marketing arrangement or agreement;
          (u) suffered any Material Adverse Effect; or
          (v) agreed, whether in writing or otherwise, to take any of the
actions specified in this Section 4.11 or granted any options to purchase,
rights of first refusal, rights of first offer or any other similar rights or
commitments with respect to any of the actions specified in this Section 4.11,
except as expressly contemplated by this Agreement and the Ancillary Agreements.
          SECTION 4.12. Litigation. Except as set forth in Section 4.12 of the
Company Disclosure Letter (which, with respect to each Action set forth therein,
sets forth the parties, nature of the proceeding, date and method commenced,
amount of charges or other relief sought and, if applicable, paid or granted)
and with respect to environmental matters, which are governed by Section 4.13,
there are no Actions by or against the Company or any Subsidiary (or by or
against any manager or officer of the Company or any Subsidiary in their
capacity as such relating to the Business, the Company or any Subsidiary) or
affecting any of the Assets or the Business pending before any Governmental
Authority (or, to the Company’s Knowledge, threatened to be brought by or before
any Governmental Authority). None of the matters set forth in Section 4.12 of
the Company Disclosure Letter has or has had a Material Adverse Effect or could
reasonably be expected to affect the legality, validity or enforceability of
this Agreement, any Ancillary Agreement or the consummation of the transactions
contemplated hereby or thereby. Except as set forth in Section 4.12 of the
Company Disclosure Letter, neither the Company nor the Subsidiaries or any of
their respective Assets is subject to any continuing order, writ, injunction,
judgment, arbitration ruling, award, decree or other finding, settlement
agreement or other similar agreement with, or continuing investigation by any
Governmental Authority (nor, to the Company’s Knowledge, are there any such
order, writ, injunction, judgment, arbitration ruling, award, decree or other
finding, or investigation threatened to be imposed by any Governmental
Authority) which has or has had a Material Adverse Effect or could reasonably be
expected to affect the legality, validity or enforceability of this Agreement,
any Ancillary Agreement or the consummation of the transactions contemplated
hereby or thereby.
          SECTION 4.13. Environmental and Other Permits and Licenses; Related
Matters.
          (a) Except as set forth in Section 4.13 of the Company Disclosure
Letter or except as would not reasonably be expected to have a Material adverse
Effect:
     (i) The Company and each Subsidiary is in compliance with, and for the past
three years has been in material compliance with, all applicable Environmental
Laws and all Environmental Permits. All past noncompliance with Environmental
Laws or Environmental Permits has been resolved without any material pending,
ongoing or future obligation, cost or liability.

23



--------------------------------------------------------------------------------



 



     (ii) To the Company’s Knowledge, there are no underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
of on any of the Leased Real Property or, during the period of the Company’s or
any Subsidiary’s lease, use or occupancy thereof, on any property formerly
leased, used or occupied by the Company or any Subsidiary, in each case above
where such storage tanks, surface impoundments, septic tanks, pits, sumps or
lagoons are or were subject to regulation under Environmental Laws.
     (iii) There has been no Release of any Hazardous Material by the Company or
any Subsidiary on any of the Leased Real Property or, during the period of the
Company’s or any Subsidiary’s lease, use or occupancy thereof, on any property
formerly owned, leased, used or occupied by the Company or any Subsidiary, in
each case above, where such Release would reasonably be expected to give rise to
an obligation of the Company or any Subsidiary to conduct Remedial Action.
     (iv) Neither the Company nor any Subsidiary is conducting, and none of them
has undertaken or completed, in the past five years, any Remedial Action
relating to any Release or threatened Release of any Hazardous Material at the
Leased Real Property or at any other site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law or Environmental Permit.
     (v) To the Company’s Knowledge, there is no asbestos or asbestos-containing
material on any of the Leased Real Property.
     (vi) To the Company’s Knowledge, none of the Leased Real Property is listed
or proposed for listing on the National Priorities List or CERCLIS or on any
analogous federal, state or local list.
     (vii) There are no Environmental Claims pending or, to the Company’s
Knowledge, threatened against the Company, any Subsidiary or the Leased Real
Property, and to the Company’s Knowledge there are no circumstances that would
reasonably be expected to form the basis of any such Environmental Claim,
including with respect to any off-site disposal location currently or formerly
used by the Company or any Subsidiary or any of its predecessors or with respect
to previously operated facilities.
          (b) In the Diligence Materials, the Seller has provided the Buyer with
copies of (i) any environmental assessment or audit reports or other similar
studies or analyses relating to the Business, the Leased Real Property, the
Company or any Subsidiary, and (ii) its current insurance policies that
specifically provide coverage to the Company or any Subsidiary or the Business
for environmental matters.
          (c) Neither the execution of this Agreement or the Ancillary
Agreements nor the consummation of the transactions contemplated hereby or
thereby will require any material

24



--------------------------------------------------------------------------------



 




Remedial Action or notice to or consent of Governmental Authorities or third
parties pursuant to any applicable Environmental Law or Environmental Permit.
          (d) This Section 4.13 contains the sole and exclusive representations
and warranties of the Sellers with respect to environmental, health and safety
matters, including any matters relating to Environmental Laws, Environmental
Permits or Hazardous Materials.
          SECTION 4.14. Material Contracts.
          (a) Section 4.14(a) of the Company Disclosure Letter lists each of the
following Contracts of the Company and the Subsidiaries (such Contracts,
together with all Contracts concerning the use, occupancy, management or
operation of any Leased Real Property (including all Contracts and leases listed
or otherwise set forth in Section 4.16(d) of the Company Disclosure Letter), all
Company IP Agreements set forth in Section 4.15(a) of the Company Disclosure
Letter, and all Company Plans set forth in Section 4.19(a) of the Company
Disclosure Letter, being “Material Contracts”) and indicates thereon those
Material Contracts for which consent or waiver of the right to terminate is
required to be obtained by reason of the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements (collectively, the
“Consent Contracts”):
     (i) each Contract, invoice, purchase order and other arrangement, under the
terms of which the Company or any Subsidiary: (A) was obligated to pay
consideration of more than $25,000 in the aggregate, during the calendar year
ended December 31, 2005, and which continue to have material executing
provisions, (B) is likely to pay, otherwise give or receive consideration of
more than $25,000 in the aggregate during the calendar year ended December 31,
2006, (C) is likely to pay, otherwise give consideration of more than $100,000
in the aggregate over the remaining term of such Contract or (D) cannot be
cancelled by the Company or such Subsidiary without penalty or further payment
or without more than 90 days’ notice;
     (ii) each Contract pursuant to which the Company, any of the Subsidiaries
or any other party thereto has continuing obligations, other than a continuing
obligation to maintain confidentiality, relating to the research, development,
clinical trial, marketing, supply, license, manufacture, co–promotion or
collaboration of any product or product candidate currently subject to research
and development or being produced or sold by the Company or any of the
Subsidiaries;
     (iii) each Contract pursuant to which the Company, any of the Subsidiaries
or any other party thereto has continuing obligations involving the payment of
royalties or other amounts calculated based upon the revenues or income of the
Company or any of the Subsidiaries or income or revenues related to any product
of the Company or any of the Subsidiaries;
     (iv) all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing, consulting and
advertising Contracts pursuant to which the Company, any of the Subsidiaries or
any other party thereto has continuing obligations to which the Company or any
Subsidiary is a party;

25



--------------------------------------------------------------------------------



 



     (v) all management Contracts and Contracts with independent contractors or
consultants (or similar arrangements) to which the Company or any Subsidiary is
a party and which are not cancelable without penalty or further payment and
without more than 90 days’ notice;
     (vi) all Contracts relating to Indebtedness of the Company or any
Subsidiary;
     (vii) all Contracts with any Governmental Authority to which the Company or
any Subsidiary is a party;
     (viii) all Contracts that limit or purport to limit the ability of the
Company or any Subsidiary to compete in any line of business or with any Person
or in any geographic area or during any period of time;
     (ix) all Contracts between or among the Company or any Subsidiary, on one
hand, and the Seller or any Affiliate of the Seller (other than the Company or
any Subsidiary), on the other hand, except for the Existing Operating Agreement;
     (x) all employment, consulting, severance, termination, retirement, profit
sharing, bonus, incentive or deferred compensation, retention or change in
control Contracts providing for benefits to any current or former employee (to
the extent there are any continuing obligations thereunder), consultant or
manager of the Company or any Subsidiary; and
     (xi) all other Contracts, whether or not made in the ordinary course of
business, which are material to the Company, any Subsidiary or the conduct of
the Business, or the absence of which would have a Material Adverse Effect.
For purposes of this Section 4.14 and Section 4.16, the term “lease” shall
include any and all leases, subleases, sale/leaseback agreements or similar
arrangements.
          (b) Each Material Contract: (i) is valid and binding on the Company or
the Subsidiary party thereto and, to the Company’s Knowledge on the other
parties thereto and is in full force and effect, except as such effectiveness
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
Laws relating to or affecting creditors generally and by the availability of
equitable remedies (whether in proceedings at law or in equity), and represents,
together with any other Material Contract listed in Section 4.16(a) of the
Company Disclosure Letter that relate to the same subject matter, the material
terms of the agreement between the parties with respect to the subject matter of
such Material Contract, (ii) unless identified as a Consent Contract, is freely
and fully assignable to the Buyer without penalty or right of termination by the
other party thereto upon assignment to the Buyer and (iii) upon consummation of
the transactions contemplated by this Agreement and the Ancillary Agreements,
except to the extent that any consents set forth in Section 4.08 of the Company
Disclosure Letter or consents required by such Material Contract to the extent
identified as a Consent Contract are not obtained, shall continue in full force
and effect without penalty or other adverse consequence. Neither the Company nor
any Subsidiary is in material breach of, or default under, any Material
Contract.

26



--------------------------------------------------------------------------------



 



          (c) To the Company’s Knowledge, no other party to any Material
Contract is in material breach thereof or default thereunder and no event has
occurred that, with notice or lapse of time, would constitute such a material
breach or default, and none of the Sellers, the Company or any Subsidiary has
received any notice of termination or cancellation under any Material Contract.
          (d) To Company’s Knowledge, neither the Company nor any Subsidiary has
received any notice of termination, cancellation, breach or default under any
Material Contract.
          (e) The Company has made available to the Buyer in the Diligence
Materials true and complete copies of all Material Contracts.
          (f) Except as set forth in Section 4.14(f) of the Company Disclosure
Letter, there is no Contract granting any Person any preferential right to
purchase, any of the Assets.
          SECTION 4.15. Intellectual Property.
          (a) Section 4.15(a) of the Company Disclosure Letter sets forth a true
and complete list of (i) all Patents and Patent applications, registered
Trademarks and Trademark applications, registered Copyrights and Copyright
applications, and domain names included in the Company Intellectual Property,
(ii) all Company IP Agreements, other than commercially available off-the-shelf
Software licensed pursuant to shrink-wrap or click-wrap licenses that is not
material to the Business and (iii) other Company Intellectual Property material
to the Business, including pharmaceutical products currently under development.
          (b) To the Company’s Knowledge, the operation of the Business as
currently conducted, including pharmaceutical products currently under
development, and the use of the Company Intellectual Property and Licensed
Intellectual Property in connection therewith, does not conflict with, infringe,
misappropriate or otherwise violate the Intellectual Property or other
proprietary rights of any Person, and no Actions or Claims are pending or, to
the Company’s Knowledge, threatened against the Sellers, the Company or any
Subsidiary alleging any of the foregoing.
          (c) The Company or a Subsidiary is the exclusive owner of the entire
and unencumbered right, title and interest in and to the Company Intellectual
Property and Company IP Agreements, and the Company or a Subsidiary has a valid
right to use the Company Intellectual Property and Licensed Intellectual
Property in the ordinary course of the Business as currently conducted or as
contemplated to be conducted.
          (d) Except as disclosed in Section 4.15(d) of the Company Disclosure
Letter, no Company Intellectual Property or, to the Company’s Knowledge, any
Licensed Intellectual Property is subject to any outstanding final judgment,
decree, order, injunction or ruling restricting the use of such Intellectual
Property or that would impair the validity or enforceability of such
Intellectual Property.
          (e) The Company Intellectual Property and the Licensed Intellectual
Property include all of the Intellectual Property necessary for the conduct of
the Business as currently conducted and for the production, distribution and
marketing of the Product and the

27



--------------------------------------------------------------------------------



 



pharmaceutical products currently under development. The Company Intellectual
Property and, to the Company’s Knowledge, the Licensed Intellectual Property are
subsisting, valid and enforceable, and have not been adjudged invalid or
unenforceable in whole or part. Each item of Company Intellectual Property and
Licensed Intellectual Property required to be listed in Section 4.15(a) of the
Company Disclosure Letter and shown as registered, filed, issued or applied for,
has been duly registered in, filed in or issued by the official government
registrars and/or issuers (or officially recognized issuers) of Patents,
Trademarks, Copyrights or internet domain names, in the various jurisdictions
indicated in Schedule 4.15(a) of the Company Disclosure Letter and in all
material respects each such registration, application, filing and/or issuance
(i) has not been abandoned, canceled or otherwise materially compromised;
(ii) has been maintained effective by all material requisite filings, renewals
and payments; and (iii) remains in full force and effect. All material payments
due with respect to such Company Intellectual Property and Licensed Intellectual
Property, including maintenance fees and prosecution fees, have been made. The
Company has taken all actions necessary to maintain and protect each item of
Company Intellectual Property and Licensed Intellectual Property that Company
owns or uses consistent with practices that are customary in the Company’s
industry.
          (f) No Actions or Claims have been asserted or are pending or, to the
Company’s Knowledge, threatened against the Company or any Subsidiary (i) based
upon, affecting, challenging, or seeking to deny or restrict the use by the
Company or any Subsidiary of any of the Company Intellectual Property or
Licensed Intellectual Property, (ii) alleging that any services provided by,
processes used by, or products manufactured or sold by the Company or any
Subsidiary infringe or misappropriate any Intellectual Property right of any
third party or (iii) alleging that the Licensed Intellectual Property is being
licensed or sublicensed in conflict with the terms of any license or other
agreement.
          (g) To the Company’s Knowledge, no Person is engaging in any activity
that infringes the Company Intellectual Property or Licensed Intellectual
Property. Except as set forth in Section 4.15(g) of the Company Disclosure
Letter, neither the Company nor any Subsidiary has granted any license or other
right to any third party with respect to the Company Intellectual Property or
Licensed Intellectual Property. Except as set forth in Section 4.15(g) of the
Company Disclosure Letter, the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements will not result in the termination
of any of the Company Intellectual Property or the Company’s right to the
Licensed Intellectual Property.
          (h) To the Company’s Knowledge, (i) there has been no misappropriation
of any material trade secrets or other material confidential Intellectual
Property used in connection with the Business by any Person; (ii) no employee,
independent contractor or agent of the Company or any Subsidiary has
misappropriated any trade secrets of any other Person in the course of
performance as an employee, independent contractor or agent of the Business; and
(iii) no employee, independent contractor or agent of the Company or any
Subsidiary is in default or breach of any term of any employment agreement,
nondisclosure agreement, assignment of invention agreement or similar Contract
relating in any way to the protection, ownership, development, use or transfer
of Intellectual Property.
          (i) The Company’s or any Subsidiary’s operation of any web sites or
databases used in connection with the Business, and content thereof and data
processed,

28



--------------------------------------------------------------------------------



 



collected, stored or disseminated in connection therewith, do not violate any
applicable U.S. Law or, to the Company’s Knowledge, the applicable Laws of any
other jurisdiction, including European Directive 95/46/EC, and any Person’s
right of privacy or publicity. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, the Company or any Subsidiary (i) has
obtained all necessary permits, approvals, consents, authorizations or licenses
to lawfully operate its web sites and to use its data and (ii) is operating its
web sites and using its data in accordance with the scope of such permits,
approvals, consents, authorizations or licenses. The Company and each Subsidiary
has posted a privacy policy governing the Company’s or such Subsidiary’s use of
data, and disclaimers of liability on its web sites, and the Company and each
Subsidiary has complied with such privacy policy in all material respects. The
Company and each Subsidiary has taken all steps in accordance with normal
industry practice to secure its web sites and data, and any portion thereof,
from unauthorized access or use by any Person.
          (j) The Company’s or any Subsidiary’s initiation of unsolicited
commercial email used in connection with the Business does not violate any
applicable U.S. Law, including the Controlling the Assault of Non-Solicited
Pornography and Marketing Act of 2003 and all rules and regulations promulgated
thereunder, or, to the Company’s Knowledge, the applicable Laws of any other
jurisdiction.
          (k) Except as set forth in Section 4.15(k) of the Company Disclosure
Letter, no current licensor, holder of Equity Participations, employee, director
or officer of the Company, a Subsidiary or any of their respective Affiliates
will have, directly or indirectly, any interest in any of the Company
Intellectual Property, nor will any such person have any rights to past or
future royalty payments or license fees from the Company, deriving from
licenses, technology agreements or other Contracts, between any such person and
the Company or Subsidiary or any of their respective Affiliates.
          (l) All directors, managers, officers, management employees,
consultants and technical and professional employees of the Company and each
Subsidiary are under written obligation to the Company or such Subsidiary to
maintain in confidence all confidential or proprietary information acquired by
them in the course of their employment. Each present or past employee, officer
or consultant of the Company or a Subsidiary who developed any part of any of
the Company Intellectual Property is a party to a written agreement that, to the
extent permitted by law, conveys or obligates such person to convey to Company
or a Subsidiary any and all right, title and interest in and to all such Company
Intellectual Property developed by such person in connection with such person’s
employment with or engagement on behalf of the Company.
          SECTION 4.16. Real Property.
          (a) Neither the Company nor any of the Subsidiaries owns or has owned
any real property.
          (b) Section 4.16(b) of the Company Disclosure Letter lists: (i) the
street address of each parcel of Leased Real Property, (ii) the identity of the
lessor, lessee and current occupant (if different from lessee) of each such
parcel of Leased Real Property, (iii) the terms

29



--------------------------------------------------------------------------------



 



(referencing applicable renewal periods) and rental payment amounts (including
all escalations) pertaining to each such parcel of Leased Real Property and
(iv) the current use of each such parcel of Leased Real Property.
          (c) Except as described in Section 4.16(c) or 4.13(a) of the Company
Disclosure Letter, to the Company’s Knowledge, there is no material violation of
any Law (including any building, planning or zoning law) relating to any of the
Leased Real Property. Either the Company or a Subsidiary, as the case may be, is
in peaceful and undisturbed possession of each parcel of Leased Real Property,
and there are no contractual or legal restrictions that preclude or restrict the
ability to use the Leased Real Property for the purposes for which it is
currently being used. To the Company’s Knowledge, all existing water, sewer,
steam, gas, electricity, telephone, cable, fiber optic cable, Internet access
and other utilities required for the use, occupancy, operation and maintenance
of the Leased Real Property are adequate for the conduct of the Business as
currently is conducted. To the Company’s Knowledge, there are no material latent
defects or material adverse physical conditions affecting the Leased Real
Property or any of the facilities, buildings, structures, erections,
improvements, fixtures, fixed assets and personalty of a permanent nature
annexed, affixed or attached to, located on or forming part of the Leased Real
Property. Neither the Company nor any Subsidiary has leased any parcel or any
portion of any parcel of Leased Real Property to any other Person and no other
Person has any rights to the use, occupancy or enjoyment thereof pursuant to any
lease, sublease, license, occupancy or other Contract, nor has the Company or
any Subsidiary assigned its interest under any lease listed in Section 4.16(b)
of the Company Disclosure Letter to any third party.
          (d) Section 4.16(d) of the Company Disclosure Letter sets forth a true
and complete list of all leases and subleases relating to the Leased Real
Property and any and all ancillary documents (the “Ancillary Lease Documents”)
pertaining thereto (including all amendments, modifications, supplements,
exhibits, schedules, addenda and restatements thereto and thereof and all
consents, including consents for alterations, assignments and sublets, documents
recording variations, memoranda of lease, options, rights of expansion,
extension, first refusal and first offer and evidence of commencement dates and
expiration dates). During the past two years, with respect to each of the leases
listed in Section 4.16(b) of the Company Disclosure Letter, neither the Company
nor any Subsidiary has exercised or given any notice of exercise, nor has any
lessor or landlord exercised or received any notice of exercise by a lessor or
landlord of, any option, right of first offer or right of first refusal
contained in any such lease or sublease, including any such option or right
pertaining to purchase, expansion, renewal, extension or relocation
(collectively, “Options”).
          (e) To the Company’s Knowledge, there are no condemnation proceedings
or eminent domain proceedings of any kind pending or threatened against the
Leased Real Property.
          (f) All the Leased Real Property is occupied under a valid and current
certificate of occupancy or similar permit, the transactions contemplated by
this Agreement and the Ancillary Agreements will not require the issuance of any
new or amended certificate of occupancy and, to the Company’s Knowledge, there
are no facts that would prevent the Leased Real Property from being occupied by
the Company or any Subsidiary, as the case may be, after

30



--------------------------------------------------------------------------------



 



the Closing in the same manner as occupied by the Company or such Subsidiary
immediately prior to the Closing.
          (g) To the Company’s Knowledge, no improvements on the Leased Real
Property and none of the current uses and conditions thereof violate any
Encumbrance, applicable deed restrictions or other applicable covenants,
restrictions, agreements, existing site plan approvals, zoning or subdivision
regulations or urban redevelopment plans as modified by any duly issued
variances, and no permits, licenses or certificates pertaining to the ownership
or operation of all improvements on the Leased Real Property, other than those
which are transferable with the Leased Real Property, are required by any
Governmental Authority having jurisdiction over the Leased Real Property.
          (h) The rental set forth in each lease or sublease of the Leased Real
Property is the actual rental being paid, and there are no separate agreements
or understandings with respect to the same.
          (i) The Company or a Subsidiary, as the case may be, has the full
right to exercise any Options contained in the leases and subleases pertaining
to the Leased Real Property on the terms and conditions contained therein and
upon due exercise would be entitled to enjoy the full benefit of such Options
with respect thereto.
          SECTION 4.17. Assets.
          (a) The Company or a Subsidiary, as the case may be, owns, leases or
has the legal right to use all the Assets that are material to the operation of
the Business, including the Company Intellectual Property, the Licensed
Intellectual Property, the Company IP Agreements and the Leased Real Property,
used or intended to be used in the conduct of the Business or otherwise owned,
leased or used by the Company or any Subsidiary, and, with respect to contract
rights, is a party to and enjoys the right to the benefits of all Contracts,
agreements and other arrangements used or intended to be used by the Company or
any Subsidiary or in or relating to the conduct of the Business. The Company or
a Subsidiary, as the case may be, has good and marketable title to, or, in the
case of leased or subleased Assets, valid and subsisting leasehold interests in,
all the Assets, free and clear of all Encumbrances, except (i) as set forth in
Section 4.15(f), 4.16(c) or 4.18(a) of the Company Disclosure Letter and
(ii) Permitted Encumbrances.
          (b) All the Assets are in good operating condition and repair in all
material respects and are suitable for the purposes for which they are used and
intended in all material respects.
          SECTION 4.18. Customers. Listed in Section 4.18 of the Company
Disclosure Letter are the names and addresses of the ten most significant
customers (by revenue) of the Business for the twelve-month period ended
April 30, 2006. None of the Sellers, the Company nor any Subsidiary has received
any notice or has any reason to believe that any significant customer of the
Business has ceased, or will cease, to use the products, equipment, goods or
services of the Company or any Subsidiary, or has substantially reduced, or will
substantially reduce, the use of such products, equipment, goods or services at
any time.

31



--------------------------------------------------------------------------------



 



          SECTION 4.19. Suppliers. Listed in Section 4.19 of the Company
Disclosure Letter are the names and addresses of each of the three most
significant suppliers of raw materials, supplies, merchandise and other goods
for the Business for the twelve-month period ended April 30, 2006 and the amount
for which each such supplier invoiced the Company and the Subsidiaries during
such period. None of the Seller, the Company nor any Subsidiary has received any
notice or has any reason to believe that any such supplier will not sell raw
materials, supplies, merchandise and other goods to the Company or any
Subsidiary at any time after the Closing on terms and conditions substantially
similar to those used in its current sales to the Business, subject only to
general and customary price increases. Except as set forth in Section 4.14 of
the Company Disclosure Letter, none of the raw materials, supplies, merchandise
or other goods supplied to the Business are such that they are not generally
available in the market from more than one source.
          SECTION 4.20. Employee Benefit Matters.
          (a) Section 4.20(a) of the Company Disclosure Letter sets forth each
employment, consulting, severance, termination, retirement, profit sharing,
bonus, incentive or deferred compensation, retention or change in control plan,
program or Contract, and each bonus, pension, stock option, restricted stock or
other equity-based, profit sharing, savings, life, health, disability, accident,
medical, insurance, vacation, other welfare fringe benefit or other employee
compensation plan, program, policy or Contract (whether formal or informal) or
commitment, including each “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
(“Plans”) under which the Company or any of the Subsidiaries has any obligation,
whether actual or contingent, direct or indirect, to provide compensation or
benefits to any current or former employee, consultant or director of the
Company or any of the Subsidiaries (collectively the “Company Plans”). True and
complete copies of each Company Plan, including, but not limited to, any trust
instruments and/or insurance contracts, if any, forming a part thereof, all
amendments thereto and the most recent determination letters issued by the IRS,
all approvals received from any foreign Governmental Authority, the most recent
summary plan descriptions (including any material modifications), the two most
recent annual reports on Form 5500 (including all exhibits and attachments
thereto), the two most recent actuarial reports and the two most recent audited
financial reports for any funded Company Plan have been supplied or made
available to the Buyer, as applicable. Neither the Company nor any Subsidiary
has any existing plan or legally binding commitment to create any additional
Company Plan or modify or change any existing Company Plan that would increase
the compensation or benefits provided to any current or former employee,
consultant or director of the Company or any Subsidiary of the Company.
          (b) With respect to each Company Plan: (i) if intended to qualify
under Section 401(a) of the Code or under any Law of any foreign jurisdiction,
such Company Plan has received a favorable determination letter from the IRS or
required approval of a Governmental Authority of a foreign jurisdiction that has
not been revoked and, to the Company’s Knowledge, no event or circumstance
exists that has or is likely to adversely affect such qualification or
exemption; (ii) the Company Plan has been operated and administered in
compliance in all material respects with its terms and all applicable Laws
(including ERISA, the Code and any relevant foreign Laws); (iii) there are no
pending or, to the Company’s Knowledge, threatened claims against, by or on
behalf of any Company Plans or the assets, fiduciaries or administrators

32



--------------------------------------------------------------------------------



 



thereof (other than routine claims for benefits); (iv) no material breaches of
fiduciary duty under which the Company or a fiduciary could reasonably be
expected to incur a liability have occurred; (v) no material non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code has occurred; (vi) no lien has been imposed under the
Code, ERISA or any foreign Law; and (vii) all contributions, premiums and
expenses to or in respect of such Company Plan have been timely paid in full or,
to the extent not yet due, have been adequately accrued on the Company’s
Financial Statements and Interim Financial Statements.
          (c) No Company Plan is, and neither the Company nor any ERISA
Affiliate thereof contributes to, has contributed within the last six years to
or has any liability or obligation, whether actual or contingent, with respect
to any Company Plan that is (A) a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA), (B) a “multiple employer plan” (within the meaning of
Section 413(c) of the Code), (C) a single employer plan or other pension plan
subject to Title IV or Section 302 of ERISA or Section 412 of the Code, or
(D) any foreign plan that provides defined benefits.
          (d) Neither the Company nor any Subsidiary has any obligations to
provide health, life insurance, or death benefits with respect to any current or
former employees, consultants or directors of the Company or any Subsidiary
beyond their termination of employment or service, whether under a Company Plan
or otherwise, other than as required under Section 4980B of the Code, and each
such Company Plan may be amended or terminated at any time without incurring
material liability thereunder (other than for benefits and administrative claims
incurred in the ordinary course). There are no outstanding participant loans
under the Company’s 401(k) Plan.
          (e) Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, either alone or in
combination with another event (whether contingent or otherwise) will
(i) entitle any current or former employee, consultant or director of the
Company or any Subsidiary or any group of such employees, consultants or
directors to any payment; (ii) increase the amount of compensation or benefits
due to any such employee, consultant or director; (iii) accelerate the vesting,
funding or time of payment of any compensation, equity award or other benefit;
or (iv) result in any “parachute payment” under Section 280G of the Code
(whether or not such payment is considered to be reasonable compensation for
services rendered).
          (f) No Company Plan, and neither the Company nor any Subsidiary of the
Company with respect to any Company Plan, has received notice that it is the
subject of an audit or investigation by the IRS, the U.S. Department of Labor,
the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign Governmental Authority, nor is any such audit
or investigation pending or, to the Company’s Knowledge, threatened.
          (g) Neither the Company nor any Subsidiary maintains any plan, program
or arrangement or is a party to any Contract that provides any benefits or
payments to any current or former employee, director or consultant in, based on
or measured by the value of, any equity security of, or interest in, the Company
or any Subsidiary.

33



--------------------------------------------------------------------------------



 



          (h) To the Company’s Knowledge, neither the Company nor any Subsidiary
has made any payments or provided any benefits to any “service provider,” within
the meaning of Section 409A of the Code, which were or are subject to additional
income tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A.
          (i) Neither the Company nor any Subsidiary has any material liability
(including a material liability arising out of an indemnification, guarantee,
hold harmless or similar agreement) relating to any insurance contract held
under or purchased to fund a Company Plan, the issuer of which, to the Company’s
Knowledge, is or was insolvent or in reorganization or the payments under which
were suspended.
          (j) Section 4.20(j) of the Company Disclosure Letter sets forth any
and all Indebtedness in excess of ten thousand U.S. dollars (US $10,000) owed by
any current or former employee, consultant or director of the Company or any
Subsidiary of the Company to the Company or any Subsidiary of the Company.
          SECTION 4.21. Labor Matters.
          (a) Neither the Company nor any Subsidiary is a party to any
collective bargaining or similar agreement, and there are no labor unions or
other organizations representing, purporting to represent or, to the Company’s
Knowledge, attempting to represent, any employee of the Company or any of
Subsidiary. There are no unfair labor practice complaints pending against the
Company or any Subsidiary before the National Labor Relations Board or any other
Governmental Authority nor, to the Company’s Knowledge, are any such complaints
threatened. Neither the Company nor any Subsidiary has, with respect to any
employees of the Company or any Subsidiary, experienced any strike, slowdown or
work stoppage during the past three years, nor, to the Company’s Knowledge, are
any such strikes, slowdowns, work stoppages or lockouts threatened.
          (b) Neither the Company nor any Subsidiary has violated any Law or any
order, judgment or arbitration award of any court, arbitrator or any Government
Authority regarding the terms and conditions of employment of its employees,
former employees or prospective employees or other labor related matters,
including any Laws, orders, judgments or awards relating to wrongful discharge,
discrimination, personal rights, wages, hours, collective bargaining, fair labor
standards or occupational health and safety, except as would not reasonably be
expected to result in a material liability to the Company or any Subsidiary. The
Company and its Subsidiaries have withheld and paid to the appropriate
Governmental Authority all amounts required to be withheld from compensation
paid to employees of the Company or any Subsidiary and are not liable for any
arrears of Taxes or penalties or other sums for failure to withhold and pay
applicable Taxes.
          (c) (i) The Company and each Subsidiary have paid in full to all their
respective employees or adequately accrued for in accordance with GAAP all
wages, salaries, commissions, bonuses, benefits and other compensation due to or
on behalf of such employees; (ii) there is no claim with respect to payment of
wages, salary or overtime pay that has been asserted or is now pending or
threatened before any Governmental Authority with respect to any persons
currently or formerly employed by the Company or any Subsidiary; and
(iii) neither the

34



--------------------------------------------------------------------------------



 



Company nor any Subsidiary is a party to, or otherwise bound by, any consent
decree with, or citation by, any Governmental Authority relating to employees or
employment practices.
          (d) In the three years prior to the date hereof, neither the Company
nor any of its Subsidiaries has effectuated (i) a “plant closing” (as defined in
the Worker Adjustment and Retraining Notification Act (the “WARN Act”) or any
similar state, local or foreign Law) affecting any site of employment or one or
more facilities or operating units within any site of employment or facility of
the Company or any of its Subsidiaries or (ii) a “mass layoff” (as defined in
the WARN Act, or any similar state, local or foreign law) affecting any site of
employment or facility of the Company or any of its Subsidiaries.
          (e) There are no material liabilities, whether contingent or absolute,
of the Company or any Subsidiary relating to workers’ compensation benefits that
are not fully insured against by a bona fide third-party insurance carrier.
          (f) With respect to each Company Plan and with respect to each state
workers’ compensation arrangement that is funded wholly or partially through an
insurance policy or public or private fund, there is not presently any
deficiency in the payment of premiums required to have been paid to the date
under such insurance policy or fund.
          SECTION 4.22. Certain Interests.
          (a) Except as set forth in Section 4.22(a) of the Company Disclosure
Letter, no officer or director of the Company or any Subsidiary and no relative
or spouse (or relative of such spouse) who resides with, or is a dependent of,
any such officer or director:
     (i) owns, directly or indirectly, in whole or in part, or has any other
interest in any tangible or intangible property that the Company or any
Subsidiary uses or has used in the conduct of the Business or otherwise; or
     (ii) has outstanding any Indebtedness to the Company or any Subsidiary.
          (b) Except as set forth in Section 4.22(b) of the Company Disclosure
Letter, Cutler does not have any direct or indirect financial interest in any
competitor, supplier or customer of the Company or any Subsidiary or the
Business; provided, however, that the ownership of securities representing no
more than one percent of the outstanding voting power of any competitor,
supplier or customer and that are also listed on any national securities
exchange, shall not be deemed to be a “financial interest” so long as Cutler has
no other connection or relationship with such competitor, supplier or customer;
          (c) Except as set forth in Section 4.22(c) of the Company Disclosure
Letter, and except for the payment of employee compensation, employee benefits
and business expense reimbursement in the ordinary course of business consistent
with past practice, none of the Company or any Subsidiary has any Liability or
any other obligation of any nature whatsoever to any officer or director or
former officer or director of the Company or any Subsidiary, or any Seller,
other than Sellers’ rights as holders of Units set forth in the Existing
Operating Agreement, or to any relative or spouse (or relative of such spouse)
who resides with, or is a dependent of, any such officer, director or Seller.

35



--------------------------------------------------------------------------------



 



          SECTION 4.23. Taxes.
          (a) Filing of Tax Returns and Payment of Taxes. The Company and each
of the Subsidiaries have duly and timely filed with the appropriate taxing
authorities all Tax Returns required to be filed. All such Tax Returns filed are
complete and accurate in all material respects. All material Taxes owed by the
Company and each of the Subsidiaries (whether or not shown on any Tax Return)
have been timely paid. Except as set forth in Section 4.23(a) of the Company
Disclosure Letter, neither the Company nor any of the Subsidiaries is currently
the beneficiary of any extension of time within which to file any Tax Return.
Except as set forth in Section 4.23(a) of the Company Disclosure Letter, no
material claim has ever been made in writing by an authority in a jurisdiction
where the Company or any of the Subsidiaries does not file Tax Returns that the
Company or any of the Subsidiaries is or may be subject to taxation by that
jurisdiction.
          (b) Audits, Investigations, Disputes or Claims. No deficiencies for
Taxes have been claimed, proposed or assessed by any Tax authority against the
Company or any of the Subsidiaries. Except as disclosed in Section 4.23(b) of
the Company Disclosure Letter, there are no pending or, to the Company’s
Knowledge, threatened audits, investigations, disputes or claims or other
actions for or relating to any Liability for Taxes with respect to the Company
or any of the Subsidiaries, and there are no matters under discussion with any
governmental authorities, or known to the Company, with respect to Taxes that
are likely to result in a material additional Liability for Taxes with respect
to the Company or any of the Subsidiaries. The Company has made available to the
Buyer in the Diligence Materials complete and accurate copies of all examination
reports and statements of deficiencies assessed against or agreed to by the
Company and the Subsidiaries since March 13, 2000. Except as set forth in
Section 4.23(b) of the Company Disclosure Letter, neither the Sellers nor the
Company has waived any statute of limitations in respect of Taxes or agreed to
any extension of time with respect to a Tax assessment or deficiency.
          (c) Taxes of Other Persons. Except as set forth in Section 4.23(c) of
the Company Disclosure Letter, the Company and the Subsidiaries do not have
Liability for the Taxes of any Person (i) under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign law),
(ii) as a transferee or successor, (iii) by contract, or (iv) otherwise.
          (d) Tax Sharing Agreements. There are no Tax-sharing agreements or
similar arrangements (including indemnity arrangements) with respect to or
involving the Company, the Subsidiaries, the Units, the Assets of the Company or
the businesses conducted by the Company or the Subsidiaries, and after the
Closing, none of the Company, the Subsidiaries, the Units, the Assets of the
Company or the businesses conducted by the Company and the Subsidiaries, shall
be bound by any such Tax-sharing agreements or similar arrangements or have any
Liability thereunder for amounts due in respect of periods prior to the Closing.
          (e) No Withholding. None of the transactions contemplated hereby are
subject to withholding under Section 1445 of the Code. The Company and the
Subsidiaries have withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party or otherwise. The
transactions contemplated herein are not subject to the tax withholding

36



--------------------------------------------------------------------------------



 



provisions of Section 3406 of the Code, or of Subchapter A of Chapter 3 of the
Code or of any other provision of law.
          (f) Tax Treatment of the Company and Subsidiaries. At all times since
its formation, the Company has been classified as a partnership for Tax
purposes, and up to and including the Closing, the Company will be classified as
a partnership for Tax purposes. No Form 8832 has ever been filed with respect to
the Company as other than a partnership and, as of the Closing, no such election
shall have been made. At all times since their formation, and up to and
including the Closing, each of the Subsidiaries has been an entity with a single
owner that is disregarded as separate from the Company for federal Tax purposes.
No Form 8832 has ever been filed with respect to any of the Subsidiaries as
other than a disregarded entity, and as of the Closing, no such election shall
have been made.
          (g) (i) Section 4.23(g) of the Company Disclosure Letter (A) lists all
income franchise and similar Tax Returns (federal, state, local and foreign)
filed with respect to each of the Company and the Subsidiaries for taxable
periods ended on or after March 13, 2000, (B) indicates the most recent income,
franchise or similar Tax Return for each relevant jurisdiction for which an
audit has been completed or the statute of limitations has lapsed and
(C) indicates all Tax Returns that currently are the subject of an audit; and
(ii) the Seller has delivered to the Buyer correct and complete copies of all
federal, state, local and foreign income, franchise and similar Tax Returns,
examination reports and statements of deficiencies assessed against or agreed to
by the Company or any Subsidiary since March 13, 2000.
     SECTION 4.24. Compliance; Regulatory Compliance.
     (a) Each of the Company and the Subsidiaries is and has been operated in
material compliance with all Laws applicable to the Company or any of the
Subsidiaries or by which any Asset of the Company or any of the Subsidiaries is
bound or to which it is subject and is not in material default or violation of
any federal or state governmental licenses, registrations, approvals,
authorizations, exemptions filings, permits or franchises (collectively,
“Permits”) to which the Company or any of the Subsidiaries is a party.
     (b) Each of the Company and the Subsidiaries has in effect all material
Permits necessary for the conduct of the Business as presently conducted. Except
as set forth in Section 4.24(b) of the Company Disclosure Letter, neither the
Company nor any Subsidiary has received any written notice or communication from
any Governmental Authority asserting or alleging that it has failed to comply
with applicable Law or the requirements of any Permit, or, to the Company’s
Knowledge, threatening or asserting any actual or possible revocation,
withdrawal, cancellation, suspension, termination or modification of any Permit,
and there are no facts or circumstances that would reasonably be expected to
give rise to any such notice or communication. Except as set forth on
Section 4.24(b) of the Company Disclosure Letter, to the Company’s Knowledge, no
such Permit will be terminated or impaired, or will become terminable, in whole
or in part, as a result of the consummation of the transaction contemplated by
this Agreement.
          (c) Except as set forth in Section 4.24(c) of the Company Disclosure
Letter, (i) the Company meets, in all material respects, all of the requirements
of participation and

37



--------------------------------------------------------------------------------



 



payment of Medicare, Medicaid, any other state or federal government health care
programs, and any other public or private third party payor programs
(collectively, “Programs”) that the Company participates in or receives payment
from, (ii) the Company is not or has not been excluded from participation in any
Programs, (iii) there is no audit, claim review, or other Action pending or, to
the Company’s Knowledge, threatened which could result in the imposition of
penalties or the exclusion of the Company from any Program and the Company has
not received notice of any such audit, claim review or other Action, and
(iv) all reports, documents, claims, and notices required to be filed,
maintained or furnished to any U.S. Governmental Authority by the Company under
any Programs have been so filed, maintained or furnished and all such reports,
documents, claims and notices were complete and correct on the date filed (or
were corrected or supplemented by a subsequent filing). None of the Subsidiaries
of the Company participate in or receive payment from any Program.
     (d) To the Company’s Knowledge, the Company and the Subsidiaries’
manufacturers, suppliers, distributors and third party contractors, currently
and at all times have manufactured, marketed, imported, exported, tested,
developed, processed, packaged, labeled, stored, and distributed their products
in compliance with all applicable Laws, including federal statutes, and rules
and regulations promulgated by the United states Food and Drug Administration
(“FDA”). All of the products currently marketed by the Company and the
Subsidiaries in the United States have been approved for sale by the FDA. In
addition, the Company and the Subsidiaries and, to the Company’s Knowledge, any
third party manufacturer of Company products are in material compliance with all
FDA requirements applicable to the Business, including the registration and
listing requirements set forth in 21 C.F.R. part 207. Neither the Company nor
the Subsidiaries, nor, to the Company’s Knowledge any third party manufacturers
have received any notice from, or otherwise have knowledge of, the FDA or any
other U.S. Governmental Authority, questioning or alleging violations with
respect to its manufacturing practices, or threatening to limit, suspend, or
revoke any product approval, change the marketing classification or labeling of,
or otherwise require market removal or withdrawal of any of the Company’s
products. Except as set forth on Section 4.24(d) of the Company Disclosure
Letter, neither the Company nor the Subsidiaries have received, and to the
Company’s Knowledge, there are no facts that furnish any basis for, any Form
FDA-483 notice of inspectional observations, warning letters, untitled letters
or other correspondence or notice from the FDA, or any applicable U.S.
Governmental Authority alleging or asserting noncompliance with any applicable
Laws or Permits; and there have been no voluntary or involuntary recalls,
corrective actions, removals, field notifications, import alerts, product
detentions, product seizures, governmental investigations, or civil or criminal
enforcement action initiated relating to the products or the Company or the
Subsidiaries. There has been no false information or material omission in any
product application to the FDA by the Company or any Subsidiary. All United
States regulatory approvals for the products currently marketed by the Company
and the Subsidiaries are exclusively owned by and registered in the name of the
Company or one of the Subsidiaries and are in full force and effect.

38



--------------------------------------------------------------------------------



 



     (e) To the Company’s Knowledge, all studies, tests, pre-clinical and
clinical trials conducted by or on behalf of the Company and the Subsidiaries
have been, and are being conducted in all material respects in compliance with
applicable Laws, protocols, procedures, controls, rules, regulations and
guidelines, including, if applicable, those promulgated by the FDA relating
thereto, including the federal Food, Drug and Cosmetic Act (21 U.S.C. § 321 et
seq.) and its applicable implementing regulations at 21 C.F.R. Parts 50, 54, 56,
58 and 312.
     (f) Except as set forth in Section 4.24(f) of the Company Disclosure
Letter, neither the Company, nor any Subsidiary nor any current manager, officer
or employee of the Company or any Subsidiary has been convicted of any crime or
engaged in any conduct that could result in a material debarment or exclusion
under 21 U.S.C. Section 335a or any similar state Law.
          SECTION 4.25. Product Registration Files. The product registration and
approval files and the investigational new drug submissions and files of the
Company and each of the Subsidiaries have at all times been maintained in all
material respects in accordance with all applicable legal and regulatory
requirements. The Company and each of the Subsidiaries have made available to
the Buyer or its agents copies of all material documentation filed in the last
three years in connection with the regulatory approval or registration of the
Product, and investigational new drug applications and submissions for any
pharmaceutical product candidate in development.
          SECTION 4.26. Insurance. Section 4.26 of the Company Disclosure Letter
sets forth a true and complete list of all insurance policies or binders of
insurance (including general liability insurance, property insurance and
workers’ compensation insurance) held by the Company or any of the Subsidiaries.
True and complete copies of all such insurance policies have been made available
by the Company to the Buyer in the Diligence Materials. In each case, such
insurance policies are with insurance companies deemed responsible by the
Company, in such types and amounts and covering such risks as are consistent in
all material respects with customary practices and standards of companies
engaged in businesses and operations similar to those of the Company or such
Subsidiary, as the case may be. No notice of cancellation or termination has
been received by the Company with respect to any such insurance policies and all
premiums due to date on such insurance policies have been paid. Except as set
forth in Section 4.26 of the Company Disclosure Letter, during the past three
years, neither the Company nor any of the Subsidiaries has been refused any
insurance with respect to any aspect of operations of the Business, nor has its
coverage been rescinded by any insurance carrier to which it has applied for
insurance or with which it has carried insurance.
          SECTION 4.27. Certain Business Practices. None of the Company or any
of the Subsidiaries or any of their respective managers, directors, officers,
agents, representatives or employees (in their capacity as managers, directors,
officers, agents, representatives or employees) has: (a) used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity in respect of the Business; (b) directly or indirectly,
paid or delivered any fee, commission or other sum of money or item of property,
however characterized, to any finder, agent, or other party acting on behalf of
or under the auspices of a governmental official or Governmental Authority, in
the United States or any other country, which is in any manner illegal under any
Law of the United States or any other country having jurisdiction; or (c) made
any payment to any customer or supplier of the Company or any

39



--------------------------------------------------------------------------------



 



of the Subsidiaries or any officer, director, partner, employee or agent of any
such customer or officer, director, partner, employee or agent for the unlawful
reciprocal practice, or made any other unlawful payment or given any other
unlawful consideration to any such customer or supplier or any such officer,
director, partner, employee or agent, in respect of the Business.
          SECTION 4.28. Brokers. Except for Goldman, Sachs & Co., Inc., no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or the Ancillary Agreements based upon arrangements made by or on
behalf of the Seller. The Company is solely responsible for the fees and
expenses of Goldman, Sachs & Co., Inc.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
          Subject to the exceptions and qualifications set forth in the Buyer
Disclosure Letter, the Buyer hereby represents and warrants to the Sellers that
the statements contained in this Article V are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing (as
though made then and as though the date of the Closing were substituted for the
date of this Agreement throughout this Article V):
          SECTION 5.01. Organization and Authority of the Buyer. (a) The Buyer
is a corporation duly organized, validly existing and in good standing under the
laws of the State of California and has all necessary corporate power and
corporate authority to enter into this Agreement and the Ancillary Agreements to
which it is a party, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby, (b) the Buyer is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary; (c) the execution
and delivery by the Buyer of this Agreement and the Ancillary Agreements to
which it is a party, the performance by the Buyer of its obligations hereunder
and thereunder and the consummation by the Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of the Buyer; and (d) this Agreement and the
Ancillary Agreements to which the Buyer is a party have been duly executed and
delivered by the Buyer, and constitute the legal, valid and binding obligations
of the Buyer, enforceable against the Buyer in accordance with their respective
terms, except to the extent such enforceability (i) may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights generally and (ii) is subject to general
principles of equity.
          SECTION 5.02. No Conflict. Assuming that all consents, approvals,
authorizations and other actions described in Section 5.03 have been obtained
and all filings and notifications and other actions referred to in Section 5.03,
except as may result from any facts or circumstances relating solely to the
Sellers, the execution, delivery and performance by the Buyer of this Agreement
and the Ancillary Agreements to which it is a party do not and will not
(a) violate, conflict with or result in the breach of any provision of the
Certificate of Incorporation or Bylaws of the Buyer, (b) conflict with or
violate any Law applicable to the Buyer, or its assets, properties or business
(other than such conflicts, violations or breaches as would occur solely as a
result of the identity or legal or regulatory status of the Company, any

40



--------------------------------------------------------------------------------



 



Subsidiary or a Seller), or (c) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of or result in the creation of any Encumbrance on
any of its assets pursuant to, any Contract, permit, or other instrument or
arrangement to which the Buyer is a party, which would adversely affect the
ability of the Buyer to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement or the Ancillary Agreements.
          SECTION 5.03. Governmental Consents and Approvals. The execution,
delivery and performance by the Buyer of this Agreement and each Ancillary
Agreement to which the Buyer is a party do not and will not require any material
consent, approval, authorization or other order of, action by, filing with, or
notification to any Governmental Authority on the part of the Buyer. The Buyer
knows of no reason why all the consents approvals and authorizations necessary
for the consummation of the transactions contemplated by this Agreement will not
be received.
          SECTION 5.04. Investment Purpose. The Buyer is acquiring the Units
solely for the purpose of investment and not with a view to, or for offer or
sale in connection with, any distribution thereof.
          SECTION 5.05. Litigation. Except as set forth in a writing given to
the Sellers by the Buyer on the date of this Agreement, no Action by or against
the Buyer is pending or, to the knowledge of the Buyer, threatened to be brought
by or before any Governmental Authority, which could affect the legality,
validity or enforceability of this Agreement, any Ancillary Agreement or the
consummation of the transactions contemplated hereby or thereby.
          SECTION 5.06. SEC Filings; Financial Statements.
          (a) The Buyer has filed all registration statements, prospectuses,
forms, reports, definitive proxy statements, schedules and documents required to
be filed by it under the Securities Act or the Exchange Act, as the case may be,
since January 1, 2004 (collectively, the “Buyer SEC Filings”). Each Buyer SEC
Filing, (i) as of its date, complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
(ii) did not, at the time it was filed, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, except, in each case,
as such information, statement or omission has been subsequently revised,
supplemented, amended or superseded by a later-filed Buyer SEC Filing.
          (b) Each of the consolidated financial statements (including, in each
case, any notes thereto) contained in the Buyer SEC Filings was prepared in
accordance with GAAP applied (except as may be indicated in the notes thereto
and, in the case of unaudited quarterly financial statements, as permitted by
Form 10-Q under the Exchange Act) on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto), and each presented
fairly in all material respects the consolidated financial position, results of
operations and cash flows of the Buyer as of the respective dates thereof and
for the respective periods

41



--------------------------------------------------------------------------------



 



indicated therein (subject, in the case of unaudited statements, to normal and
recurring year-end adjustments).
          SECTION 5.07. Brokers. Except for Banc of America Securities, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Buyer. The Buyer
shall be solely responsible for payment of the fees and expenses of Banc of
America Securities.
ARTICLE VI
ADDITIONAL AGREEMENTS
          SECTION 6.01. Use of Intellectual Property.
          (a) The Sellers acknowledge that from and after the Closing, the name
“Alamo Pharmaceuticals”, “R.T. Alamo” and all similar or related names, marks
and logos (all of such names, marks and logos being the “Company Marks”) shall
be owned by the Company or a Subsidiary (and indirectly by the Buyer), that
neither the Sellers nor any of their Affiliates shall have any rights in the
Company Marks and that neither the Sellers nor any of their Affiliates will
contest the ownership or validity of any rights of the Buyer, the Company or any
Subsidiary in or to the Company Marks.
          (a) From and after the Closing, neither the Sellers nor any of their
Affiliates shall use any of the Company Intellectual Property or any of the
Licensed Intellectual Property except as permitted by the Buyer in writing.
          SECTION 6.02. Intercompany Arrangements. Immediately prior to the
consummation of the Closing, Sellers’ Representative shall contribute, or cause
to be contributed, to the capital of the Company, the difference between (i) the
intercompany Indebtedness owed by the Company and any Subsidiary to the Sellers
and their Affiliates (other than the Company and the Subsidiaries) as of the
Closing and (ii) the intercompany Indebtedness owed by the Sellers and their
Affiliates (other than the Company and the Subsidiaries) to the Company as of
the Closing and all such intercompany Indebtedness shall cease to exist and be
of no further force or effect.
          SECTION 6.03. Sellers’ Representative.
          (a) The Sellers’ Representative shall serve as and have all powers as
agent and attorney-in-fact of each Seller, for and on behalf of each Seller:
(i) to give and receive notices and communications; (ii) to negotiate, enter
into settlements and compromises of, and demand mediation and arbitration and
comply with orders of courts and awards of arbitrators with respect to any
disputes related to the indemnification provisions of Article VIII and Article
IX; (iii) to litigate, mediate, arbitrate, defend, enforce or to take any other
actions and execute any documents that the Sellers’ Representative deems
advisable in connection with enforcing any rights or obligations or defending
any claim or action under this Agreement on behalf of the Sellers; (iv) to sign
receipts, consents or other documents to effect the transactions contemplated
hereby; and (v) to take any and all actions necessary or appropriate in the
judgment of the Sellers’ Representative for the accomplishment of the foregoing.
The Sellers’

42



--------------------------------------------------------------------------------



 



Representative may, in all questions arising under this Agreement, rely on the
advice of counsel, and shall not be liable to the Sellers for any action taken
or not taken in its capacity as Sellers’ Representative in the absence of such
Sellers’ Representative’s willful misconduct or bad faith.
          (b) A decision, act, consent or instruction of the Sellers’
Representative shall constitute a decision of the Sellers, and shall be final,
binding and conclusive upon the Sellers and the Buyer. Each Seller agrees that
Sellers’ Representative shall be vested with the sole power and authority to
enforce this Agreement against the Buyer or the Company on behalf of each
Seller. Any Buyer Indemnified Party may rely upon any decision, act, consent or
instruction of the Sellers’ Representative as being the decision, act, consent
or instruction of the Sellers. Although the Sellers’ Representative shall not be
obligated to obtain instructions from the Sellers prior to any decision, act,
consent or instruction, if, and to the extent that, the Sellers’ Representative
receives any written instructions from the Sellers holding a majority of the
Sharing Percentages, the Sellers’ Representative shall comply with such
instructions.
          (c) The power of attorney granted by the Sellers to the Sellers’
Representative pursuant to this Section 6.03 is coupled with an interest and is
irrevocable and shall not terminate or otherwise be affected by the death,
disability, incompetence, bankruptcy or insolvency of any Seller.
          (d) All indemnification payments made pursuant to this Agreement shall
be treated as an adjustment of the consideration paid for the Assets for Tax
purposes.
          SECTION 6.04. No Contribution/Indemnification; Offset. Each Seller
agrees that such Seller will not seek, nor will they be entitled to,
contribution from, or indemnification by, the Company or any Subsidiary, under
their organizational documents in connection with this Agreement and the
transactions contemplated by this Agreement. Each Seller also agrees not to make
any claims against any directors and officers insurance policy maintained or to
be maintained by the Company or any Subsidiary in respect of amounts due by such
Seller to the Buyer in connection with this Agreement and the transactions
contemplated by this Agreement.
          SECTION 6.05. Indemnification. For a period of six years from and
after the Closing Date, and for so long thereafter as any claim for
indemnification asserted on or prior to such date has not been fully
adjudicated, the Buyer shall cause the Company and the Subsidiaries and their
successors to (i) to the fullest extent permitted by Law, indemnify and hold
harmless each present and former director and officer of the Company, each
present and former director and officer of each of its Subsidiaries and each
Seller (the “D&O Indemnified Parties”), against any losses incurred or suffered
by any of the D&O Indemnified Parties in connection with any liabilities or any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, in which the D&O Indemnified Party may be
involved relating to the performance or nonperformance by the D&O Indemnified
Party prior to the Closing Date of any act concerning the activities of the
Company or the Subsidiaries in their capacity as a director, officer or member
of the Company or of a Subsidiary, if (a) the D&O Indemnified Party acted in
good faith and in a manner it believed to be in, or not contrary to, the best
interests of the Company, and (b) the D&O Indemnified Party’s conduct did not
constitute gross negligence, fraud, or willful misconduct, and (ii) advance
expenses as incurred by any D&O Indemnified Party in connection with any matters
for which such D&O Indemnified Party is entitled to

43



--------------------------------------------------------------------------------



 



indemnification from the Company and the Subsidiaries pursuant to this
Section 6.05 to the fullest extent permitted under applicable Law and under the
Existing Operating Agreement, the certificates of incorporation, articles or
organization, operating agreements, other organizational documents of any
Subsidiary, or any Contract providing for such indemnification, in each case, as
in effect on the date hereof; provided, however, that the D&O Indemnified Party
to whom expenses are advanced shall first provide an undertaking to repay such
advances if it is ultimately determined that such D&O Indemnified Party is not
entitled to indemnification under this Section 6.05. Any amount paid to
indemnify directors and officers of the Company for any liability relating to
the approval of this Agreement or the transactions contemplated by this
Agreement shall in no event constitute Damages for purposes of Article IX.
          SECTION 6.06. Release.
          (a) Each Seller hereby agrees to release and discharge the Company and
each Subsidiary from any and all obligations to indemnify such Sellers or
otherwise hold them harmless pursuant to any Contract entered into prior to the
Closing and any and all claims against the Company and each Subsidiary that such
Seller holds as a result of being holders of the Units, including such claims
pursuant to any Contract that such Seller entered into in such Seller’s capacity
as a holder of the Units, provided that, for the avoidance of doubt, this
paragraph shall not relieve the Buyer from any obligations it may have under the
Acquisition Documents or that certain Medicare Part D Rebate Agreement by and
between United HealthCare Services, Inc. and the Company, dated as of
September 9, 2005 and as amended as of January 1, 2006.
          (b) Each Seller expressly waives and relinquishes any and all rights
and benefits it now has or may have in the future under the terms of
Section 1542 of the Civil Code of the State of California (“Section 1542”),
which section reads in full as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Notwithstanding Section 1542, and subject to the continuing obligations under
the Acquisition Documents, such Seller knowingly and voluntarily waives the
provisions of Section 1542 as well as any other statutory or common law
provisions of similar effect and acknowledges and agrees that this waiver is an
essential part of this Agreement.
          SECTION 6.07. Post-Closing Operating Covenants(a) . Except for the
contribution and assignment of the Units by the Buyer to the Designated Buyer
Subsidiary immediately after the Closing, the Buyer agrees that after Closing
and until the last day of the Contingent Payment Period, the Buyer shall not
transfer the assets of the Company related to the Product either directly
through the sale of such assets or indirectly through a merger or consolidation
of the Company with another Person or sale of all of the equity interests in the
Company unless the acquiror or surviving Person of the merger or consolidation
agrees to assume the obligation to make the Contingent Payments and the Non-US
Licensing Earn-Out Payments.

44



--------------------------------------------------------------------------------



 



          SECTION 6.08. Termination of Transfer Restrictions. The Sellers, the
Company and the Buyer hereby agree that the restrictions on the transferability
of the Units contained in the Transfer Agreements of each Seller and the
Existing Operating Agreement are hereby terminated upon the Closing and have no
lasting effect whatsoever.
          SECTION 6.09. Further Action. Each of the parties hereto shall use all
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, do or cause to be done all things necessary, proper or advisable under
applicable Law, and to execute and deliver such documents and other papers, as
may be required to carry out the provisions of this Agreement and the Ancillary
Agreements to which it is a party and consummate and make effective the
transactions contemplated hereby and thereby.
ARTICLE VII
EMPLOYEE MATTERS
          SECTION 7.01. Benefits.
          (a) Employees of the Company or any Subsidiary who continue to be
employed by the Buyer or its subsidiaries (the “Continuing Employees”) shall
receive service credit for service with the Company and its Subsidiaries, for
purposes of determining eligibility to participate in any employee benefit plan
or arrangement of the Buyer in which Continuing Employees are otherwise eligible
to participate after the Closing Date, to the same extent such service was
credited under comparable Company Plans.
          (b) No provision of this Section 7.01 shall create any third party
beneficiary or other rights in any Continuing Employee or former employee
(including any beneficiary or dependent thereof) in respect of (i) continued
employment (or resumed employment) with the Buyer or its subsidiaries (including
the Company), or (ii) any benefits that may be provided, directly or indirectly,
under any Company Plans or any similar plan or arrangement which may be
established by the Buyer or any of its subsidiaries. No provision of this
Section 7.01 shall obligate the Buyer or any of its subsidiaries to maintain any
benefit plan at any time.
          SECTION 7.02. Termination of Certain Company Plans.
          (a) Termination of 401(k) Plan. Effective as of no later than the day
immediately preceding the Closing Date, each of the Company, the Subsidiaries
and each of their ERISA Affiliates shall adopt resolutions terminating any and
all Company Plans that include a Code Section 401(k) arrangement (each a “401(k)
Plan”). The Company shall provide to the Buyer, no later than three Business
Days prior to the Closing, resolutions of the Manager of the Company, its
Subsidiaries and/or such ERISA Affiliates, as appropriate, evidencing the
termination of any and all 401(k) Plan(s) in accordance with this
Section 7.02(a). The form and substance of such resolutions shall be subject to
the reasonable and timely approval of the Buyer. The Company also shall take
such additional actions in furtherance of terminating such 401(k) Plan(s) as the
Buyer may reasonably require.
          (b) Termination of Phantom Unit Plan. Effective as of no later than
the day immediately preceding the Closing Date, the Company shall terminate the
Phantom Unit Plan and eliminate all Pool Shares thereunder without payment of
any consideration therefor. The

45



--------------------------------------------------------------------------------



 



Company shall provide to the Buyer, no later than three Business Days prior to
the Closing, resolutions of the Manager of the Company evidencing the
termination of the Phantom Unit Plan and the elimination all Pool Shares in
accordance with this Section 7.02(b). The form and substance of such resolutions
shall be subject to the reasonable and timely approval of the Buyer. The Company
also shall take such additional actions in furtherance of terminating the
Phantom Unit Plan and eliminating all Pool Shares thereunder as the Buyer may
reasonably require.
          SECTION 7.03. WARN Act. The Buyer shall be responsible for complying
with the WARN Act and any similar state, local or foreign Law, if applicable,
with respect to any “plant closings” or “mass layoffs” (within the meaning of
the WARN Act) occurring on or after Closing.
          SECTION 7.04. Release Agreements. Each of the Key Employees shall have
executed a Release Agreement which shall provide for the payment by the Company
prior to the Closing of any amounts payable to such Key Employees under any
Company Plan related to a change of control of the Company applicable to such
Key Employees in exchange for each Key Employee’s release and discharge of the
Company and each Subsidiary from all and any future payments of such change of
control payments.
ARTICLE VIII
TAX MATTERS
          SECTION 8.01. Books and Records; Cooperation. The Buyer, on one hand,
and the Sellers and the Sellers’ Representative, on the other hand, agree to
furnish or cause to be furnished to the other, upon reasonable request, as
promptly as practicable (and only during normal business hours), such
information and assistance relating to the Units and the Assets of the Company,
including access to books and records, as is reasonably necessary for the filing
of all Tax Returns by the Buyer or the Sellers and the Sellers’ Representative,
the making of any election relating to Taxes, the preparation for any audit by
any taxing authority, and the prosecution or defense of any claim, suit or
proceeding relating to any Taxes. Each of the Buyer, on one hand, and the
Sellers and the Sellers’ Representative, on the other hand, shall retain a copy
of all books and records with respect to Taxes pertaining to the Units and the
Assets of the Company, for a period of at least seven years following the
Closing. At the end of such period, each of the Buyer and the Sellers’
Representative shall provide the other with at least 10 days prior written
notice before transferring, destroying or discarding any such books and records,
during which period the party receiving such notice can elect to take
possession, at its own expense, of such books and records. The Buyer, on one
hand, and the Sellers and the Sellers’ Representative, on the other hand, shall
cooperate fully with the other in the conduct of any audit, litigation or other
proceeding relating to Taxes involving the Units and the Assets of the Company.
The Buyer, on one hand, and the Sellers and the Sellers’ Representative, on the
other hand, further agree, upon reasonable request, to use their commercially
reasonable efforts to obtain any certificate or other document from any
governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).
          SECTION 8.02. Allocation of Taxes.

46



--------------------------------------------------------------------------------



 



          (a) Except as otherwise provided in Section 8.05 hereof relating to
Transfer Taxes, the Sellers shall be responsible for and shall promptly pay when
due all Taxes of the Company and all Taxes levied with respect to the Units and
the Assets of the Company, in each case, attributable to the Pre-Closing Tax
Period. All Taxes of the Company and all Taxes levied with respect to the Units
and the Assets of the Company, in each case, for the Straddle Period shall be
apportioned between the Pre-Closing Tax Period and the Post-Closing Tax Period,
as follows:
          (i) in the case of any Taxes other than Taxes based upon or related to
income or receipts, the portion allocable to the Pre-Closing Tax Period shall be
deemed to be the amount of such Tax for the entire Straddle Period multiplied by
a fraction the numerator of which is the number of days in the Tax period ending
on the Closing and the denominator of which is the number of days in the entire
Straddle Period, and
          (ii) in the case of any Tax based upon or related to income or
receipts, the portion allocable to the Pre-Closing Tax Period shall be deemed
equal to the amount which would be payable if the relevant Straddle Period ended
at the close of business on the Closing Date.
Each Seller shall also include any income, gain, loss, deduction or other tax
items for any period or portion thereof ending on or before the Closing Date on
such Seller’s Tax Returns in a manner consistent with the Schedule K-1s
furnished by Company to such Seller for such period.
          (b) Upon receipt of any bill for such Taxes (including such Taxes
relating to the Units or the Assets of the Company), the Buyer, on one hand, and
the Sellers and the Sellers’ Representative, on the other hand, shall present a
statement to the other setting forth the amount of reimbursement to which each
is entitled under this Section 8.02 together with such supporting evidence as is
reasonably necessary to calculate the proration amount. The proration amount
shall be paid by the party owing it to the other within 10 days after delivery
of such statement. In the event that the Buyer or the Sellers shall make any
payment for which it is entitled to reimbursement under this Section 8.02, the
applicable party shall make such reimbursement promptly but in no event later
than 10 days after the presentation of a statement setting forth the amount of
reimbursement to which the presenting party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of
reimbursement. Notwithstanding the foregoing, the Buyer shall not be liable for,
and Cutler agrees to indemnify and hold harmless the Buyer, the Company, and
each Subsidiary for, (i) any Taxes of any Seller or the Company and any Taxes
levied with respect to the Units or the Assets of the Company, in each case,
attributable to Pre-Closing Tax Periods, or (ii) any other Taxes of any Seller
for any periods.
          (c) Cutler shall indemnify the Buyer and, following the Closing, the
Company, for any Damages suffered by the Buyer as a result of the Internal
Revenue Service recharacterizing the Contingent Payments or the Non-U.S.
Licensing Earn-Out Payments. For purposes of this Section 8.02(c), Damages shall
include any additional Tax, interest and penalties payable by the Buyer as a
result of such recharacterization (net of Tax Benefits from such
recharacterization in accordance with Section 9.04(d)), calculated taking into
account the Buyer’s actual tax characteristics (e.g., so that a reduction in net
operating losses is not to be treated as a tax detriment except at the time and
to the extent such net operating losses could

47



--------------------------------------------------------------------------------



 



actually have been used to offset the Buyer’s income). At Cutler’s request and
expense, the Buyer shall contest any recharacterization which would result in
Cutler being obligated to make payments pursuant to this Section 8.02(c), and
Cutler shall have the right to control the conduct of the portion of any such
contest relating to such recharacterization (a “Recharacterization Contest”);
provided that Cutler shall keep the Buyer informed of the progress of such
Recharacterization Contest on a timely basis and, in connection with such
Recharacterization Contest, shall take any actions reasonably requested by the
Buyer; provided further if Cutler has the right to control the conduct and
resolution of such Recharacterization Contest, but elects in writing not to do
so, is not diligently pursuing resolution of such Recharacterization Contest
after 10 days notice of such event given by the Buyer to Cutler or is not
reasonably expected to fully indemnify the Buyer pursuant to this Agreement for
any Damages arising from such Recharacterization Contest, then the Buyer shall,
at Cutler’s expense, have the right to control the conduct and resolution of
such Recharacterization Contest, provided that the Buyer shall keep Cutler
informed of all developments on a timely basis and the Buyer shall not resolve
such Recharacterization Contest in a manner that could reasonably be expected to
have a material adverse effect on Cutler’s indemnification obligations under
this Agreement without Cutler’s consent, which consent shall not be unreasonably
withheld; provided further (a) that if, within 10 days after receiving notice of
the Recharacterization Contest, Cutler agrees to, and within 30 days after
receiving such notice, in fact does, indemnify the Buyer for the full amount of
Damages that would be suffered by Buyer if the parties were to agree to the
Internal Revenue Service’s position as asserted in the Recharacterization
Contest, then the Buyer shall control the conduct and resolution of the
Recharacterization Contest at the Buyer’s expense, and (b) if the Buyer elects
in writing to waive its right to indemnification pursuant to this
Section 8.02(c), then the Buyer shall control the conduct and resolution of such
Recharacterization Contest at the Buyer’s expense.
          SECTION 8.03. Notices. The Sellers’ Representative shall promptly
notify Buyer in writing upon receipt by any Seller of notice of any pending or
threatened federal, state, local or foreign Tax audits or assessments relating
to the income, properties or operations of any Seller that reasonably may be
expected to relate to the Units or the Assets or business of the Company.
          SECTION 8.04. Tax Clearance Certificate. If the Buyer so requests in
writing, at the Closing, the Sellers and the Sellers’ Representative shall use
their commercially reasonable efforts to provide the Buyer with a clearance
certificate or similar document(s) which may be required by any state taxing
authority to relieve the Buyer of any obligation to withhold any portion of the
payments to the Sellers pursuant to this Agreement; provided that, in connection
with the Closing, the Buyer has not requested any and the Sellers and the
Sellers’ Representative have not provided any such tax clearance certificate.
          SECTION 8.05. Transfer Taxes. The Sellers’ Representative shall be
liable for all transfer, stamp, documentary, sales, use and similar Taxes
arising from the transactions described in this Agreement (the “Transfer
Taxes”). The Sellers’ Representative shall file in a timely fashion all Tax
Returns relating to such Transfer Taxes.
          SECTION 8.06. Miscellaneous.

48



--------------------------------------------------------------------------------



 



          (a) The Sellers and the Sellers Representative, on the one hand, and
the Buyer, on the other hand, agree to treat all payments made by any of them to
or for the benefit of the other (including any payments to the Company or any
Subsidiary) under this Article VIII, under other indemnity provisions of this
Agreement and for any misrepresentations or breaches of warranties or covenants
as adjustments to the Purchase Price or as capital contributions for Tax
purposes and that such treatment shall govern for purposes hereof except to the
extent that the Laws of a particular jurisdiction provide otherwise, in which
case such payments shall be made in an amount sufficient to indemnify the
relevant party on an after-Tax basis.
          (b) Notwithstanding any provisions in this Agreement to the contrary,
the obligations of Cutler to indemnify and hold harmless the Buyer, the Company
and the Subsidiaries pursuant to this Article VIII and in accordance with
Article IX, and the representations and warranties contained in Section 3.05 and
Section 4.23, shall terminate at the close of business on the 60th day following
the expiration of the applicable statute of limitations with respect to the Tax
liabilities in question (giving effect to any waiver, mitigation or extension
thereof).
          (c) From and after the date of this Agreement, neither the Sellers nor
the Sellers’ Representative shall, without the prior written consent of the
Buyer (which may, in its reasonable discretion, withhold such consent), make, or
cause or permit to be made, any Tax election that would affect the Company or
any Subsidiary.
          (d) The Buyer shall be entitled to recover from Cutler professional
fees and related costs that the Buyer may reasonably incur to enforce the
provisions of this Article VIII.
ARTICLE IX
INDEMNIFICATION
          SECTION 9.01. Survival of Representations and Warranties.
          (a) The representations and warranties of the Sellers and the Company
contained in this Agreement shall survive the Closing until one year following
the Closing Date; provided, however, that (i) the representations and warranties
made pursuant to Sections 3.01, 3.02, 4.01, 4.02, 4.03 and 4.28 shall survive
indefinitely and (ii) the representations and warranties dealing with Tax
matters and the Tax indemnities and obligations set forth in Article VIII shall
survive as provided in Section 8.06(b). Neither the period of survival nor the
liability of Cutler with respect to the representations and warranties of the
Sellers or the Company shall be reduced by any investigation made at any time by
or on behalf of the Buyer. Notwithstanding the foregoing, if written notice of a
claim has been given prior to the expiration of the applicable representations
and warranties by the Buyer to the Sellers’ Representative, then the relevant
representations and warranties shall survive as to such claim, until such claim
has been finally resolved.
          (b) The representations and warranties of the Buyer contained in this
Agreement shall survive the Closing until one year following the Closing Date;
provided, however, that the representations and warranties made pursuant to
Sections 5.01, 5.02 and 5.07 shall survive indefinitely. Neither the period of
survival nor the liability of the Buyer with

49



--------------------------------------------------------------------------------



 



respect to the Buyer’s representations and warranties shall be reduced by any
investigation made at any time by or on behalf of the Sellers. If written notice
of a claim has been given prior to the expiration of the applicable
representations and warranties by the Sellers’ Representative to the Buyer, then
the relevant representations and warranties shall survive as to such claim,
until such claim has been finally resolved.
          SECTION 9.02. Indemnification by Cutler.
          (a) Subject to the applicable survival periods and limitations in
Section 9.01 and the limitations in Section 9.04, Cutler shall, in his
individual capacity and not on behalf of any other of the Sellers, indemnify,
save and hold harmless the Buyer and its Affiliates (including the Company and
the Subsidiaries from and after the Closing) and their respective officers,
directors, employees, and agents, and each of their successors and permitted
assigns (each, a “Buyer Indemnified Party” and collectively, the “Buyer
Indemnified Parties”) from and against any and all costs, losses, demands,
claims, debts, actions, assessments, judgments, settlements, sanctions,
obligations and other liabilities (whether absolute, accrued, contingent, fixed
or otherwise), monetary damages, fines, Taxes, fees, penalties, interest
obligations, deficiencies and expenses (including reasonable amounts paid in
settlement, interest, court costs, costs of investigation, reasonable fees and
expenses of attorneys, accountants, financial advisors and other experts, and
other expenses of litigation or preparation for litigation as incurred) (herein,
“Damages”), incurred in connection with, arising out of, resulting from or
incident to:
     (i) any untruth, inaccuracy, incorrectness or breach of any representation
or warranty made by the Sellers or the Company contained in this Agreement;
     (ii) any nonfulfillment, nonperformance, nonobservance or other breach of
any covenant or agreement by Cutler (including Cutler’s capacity as an
individual Seller) or, prior to the Closing, the Company contained in this
Agreement;
     (iii) any indemnification obligations of Cutler as provided in
Article VIII; and
     (iv) fraud or willful misconduct by the Sellers, the Company or any of
their Affiliates in connection with or arising out of this Agreement or the
transactions contemplated hereby.
     (b) Interpretation
     (i) The term “Damages” as used in this Section 9.02 is not limited to
matters asserted by third parties against a Buyer Indemnified Party, but
includes Damages incurred or sustained by the Buyer Indemnified Party in the
absence of third party claims.
     (ii) For purposes of determining whether the Threshold has been met
pursuant to Section 9.04(d), the representations, warranties, covenants or
agreements of the Sellers or the Company contained in this Agreement (including
the Seller Disclosure Letter and the Company Disclosure Letter) delivered by the
Sellers and the Company pursuant hereto shall be deemed not to be qualified by
any limitation as to materiality (including the words “material” or “Material
Adverse Effect”), and Damages incurred or suffered arising out of any such
misrepresentation or breach shall be determined without

50



--------------------------------------------------------------------------------



 



deduction on account of any materiality qualification (including the words
“material” or “Material Adverse Effect”) contained in any representation,
warranty, covenant or agreement giving rise to the claim for indemnification
hereunder.
          SECTION 9.03. No Effect on Liability.
          (a) Except as expressly provided herein, none of (i) the consummation
of the transactions contemplated by this Agreement, (ii) the delay or omission
of any of the Buyer Indemnified Parties to exercise any of its rights under this
Agreement or (iii) any investigation or disclosure that any party makes, any
notice that any party gives, or any knowledge that any party obtains as a result
thereof, or otherwise, shall (A) affect the liability of Cutler to the Buyer
Indemnified Parties pursuant to this Article IX or Article VIII or (B) prevent
the Buyer or any other Buyer Indemnified Party from relying on the
representations or warranties contained in this Agreement.
          SECTION 9.04. Limits on Indemnification.
          (a) Threshold. Notwithstanding the provisions of Section 9.02, no
Buyer Indemnified Party shall seek, or be entitled to, indemnification from
Cutler pursuant to Section 9.02 until the aggregate claims for Damages of the
Buyer Indemnified Parties are more than $100,000 (the “Threshold”), in which
event, the Buyer Indemnified Parties shall be entitled to recover the full
amount of such Damages, including Damages comprising the Threshold; provided,
however, that such Threshold will not apply to any claim for indemnification
made by any Buyer Indemnified Party that results from: (i) the indemnity
obligations set forth in Section 9.02(a)(i) arising from the representations and
warranties set forth in Sections 3.01, 3.02, 4.01, 4.02, 4.03, 4.07(c), 4.23 or
4.28 or (ii) the indemnity obligations set forth in Sections 9.02(a)(iii) and
9.02(a)(iv).
          (b) Cap. No amounts shall be payable under this Article IX by Cutler
to the Buyer Indemnified Parties to the extent such payment would result in
aggregate payments by Cutler in excess of an amount equal to Four Million
Dollars ($4,000,000) (the “Cap”); provided, however that the Cap with respect to
the indemnity obligations set forth in Section 9.02(a)(i) arising from
Section 4.23 and the indemnity obligations set forth in Section 9.02(a)(iii)
shall be payable by Cutler to the Buyer Indemnified Parties to the extent such
payments would not result in aggregate payments by Cutler under this Article IX
in excess of Six Million Dollars ($6,000,000); provided further, that the Buyer
Indemnified Parties may, without regard to the Cap, recover from Cutler the full
amount of Damages in connection with claims arising from (x) the indemnity
obligations set forth in Section 9.02(a)(i) arising from the representations and
warranties set forth in Sections 3.01, 3.02, 4.01, 4.02, 4.03, 4.07(c), or 4.28,
(y) the indemnity obligations in Section 9.02(a)(ii) or (z) the indemnity
obligations in Section 9.02(a)(iv), except that no amounts shall be payable by
Cutler for Damages in connection with claims arising from (x) and (y) to the
extent such payment would result in aggregate payments by Cutler under this
Article IX in excess of an amount equal to that portion of the Purchase Price
distributed to Cutler in accordance with Section 1.03.
          (c) Insurance and Indemnity Recoveries. Any Damages for which the
Buyer Indemnified Parties may seek indemnification pursuant to this Article IX
shall be net of (i) any

51



--------------------------------------------------------------------------------



 



insurance recoveries received by the Buyer Indemnified Parties or to which the
Buyer Indemnified Parties’ insurance carrier has agreed, after inquiry by the
Buyer, that the Buyer Indemnified Parties are entitled to receive in respect of
such Damages, which the Buyer shall in good faith attempt to obtain to the
extent such attempt is commercially reasonable, and (ii) any amounts actually
received by the Buyer Indemnified Parties from third parties in respect of such
Damages under an indemnification agreement, which the Buyer shall attempt in
good faith to obtain to the extent such attempt is commercially reasonable.
          (d) Tax Benefits. If any Damages for which the Buyer Indemnified
Parties may seek indemnification pursuant to this Article IX gives rise to a
currently realizable Tax Benefit by the Company or the Buyer, the Damages
hereunder shall be reduced by the amount of the Tax Benefit so available. For
the purposes of this Section 9.04(d), a Tax Benefit is “currently realizable” to
the extent it can be reasonably anticipated that such Tax Benefit will be
realized in the current or four (4) subsequent taxable periods or years or in
any Tax return with respect thereto (including through a carryback to a prior
taxable period) or in any taxable period or year prior to the date of the
indemnity claim. In the event that there should be a determination disallowing
the Tax Benefit, Cutler shall be liable to refund to the Buyer the amount of any
related reduction previously allowed pursuant to this Section 9.04(d). The
amount of the refunded reduction or payment shall be deemed to be Damages for
purposes of Sections 9.04(a) and 9.04(b). The parties agree that any Damages
paid (or adjustments) made with respect to a Tax Benefit, pursuant to this
Agreement shall be treated for all Tax purposes as an adjustment to the Purchase
Price, unless otherwise required by applicable law, in which event payments
shall be made in an amount sufficient to indemnify the Buyer Indemnified Party
on a net after-Tax basis.
          (e) Gross Negligence Limitation. No amounts of indemnity shall be
payable as a result of any claim in respect of Damages arising under this
Article IX to the extent that any such Damages arise from or were caused by the
gross negligence of a Buyer Indemnified Party after the Closing.
          (f) Exclusive Remedy. Except for any claim (a) grounded in fraud or
willful misconduct of any Person or (b) seeking specific performance, equitable
relief or remedial action against any Person, the parties hereto acknowledge and
agree that, from and after the Closing Date, the indemnification provisions of
this Article IX shall be the exclusive remedy of the Buyer Indemnified Parties
against such Person with respect to the transactions contemplated by this
Agreement (including against any Seller other than Cutler). With respect to
actions grounded in fraud or willful misconduct or seeking equitable relief or
remedial action against any Person, (y) the right of a Buyer Indemnified Party
to be indemnified and held harmless pursuant to the indemnification provisions
of this Article IX shall be in addition to and cumulative of any rights of such
party at law or in equity against such Person and (z) no such Buyer Indemnified
Party shall, by exercising the remedy available to it under this Article IX, be
deemed to have elected such remedy exclusively or to have waived any other
remedy, whether at law or in equity, available to it against such Person.
          (g) Notwithstanding anything to the contrary in this Agreement, no
Seller (other than Cutler) shall have any liability for monetary damages under
this Agreement;

52



--------------------------------------------------------------------------------



 



provided, however, that this limitation shall not apply to any matter or claim
arising separate and apart from the Acquisition Documents.
          SECTION 9.05. Defense of Third Party Claims.
          (a) If any lawsuit or enforcement action is filed against a Buyer
Indemnified Party by any third party (each a “Third Party Claim”) for which
indemnification under this Article IX may be sought, written notice (“Third
Party Notice”) thereof shall be given by the Buyer Indemnified Party to Cutler
as promptly as practicable, but in any event within 30 calendar days of service.
The Third Party Notice shall describe in reasonable detail the facts and
circumstances known to the Buyer Indemnified Party that gave rise to such
indemnification claim, and the amount or good faith estimate of the amount
arising therefrom. Any delay in submitting a Third Party Notice to Cutler shall
not relieve him of any liability hereunder, except to the extent that he may
demonstrate actual material damage or prejudice caused by such failure, and then
only to the extent thereof.
          (b) After receipt of such Third Party Notice, if Cutler acknowledges
in writing to the sender that he is liable, and has indemnity obligations for
any Damages resulting from any such Third Party Claim, then Cutler shall be
entitled, if he so elects at his own cost, risk and expense, (i) to take control
of the defense and investigation of such Third Party Claim, (ii) to employ and
engage attorneys of his own choice (provided, that such attorneys are reasonably
acceptable to the Buyer Indemnified Party) to diligently handle and defend the
same, unless the named parties to such action or proceeding include both one or
more of any Seller and a Buyer Indemnified Party, and the Buyer Indemnified
Party has been advised by counsel that there are one or more legal defenses
available to such Buyer Indemnified Party that are different from or additional
to those available to an applicable Seller or there is otherwise a conflict of
interest that exists or is reasonably likely to exist that would make it
inappropriate, in the reasonable judgment of counsel to the Buyer Indemnified
Party, for the same counsel to represent both the Buyer Indemnified Party and
any Seller, in which event such Buyer Indemnified Party shall be entitled, at
the cost and expense of Cutler, to separate counsel of its own choosing
(provided, that such cost and expense shall be limited to the reasonable fees of
one firm of attorneys, together with appropriate local counsel, for any such
Third Party Claim) and (iii) to compromise or settle such claim, which
compromise or settlement shall be made only with the written consent of the
Buyer Indemnified Party, unless the settlement involves any payment of cash by
Cutler and the Buyer Indemnified Party and its Affiliates are released in full
in connection with the settlement, such consent not to be unreasonably withheld
or delayed. Notwithstanding the foregoing, Cutler shall not be entitled to
assume the defense of any Third Party Claim if the Third Party Claim seeks an
order, injunction or other equitable relief or relief for other than money
damages against the Buyer Indemnified Party that the Buyer Indemnified Party
reasonably determines, after conferring with outside counsel, cannot be
separated from any related claim for money damages. If such equitable relief or
relief for other than money damages portion of the Third Party Claim can be so
separated from that for money damages, Cutler shall be entitled to assume the
defense of the portion relating to money damages. If Cutler elects to assume the
defense of a Third Party Claim, the Buyer Indemnified Party shall cooperate in
all reasonable respects with him and his attorneys in the investigation, trial
and defense of such Third Party Claim and any appeal arising therefrom;
provided, however, that the Buyer Indemnified Party may, at its own cost,
participate in the investigation, trial and defense of such lawsuit or action
and any appeal arising therefrom

53



--------------------------------------------------------------------------------



 



and may, at its own expense, retain separate counsel of its choosing. The
parties shall cooperate with each other in any notifications to insurers.
          (c) If Cutler fails to notify the Buyer Indemnified Party within 30
calendar days after receipt of the Third Party Notice that he elects to defend
the Buyer Indemnified Party pursuant to this Section 9.05 or if Cutler elects to
defend the Buyer Indemnified Party pursuant to this Section 9.05 but fails to
diligently prosecute or settle the Third Party Claim, which failure continues
for 10 calendar days after notice to him from the Buyer Indemnified Party of
such failure, then the Buyer Indemnified Party against which such claim has been
asserted will have the right to undertake, and Cutler shall pay the cost and
expense thereof of (which covenant to pay the cost and expense thereof will
constitute Damages), the defense, compromise or settlement of such Third Party
Claim on behalf of and for the account and risk of Cutler, so long as such Buyer
Indemnified Party diligently and in good faith defends, compromises or settles
such Third Party Claim. In such event, the Buyer Indemnified Party shall have
full control of such defense and proceedings; provided, however, that such claim
shall not be compromised or settled without the prior written consent of Cutler,
which consent shall not be unreasonably withheld or delayed. If the Buyer
Indemnified Party assumes the defense of the claim, Cutler shall cooperate in
all reasonable respects with the Buyer Indemnified Party in such defense and
make available to the Buyer Indemnified Party at his expense, all such
witnesses, records, materials and information in the Sellers’ possession or
under the Sellers’ control relating thereto as are reasonably required by the
Buyer Indemnified Party, and the Buyer Indemnified Party will keep Cutler
reasonably informed of the progress of any such defense, compromise or
settlement.
          SECTION 9.06. Procedure for Claims between Parties. If a claim for
Damages is to be made by a Buyer Indemnified Party entitled to indemnification
hereunder, such Buyer Indemnified Party shall give written notice to Cutler as
soon as reasonably practicable after the Buyer Indemnified Party becomes aware
that a fact, condition or event has occurred or exists which may give rise to
Damages for which indemnification by a Buyer Indemnified Party may be sought
under this Article IX (a “Claim Notice”). The Claim Notice shall (i) describe in
reasonable detail the facts and circumstances known to the Buyer Indemnified
Party that gave rise to such indemnification claim, and the amount or, if the
amount cannot then be reasonably determined, good faith estimate of the amount
arising therefrom and (ii) provide for a demand of payment of the amount or, if
the amount cannot then be reasonably determined, a good faith estimate of the
amount arising from such claim for Damages. Any delay in submitting a Claim
Notice to Cutler shall not relieve him of any liability hereunder, except to the
extent that he may demonstrate actual material damage or prejudice caused by
such failure, and then only to the extent thereof.
          SECTION 9.07. Indemnification Payment.
          (a) If Cutler does not object in writing within the 30 calendar day
period after delivery by the Buyer Indemnified Party of a Claim Notice (an
“Objection Notice”), such failure to so object shall be an irrevocable
acknowledgment by Cutler that the Buyer Indemnified Party(ies) identified in the
Claim Notice is entitled to the full amount of the claim for Damages set forth
in such Claim Notice. After the expiration of 30 calendar days after receipt of
a Claim Notice from a Buyer Indemnified Party to Cutler, the Buyer may
unilaterally reduce the outstanding principal amount of the Buyer Note 3 by an
amount equal to the Damages specified

54



--------------------------------------------------------------------------------



 



in the Claim Notice and provide a written notice to Cutler specifying the amount
of such reduction; provided, however that no such reduction in the outstanding
principal amount of the Buyer Note 3 shall be made if Cutler shall have
delivered an Objection Notice to the Buyer Indemnified Party prior to the
expiration of such 30 calendar day period.
          (b) In the event that (a) the Buyer Indemnified Party shall not have
received an Objection Notice within the 30 calendar day period specified in
Section 9.07(a) or (b) Cutler shall have delivered an Objection Notice and
either (i) Cutler and the Buyer Indemnified Party shall have, subsequent to the
giving of such Objection Notice, mutually agreed that Cutler is obligated to
indemnify the Buyer Indemnified Party for a specified amount or (ii) a judgment
shall have been rendered by the court having jurisdiction over the matters
relating to such claim (including any decision that has been rendered by an
arbitrator(s) and entered as a judgment in any court having jurisdiction in
accordance with Section 9.08), then, subject to the limitations set forth in
Section 9.04:
     (i) the Buyer shall have the right to first reduce the outstanding
principal and accrued but unpaid interest under the Buyer Note 3 by the amount
of the Damages that Cutler is obligated to pay to the Buyer Indemnified Party
under this Article IX until the Buyer Note 3 has been satisfied in full;
     (ii) the Buyer shall provide Cutler written notice of any such reduction in
the Buyer Note 3 pursuant to this Section 9.07 and the amount of additional
Damages that Cutler is obligated to pay pursuant to this Article IX; and
     (iii) thereafter, Cutler shall promptly pay to the Buyer Indemnified Party
the additional amount of specified Damages by wire transfer of immediately
available funds, or if the Buyer Note 1 or the Buyer Note 2, or any of the
Contingent Note or Alternate Notes if issued, shall not yet have been repaid in
full, Cutler shall be able to elect to pay such additional amount of specified
Damages by having the Buyer reduce the outstanding principal and accrued but
unpaid interest on such Buyer Notes, Contingent Note or Alternate Contingent
Notes up to the amount of such additional amount of specified damages in lieu of
making a cash payment for such additional amount of specified Damages.
          SECTION 9.08. Resolution of Conflicts and Claims.
          (a) If the Buyer Indemnified Party receives an Objection Notice from
Cutler within the 30 calendar day period set forth in Section 9.07(a), the Buyer
Indemnified Party and Cutler shall attempt in good faith to agree upon the
rights of the respective parties with respect to each of such claims. If the
Buyer Indemnified Party and Cutler should so agree, a memorandum setting forth
such agreement shall be prepared and signed by both parties.
          (b) If no such agreement can be reached after good faith negotiation
and prior to 30 days after delivery of an Objection Notice, the Buyer or Cutler,
in its or his discretion, may:
               (i) demand arbitration of the matter unless (x) the amount of
indemnifiable Damages that could result from such matter is greater than
$500,000 or (y)

55



--------------------------------------------------------------------------------



 



the amount of the Damage that is at issue is the subject of a pending litigation
involving a Third Party Claim, in which event arbitration shall not be commenced
until such amount is ascertained and is less than $500,000 or both parties agree
to arbitration; or
               (ii) litigate such matter before any California State court or
Federal court of the United States of America, sitting in California, having
jurisdiction.
          (c) If a disputed matter is properly the subject of arbitration
pursuant to the terms of Section 9.08(b), the matter shall be settled by
arbitration conducted by one neutral arbitrator mutually agreeable to Cutler and
the Buyer. Such arbitrator shall be admitted to the Bar of the State of New York
or the State of California and shall have been a judge in either such state for
a period of not less than 10 years (the “Selection Criteria”). In the event
that, within 15 days after submission of any dispute to arbitration, Cutler and
the Buyer cannot mutually agree on one arbitrator, then, within 15 days after
the end of such 15 day period, Cutler and the Buyer shall each select one
arbitrator in accordance with the Selection Criteria. The two arbitrators so
selected shall select a third neutral arbitrator in accordance with the
Selection Criteria and such third arbitrator shall, acting alone, preside over
the arbitration proceedings. If either Cutler or the Buyer fails to select an
arbitrator during this 15 day period, then the parties agree that the
arbitration will be conducted by one neutral arbitrator selected by the other
party, if any.
          (d) Any such arbitration shall be held in San Diego, California, under
the Streamlined Arbitration Rules & Procedures then in effect of JAMS. To the
maximum extent practicable, an arbitration proceeding hereunder shall be
concluded within 180 days of the designation of the arbitrator. Except in the
event that the arbitrator determines there has been fraud or willful misconduct
by a party, all expenses relating to the arbitration, including, the respective
expenses of each party, the fees of the arbitrator and the administrative fee of
JAMS, shall be borne in equal measure by Cutler and the Buyer. The arbitrator
shall set a limited time period for the conduct of each phase of the arbitration
proceedings and establish procedures designed to reduce the cost and time for
adjudicating the subject matter of the dispute. The arbitrator shall rule upon
motions to compel or limit discovery and shall have the authority to impose
sanctions, including attorneys’ fees and costs, to the same extent as a
competent court of law or equity, should the arbitrator determine that discovery
was sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator as
to the validity and amount of any claim properly brought before such arbitrator
pursuant to the terms of this Section 9.08 shall be final, binding, and
conclusive upon the parties to this Agreement. The arbitrator’s decision shall
be a reasoned decision and shall set forth the award, judgment, decree or order
awarded. Within 30 days of a decision of the arbitrator requiring payment by
Cutler or the Buyer, such payment shall be made by Cutler or a Buyer Indemnified
Party by wire transfer of immediately available funds, subject to Section 9.08.
          (e) Judgment upon any award rendered by the arbitrator may be entered
in any court having jurisdiction.

56



--------------------------------------------------------------------------------



 



ARTICLE X
GENERAL PROVISIONS
          SECTION 10.01. Certain Defined Terms. For purposes of this Agreement:
          “Accredited Investor Certificate” means the certificate of Cutler in
substantially the form attached hereto as Exhibit A, certifying Cutler’s status
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act and Cutler’s investment intent with respect
to any securities of the Buyer received by Cutler pursuant to this Agreement or
the transactions contemplated by this Agreement.
          “Acquisition Documents” means this Agreement, the Ancillary
Agreements, the Accredited Investor Certificate, and any certificate, Financial
Statements, Interim Financial Statements, report or other document delivered
pursuant to this Agreement or the transactions contemplated by this Agreement.
          “Action” means any claim, action, suit, arbitration, proceeding or
investigation by or before any Governmental Authority.
          “Affiliate” means, with respect to any specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.
          “Alternate Contingent Notes” means Alternate Contingent Note 1,
Alternate Contingent Note 2 and Alternate Contingent Note 3.
          “Amended and Restated Operating Agreement” means the Amended and
Restated Operating Agreement in substantially the form attached hereto as
Exhibit B, reflecting the Buyer as the sole member of the Company, and the
withdrawal of the Sellers as members of the Company.
          “Ancillary Agreements” means the Amended and Restated Operating
Agreement, the Assignment and Assumption of Units Agreement, the Buyer Notes,
the Contingent Note, the Alternate Contingent Notes, the Non-Compete Agreement,
the Pledge Agreement, the Registration Rights Agreement and the Release
Agreements.
          “Articles of Organization” means the Limited Liability Company
Articles of Organization of the Company filed with the Secretary of State of the
State of California on March 13, 2000, as amended by the Limited Liability
Company Certificate of Amendment filed with the Secretary of State of the State
of California on June 6, 2000.
          “Assets” means the assets and properties of the Company and each
Subsidiary reasonably necessary for the continued operation of the Business as
it is presently conducted.
          “Assignment and Assumption of Units Agreement” means an Assignment and
Assumption of Units Agreement to be executed by the Designated Buyer Subsidiary
and each Seller in substantially the same form attached hereto as Exhibit C.

57



--------------------------------------------------------------------------------



 



          “Beneficiary Demand Statements” means a statement from the applicable
Company Lender setting forth the amount necessary (including prepayment
expenses) to pay in full all amounts owing as of the Closing to such Company
Lenders, and including wire transfer instructions necessary for such payment. If
all such amounts owed to the Company Lenders have been paid in full prior to the
Closing, such Beneficiary Demand Statements shall instead provide confirmation
of the payment in full prior to the Closing of such amounts owed to the Company
Lenders.
          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in The City of
Los Angeles.
          “Buyer Common Stock” means the Class A common stock, no par value, of
the Buyer.
          “Buyer Disclosure Letter” means the Buyer Disclosure Letter dated as
of the date hereof, delivered by the Buyer to the Sellers’ Representative in
connection with this Agreement.
          “Buyer Note 1” means the senior note issued by the Buyer to Cutler in
the form attached hereto as Exhibit D in the aggregate principal amount of
Fourteen Million Four Hundred Thousand Dollars ($14,400,000) under the terms and
conditions set forth therein.
          “Buyer Note 2” means the senior note issued by the Buyer to Cutler in
the form attached hereto as Exhibit E in the aggregate principal amount of Six
Million Six Hundred Seventy-Five Thousand Dollars ($6,675,000), as may be
reduced in amount at the Closing and prior to issuance and delivery pursuant to
Section 1.02(a), under the terms and conditions set forth therein.
          “Buyer Note 3” means the senior note issued by the Buyer to Cutler in
the form attached hereto as Exhibit F in the aggregate principal amount of Four
Million Dollars ($4,000,000) under the terms and conditions set forth therein,
and pledged to the Buyer under the terms and conditions set forth in the Pledge
Agreement.
          “Buyer Notes” means the Buyer Note 1, the Buyer Note 2 and the Buyer
Note 3.
          “Buyer Debt Repayment Amount” means Four Million Forty Thousand
Dollars ($4,040,000).
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended through the Closing.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System, as updated through the Closing.
          “Claims” means any and all administrative, regulatory or judicial
actions, suits, petitions, appeals, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigations, proceedings, consent
orders or consent agreements.
          “Code” means the Internal Revenue Code of 1986, as amended.

58



--------------------------------------------------------------------------------



 



          “Company Debt” means all of the consolidated Indebtedness together
with interest accrued on the principal amount thereof owed by the Company and
any of its Subsidiaries, excluding any Indebtedness owed by the Company to a
wholly-owned Subsidiary or any Indebtedness owed by a wholly-owned Subsidiary to
the Company, through the date of Closing to the Company Lenders as set forth in
Section 4.07(c) of the Company Disclosure Letter and confirmed by the
Beneficiary Demand Statements delivered by the Company Lenders to the Buyer no
later than the second Business Day prior to the Closing.
          “Company Intellectual Property” means Intellectual Property owned by
the Company or any Subsidiary.
          “Company IP Agreements” means (a) licenses of Intellectual Property by
the Company or any Subsidiary to any third party, (b) licenses of Intellectual
Property by any third party to the Company or any Subsidiary, (c) agreements
between the Company or any Subsidiary and any third party relating to the
development or use of Intellectual Property, and (d) consents, settlements,
decrees, orders, injunctions, judgments or rulings governing the use, validity
or enforceability of Company Intellectual Property.
          “Company’s Knowledge” the actual knowledge after due inquiry of Neal
Cutler, Sam Simmons, Susan Leveille, Elvis Reyes, Lee Tintle, Paul Duffy and
John Sramek.
          “Company Lenders” means Wells Fargo Bank, National Association and
Merrill Lynch Bank USA.
          “Company Software” means all Software (a) material to the operation of
the Business or (b) manufactured, distributed, sold, licensed or marketed by the
Company or any Subsidiary.
          “Contracts” means any of the agreements, arrangements, contracts,
leases, powers of attorney, notes, bonds, loans, mortgages, indentures, evidence
of indebtedness, purchase orders, letters of credit, settlement agreements,
franchise agreements, undertakings, covenants not to compete, employment
agreements, licenses, instruments, obligations, commitments, understandings,
policies, purchase and sales orders, quotations and other executory commitments
to which any Person is a party or to which any of the assets of such Person are
subject, whether oral or written, express or implied.
          “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by Contract, credit
arrangement or otherwise.
          “Copyrights” means mask works, rights of publicity and privacy, and
copyrights in works of authorship of any type, including Software, registrations
and applications for registration thereof throughout the world, all rights
therein provided by international treaties and conventions, all moral and common
law rights thereto, and all other rights associated therewith.

59



--------------------------------------------------------------------------------



 



          “Cutler” means Neal R. Cutler.
          “Cutler Debt Repayment Amount” means an amount of cash or assumption
of Indebtedness necessary to cause the Company Debt to not exceed Four Million
Dollars ($4,000,000) as of the Closing.
          “Diligence Materials” means the documents as of the second Business
Day prior to the Closing Date contained in the DataSite database maintained by
the Company with Merrill Corporation and made available to the Buyer and its
representatives via the Internet.
          “Encumbrance” means any security interest, pledge, hypothecation,
mortgage, lien (including environmental and tax liens), violation, charge,
lease, license, encumbrance, servient easement, adverse claim, reversion,
reverter, preferential arrangement, purchase right, assessment, commitments,
restrictive covenant, condition or restriction of any kind, including any
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership.
          “Environment” means surface waters, groundwaters, soil, subsurface
strata and ambient air.
          “Environmental Claims” means any Claims relating in any way to any
Environmental Law or any Environmental Permit, including (a) any and all Claims
by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (b) any and all Claims by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the Environment.
          “Environmental Laws” means all Laws, as amended and now or hereafter
in effect and as amended, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, health, safety, natural resources or
Hazardous Materials, including CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. §§ 6901 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. §§ 6901 et seq.; the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42
U.S.C. §§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.
and the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et
seq.
          “Environmental Permits” means all permits, approvals, identification
numbers, licenses and other authorizations required under or issued pursuant to
any applicable Environmental Law.
          “Equity Participations” means any security or right entitling the
holder, absolutely or contingently, to participate in the revenues or equity
appreciation of another Person, including membership interests, units,
performance units, options, warrants, company appreciation rights, interests in
“phantom” stock plans, restricted or contingent stock or profits interests,
voting securities, stock appreciation rights or equivalents, stock loan purchase
plans, convertible debentures or stock bonus plans.

60



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any entity which is a member of a “controlled
group of corporations” with or under “common control” with the Company, within
the meaning of Sections 414(b), (c), (m) or (o) of the Code.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Existing Operating Agreement” means the Third Amended and Restated
Operating Agreement of the Company dated as of June 14, 2001.
          “GAAP” means United States generally accepted accounting principles
and practices in effect from time to time applied consistently throughout the
periods involved.
          “Governmental Authority” means any federal, national, supranational,
state, provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.
          “Gross Product Revenues” means with respect to the Product during the
first full six calendar months, the gross sales of the Product in the U.S.
before any adjustments for any discounts, rebates or returns.
          “Hazardous Materials” means (a) petroleum and petroleum products,
radioactive materials, asbestos-containing materials, urea formaldehyde foam
insulation, transformers or other equipment that contain polychlorinated
biphenyls and radon gas, (b) any other chemicals, materials or substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar import, under any applicable Environmental
Law, and (c) any other chemical, material or substance which is regulated by any
Environmental Law.
          “Indebtedness” means, with respect to any Person, (a) all indebtedness
of such Person, whether or not contingent, for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and expense accruals in the ordinary course
of business consistent with past practice), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all obligations of such Person as lessee under leases that have been or
should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person under acceptance, letter of
credit or similar facilities, (g) all Indebtedness of others referred to in
clauses (a) through (f) above guaranteed directly or indirectly in any manner by
such Person, or in effect guaranteed directly or indirectly by such Person
through an agreement otherwise to assure a creditor against loss, and (h) all
Indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness.

61



--------------------------------------------------------------------------------



 



          “Intellectual Property” means (a) Patents, (b) Trademarks,
(c) Copyrights, (d) Trade Secrets and (e) Software.
          “Inventories” means all inventory, merchandise, finished goods, and
raw materials, packaging, labels, supplies and other personal property
maintained, held or stored for sale in the ordinary course of business by or for
the Company or any Subsidiary at the Closing, and any prepaid deposits for any
of the same.
          “IRS” means the Internal Revenue Service of the United States.
          “Key Employees” means Paul Duffy, Susan Leveille, Elvis Reyes, Samuel
Simmons and Lee Tintle.
          “Law” means any statute, law, constitution, ordinance, regulation,
rule, notice, court decision, agency guideline, requirement or rule of law
(including common law), code or edict issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority.
          “Leased Real Property” means the real property leased by the Company
or any Subsidiary as tenant, together with, to the extent leased by the Company
or any Subsidiary, all buildings and other structures, facilities or
improvements currently or hereafter located thereon, all fixtures, systems,
equipment and items of personal property of the Company or any Subsidiary
attached or appurtenant thereto and all easements, licenses, rights and
appurtenances relating to the foregoing.
          “Letter Agreement” means that certain Letter Agreement between the
Buyer, the Company and Cutler attached hereto as Exhibit G, executed
concurrently with this agreement.
          “Liabilities” or “Liability” means any and all Indebtedness,
liabilities and obligations, whether accrued or fixed, absolute or contingent,
matured or unmatured or determined or determinable, including those arising
under any Law, Action or order, writ, injunction, award, judgment, decree,
resolution, stipulation, or determination by any Governmental Authority, and
those arising under any Contract, arrangement, commitment or undertaking.
          “Licensed Intellectual Property” means Intellectual Property licensed
to the Company or any Subsidiary pursuant to the Company IP Agreements.
          “Material Adverse Effect” means any circumstance, change in or effect
on the Business, the Company (considered on a consolidated basis with the
Subsidiaries) that, individually or in the aggregate with all other
circumstances, changes in or effects on the Business, the Company or the
Subsidiaries: (a) is or is reasonably likely to be materially adverse to the
business, operations, Assets or Liabilities (including contingent liabilities),
employee relationships, customer or supplier relationships, results of
operations or the condition (financial or otherwise) of the Business, or the
Company and the Subsidiaries, taken together as a whole, or (b) is reasonably
likely to materially adversely effect the ability of the Buyer to operate or
conduct the Business in the manner in which it is currently or contemplated to
be operated or conducted by the Company or any Subsidiary, it being understood
that in no event shall any of

62



--------------------------------------------------------------------------------



 



the following be deemed by itself or by themselves, either individually or in
the aggregate, to constitute a Material Adverse Effect: (i) the failure of the
Company to meet projections of earnings, revenues or other financial measure
(whether such projections were made by the Company or independent third
parties), in and of itself (it being understood that the facts or occurrences
giving rise or contributing to such failure may be deemed to constitute, or be
taken into account in determining whether there has been, or will be, a Material
Adverse Effect) or (ii) changes or other developments in the pharmaceutical
industry or the general economic or financial conditions which are not unique to
the Company but also affect other Persons who participate in the pharmaceutical
industry, which changes or developments do not disproportionately affect the
Company relative to the other participants in the pharmaceutical industry in any
material respect.
          “Net Non-US Licensing Revenues” means, with respect to the Product
during each fiscal quarter in the Contingent Payment Period, the licensing
revenues, including royalties and milestone payments, actually received by the
Buyer or any of its Affiliates from a Person (excluding any Affiliate of the
Buyer) pursuant to any sublicense agreement with such Person for any territory
outside of the United States relating directly and solely to the Product,
reduced by any royalty payments to CIMA Labs, Inc. pursuant to the Company’s
contractual obligations to CIMA Labs, Inc. for such payments.
          “Net Product Revenues” means, with respect to the Product during each
fiscal quarter in the Contingent Payment Period, the sum of (i) the net sales of
the Product in the U.S. as would be shown in the Buyer’s consolidated financial
statements for such quarter prepared in accordance with GAAP and (ii) the net
sales of the Product in the U.S. as would be shown in the consolidated financial
statements prepared in accordance with GAAP for such quarter of any Person to
which a sublicense directly related to the Product has been granted.
          “Non-Compete Agreement” means a Non-Compete Agreement in substantially
the form attached hereto as Exhibit H.
          “Patents” means United States, foreign and international patents,
patent applications and statutory invention registrations, including reissues,
divisions, continuations, continuations-in-part, extensions and reexaminations
thereof, and all rights therein provided by international treaties and
conventions.
          “Permitted Encumbrances” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced and as to which neither the Company nor any Subsidiary is
otherwise subject to civil or criminal liability due to its existence: (a) liens
for Taxes not yet due and payable, for which adequate reserves have been
maintained in accordance with GAAP; (b) Encumbrances imposed by Law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s liens and other
similar liens arising in the ordinary course of business securing obligations
that are not yet due and payable and are not in excess of $5,000 in the case of
a single property or $50,000 in the aggregate at any time; (c) pledges or
deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; and (d) minor survey
exceptions, reciprocal easement agreements and other customary encumbrances on
title to real property that (i) were not incurred in connection with any
Indebtedness, (ii) do not render title to

63



--------------------------------------------------------------------------------



 



the property encumbered thereby unmarketable and (iii) do not, individually or
in the aggregate, materially adversely affect the value of or the use of such
property for its current and anticipated purposes.
          “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.
          “Phantom Unit Plan” means the Alamo Pharmaceuticals, LLC Phantom Unit
Plan.
          “Pharmaceutical Laws” means Laws primarily regulating the testing,
clinical trials, manufacturing, storage, packaging, sale or distribution of
drugs and/or medical device products.
          “Pledge Agreement” means the pledge agreement in the form attached
hereto as Exhibit I to be executed by Cutler providing for the pledge of the
Buyer Note 3 as a security for the performance by Cutler of his obligations
under Article IX.
          “Pool Shares” means the Equity Participations granted by the Company
under the Phantom Unit Plan.
          “Post-Closing Tax Period” means any Tax period beginning after the
Closing and that portion of any Straddle Period beginning after the Closing.
          “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing and the portion of any Straddle Period ending on the Closing.
          “Product” means an orally disintegrating tablet dosage form of
clozapine, USP sold in the United States pursuant to New Drug Application
No. 21-590 and currently marketed under the trademark FazaClo.
          “Receivables” means any and all accounts receivable, notes and other
amounts receivable from third parties, including customers and employees,
arising from the conduct of the Business before the Closing, whether or not in
the ordinary course, together with any unpaid financing charges accrued thereon.
          “Regulations” means the Treasury Regulations (including Temporary
Regulations) promulgated by the United States Department of Treasury with
respect to the Code or other federal tax statutes.
          “Registration Rights Agreement” means the registration rights
agreement between the Buyer and Cutler in the form attached hereto as Exhibit J
providing for the registration of the resale of the shares of the Buyer Common
Stock issuable upon conversion of the Buyer Notes, if any, into shares of the
Buyer Common Stock under the Securities Act with the Securities and Exchange
Commission pursuant to the terms and conditions set forth therein.

64



--------------------------------------------------------------------------------



 



          “Release” means disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing and the like
into or upon any land or water or air or otherwise entering into the
Environment.
          “Release Agreements” mean the releases in the form attached hereto as
Exhibit K executed by each Key Employee providing for the payment by the Company
prior to the Closing of any amounts payable to such Key Employees under any
Company Plan related to a change of control of the Company applicable to such
Key Employees in exchange for each Key Employee’s release and discharge of the
Company and each Subsidiary from all and any future claims for such change of
control payments.
          “Remedial Action” means all action to (a) clean up, remove, treat or
handle in any other way Hazardous Materials in the Environment; (b) prevent the
Release of Hazardous Materials so that they do not migrate, endanger or threaten
to endanger public health or the Environment; or (c) perform remedial
investigations, feasibility studies, corrective actions, closures and
post-remedial or post-closure studies, investigations, operations, maintenance
and monitoring.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Seller Disclosure Letter” means the Seller Disclosure Letter dated as
of the date hereof, delivered by the Sellers’ Representative to the Buyer in
connection with this Agreement.
          “Sellers’ Accountants” means Grant Thornton LLP.
          “Sellers’ Representative” initially means Cutler. In the event of
(a) the death or permanent disability of the Sellers’ Representative or (b) the
Sellers’ Representative’s resignation as the Sellers’ Representative for any
reason, the Sellers holding a majority of the Sharing Percentages shall by
written notice to the Buyer, appoint a successor Sellers’ Representative within
30 calendar days. Each successor Sellers’ Representative shall have all of the
power, authority, rights and privileges conferred by this Agreement upon the
original Sellers’ Representative, and the term “Seller’s Representative” as used
herein shall be deemed to include any successor Sellers’ Representative.
          “Sharing Percentage” of each Seller means a fraction (expressed as a
percentage) the numerator of which is the number of Units owned by such Seller
as of the Closing and the denominator of which is the aggregate number of Units
owned by all Sellers as of the Closing.
          “Software” means computer software, programs and databases in any
form, including Internet web sites, web content and links, source code, object
code, operating systems and specifications, data, databases, database management
code, utilities, graphical user interfaces, menus, images, icons, forms, methods
of processing, software engines, platforms and data formats, all versions,
updates, corrections, enhancements and modifications thereof, and all related
documentation, developer notes, comments and annotations.
          “Straddle Period” means any Tax period beginning before and ending
after the Closing.

65



--------------------------------------------------------------------------------



 



          “Subsidiary” or “Subsidiaries” means any corporation, partnership,
limited liability company, joint venture or other legal entity of which the
Company, as the case may be (either alone or through or together with any other
subsidiary), owns, directly or indirectly, greater than 40% of the Units, stock
or other Equity Participations, the holders of which are generally entitled to
vote for the election of the Board of Directors or other governing body of such
corporation or other legal entity, or of which the Company is the managing
member, general partner, or which the Company is otherwise contractually
entitled to direct and control such entity.
          “Tax” or “Taxes” means any and all taxes, fees, levies, duties,
tariffs, imposts, and other charges of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any government or taxing authority, whether disputed
or not, including taxes or other charges on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth; taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value added, or gains taxes,
license, registration and documentation fees; and customs’ duties, tariffs, and
similar charges.
          “Tax Benefit” means an amount by which the Tax liability of the Buyer
or, following the Closing, the Company is reduced (including by deduction,
reduction of income by virtue of increased Tax basis or otherwise, entitlement
to refund, credit or otherwise) plus any related interest received from the
relevant taxing authority. Where the Buyer or, following the Closing, the
Company, has other losses, deductions, credits or items available to it, the Tax
Benefit from any losses, deductions, credits or items relating to the Damages
shall be deemed to be realized only after the utilization of such other losses,
deductions, credits or items.
          “Tax Returns” means any return, declaration, report, election, claim
for refund or information return or other statement or form relating to, filed
or required to be filed with any Tax authority, including any schedule or
attachment thereto or any amendment thereof.
          “Trade Secrets” means trade secrets, know-how and other confidential
or proprietary technical, business and other information, including
manufacturing and production processes and techniques, research and development
information, technology, drawings, specifications, designs, plans, proposals,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, customer and supplier lists and
information, and all rights in any jurisdiction to limit the use or disclosure
thereof.
          “Trademarks” means trademarks, service marks, trade dress, logos,
trade names, corporate names, URL addresses, domain names and symbols, slogans
and other indicia of source or origin, including the goodwill of the business
symbolized thereby or associated therewith, common law rights thereto,
registrations and applications for registration thereof throughout the world,
all rights therein provided by international treaties and conventions, and all
other rights associated therewith.

66



--------------------------------------------------------------------------------



 



      SECTION 10.02. Definitions. The following terms have the meanings set
forth in the Sections set forth below:

      Definition   Location
“401(k) Plan”
  7.02(a)
“Agreement”
  Preamble
“Allocation”
  1.06(a)
“Alternate Contingent Note 1”
  1.04(d)(i)(A)
“Alternate Contingent Note 2”
  1.04(d)(ii)(A)
“Alternate Contingent Note 3”
  1.04(d)(iii)(A)
“Alternate Run Rate Contingent Payment”
  1.04(d)(iii)
“Ancillary Lease Documents”
  4.16(d)
“Business”
  Recitals
“Buyer”
  Preamble
“Buyer Indemnified Party” or “Buyer Indemnified Parties”
  9.02(a)
“Buyer SEC Filings”
  5.06(a)
“Claim Notice”
  9.06
“Closing”
  2.01
“Closing Date”
  2.01
“Company”
  Recitals
“Company Marks”
  6.01(a)
“Consent Contracts”
  4.14(a)
“Contingent Note”
  1.04(c)
“Contingent Payment Dispute Notice”
  1.04(f)
“Contingent Payment Quarterly Report”
  1.04(e)
“Contingent Payment Period”
  1.04(a)
“Contingent Payments”
  1.04(a)(ii)
“Continuing Employees”
  7.01(a)
“Cutler Debt Repayment Amount”
  2.03
“Cutler Threshold Amount”
  1.03
“Damages”
  9.02(a)
“Designated Buyer Subsidiary”
  1.07
“ERISA”
  4.21(a)
“Excess Returns Amount”
  1.05(a)
“Excess Returns Notice”
  1.05(a)
“D&O Indemnified Parties”
  6.09
“FDA”
  4.24(d)
“Financial Statements”
  4.07(a)(ii)
“IMS”
  1.04(c)
“Independent Accounting Firm”
  1.04(f)
“Initial Contingent Payment”
  1.04(a)(i)
“Initial Contingent Payment Determination Period”
  1.04(a)(i)
“Initial Run Rate Contingent Payment”
  1.04(d)(i)

67



--------------------------------------------------------------------------------



 



      Definition   Location
“Initial Run Rate Contingent Payment Determination Period”
  1.04(d)(i)
“Interim Financial Statements”
  4.07(a)(iii)
“lease”
  4.14(a)
“Material Contracts”
  4.14(a)
“Multiemployer Plan”
  4.20(c)
“Multiple Employer Plan”
  4.20(c)
“Non-US Licensing Earn-Out Payment” or “Non-US Licensing Earn-Out Payments”
  1.04(b)
“NSP Report”
  1.04(c)
“Objection Notice”
  9.07(a)
“Options”
  4.16(d)
“Permits”
  4.24(a)
“Plans”
  4.21(a)
“Programs”
  4.24(c)
“Purchase Price”
  1.02(a)
“Recharacterization Contest”
  8.02(c)
“Returns Dispute Notice”
  1.05(b)
“Run Rate Contingent Payments”
  1.04(d)(iii)
“Section 1542”
  6.06(b)
“Selection Criteria”
  9.08(c)
“Sellers”
  Preamble
“Subsequent Contingent Payment”
  1.04(a)(ii)
“Subsequent Contingent Payment Determination Period”
  1.04(a)(ii)
“Subsequent Run Rate Contingent Payment”
  1.04(d)(ii)
“Subsequent Run Rate Contingent Payment Determination Period”
  1.04(d)(ii)
“Supplemental Data”
  4.07(d)
“Third Party Claim”
  9.05(a)
“Third Party Notice”
  9.05(a)
“Threshold”
  9.04(a)
“Transfer Taxes”
  8.05
“Units”
  Recitals
“WARN Act”
  4.21(d)

          SECTION 10.03. Interpretation and Rules of Construction. In this
Agreement, except to the extent otherwise provided or that the context otherwise
requires:
          (a) when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or a
Schedule or Exhibit to, this Agreement;

68



--------------------------------------------------------------------------------



 



          (b) the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;
          (c) whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”;
          (d) the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
          (e) all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;
          (f) the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;
          (g) any Law defined or referred to herein or in any agreement or
instrument that is referred to herein means such Law or statute as from time to
time amended, modified or supplemented, including by succession of comparable
successor Laws;
          (h) references to a Person are also to its successors and permitted
assigns; and
          (i) the use of “or” is not intended to be exclusive unless expressly
indicated otherwise.
          SECTION 10.04. Expenses. Except as otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred. Notwithstanding the foregoing, without limitation, the Buyer shall be
responsible for the payment of all fees of legal counsel to the Buyer and fees
of Banc of America Securities directly related to the transactions contemplated
by this Agreement, and the Sellers shall be responsible for the payment of all
fees of legal counsel to the Sellers and fees of Goldman, Sachs & Co. directly
related to the transactions contemplated by this Agreement.
          SECTION 10.05. Notices. All notices, requests, demands, Claims and
other communications which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by confirmed facsimile
with a copy sent by another means specified herein; the business day after it is
sent, if sent for next day delivery to a domestic address by recognized
overnight delivery service (e.g., Federal Express); and five business days after
the date mailed by certified or registered mail, postage prepaid, if sent by
certified or registered mail, return receipt requested. In each case notice
shall be sent to:
If to the Buyer, addressed to:
Avanir Pharmaceuticals

69



--------------------------------------------------------------------------------



 



11388 Sorrento Valley Rd
San Diego, CA 92121
Attn: Eric K. Brandt
Telephone: (858) 622-5200
Fax: (858) 658-7447
with a copy to:
Latham & Watkins LLP
650 Town Center Drive
20th Floor
Costa Mesa, California 92626
Attn: Cary K. Hyden and Jonn R. Beeson
Telephone: (714) 540-1235
Fax: (714) 755-8290
If to the Sellers, addressed to:
PO Box 3637
Beverly Hills, CA 90212-0637
Attn: Neal R. Cutler, as Sellers’ Representative
Telephone:
Fax:
with a copy to:
Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, California 90017
Attn: Brett Goldblatt
Telephone: (213) 892-4000
Fax: (213) 629-5063
If to Cutler, addressed to:
Neal R. Cutler
[Address]
Telephone:
Fax:
with a copy to:
Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, California 90017

70



--------------------------------------------------------------------------------



 



Attn: Brett Goldblatt
Telephone: (213) 892-4000
Fax: (213) 629-5063
or to such other place and with such other copies as each of the Buyer, the
Sellers’ Representative and Cutler may designate as to itself by written notice
to the other (in accordance with this Section 10.05).
          SECTION 10.06. Public Announcements. Neither party hereto shall make,
or cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other party unless
otherwise required by Law, applicable stock exchange regulation or order, writ,
injunction, judgment, arbitration ruling, award, or decree by any Governmental
Authority, and the parties hereto shall cooperate as to the timing and contents
of any such press release, public announcement or communication.
          SECTION 10.07. Titles. The titles, captions or headings of the
Articles and Sections herein are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement.
          SECTION 10.08. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced as a result of any
rule of law or public policy, all other terms and other provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
by this Agreement are fulfilled to the greatest extent possible.
          SECTION 10.09. Entire Agreement. This Agreement, including the
Schedule and Exhibits hereto, the Seller Disclosure Letter and the other
agreements, documents and written understandings referred to herein or otherwise
entered into or delivered by the parties hereto on the date of this Agreement
(including the Ancillary Agreements), constitute the entire agreement and
understanding and supersede all other prior covenants, agreements, undertakings,
obligations, promises, arrangements, communications, representations and
warranties, whether oral or written, by any party hereto or by any director,
officer, employee, agent, Affiliate or Representative of any party hereto. There
are no covenants, agreements, undertakings or obligations with respect to the
subject matter of this Agreement other than those expressly set forth or
referred to herein or in other agreements, documents and written understandings
entered into or delivered by the parties hereto on the date of this Agreement,
and no representations or warranties of any kind or nature whatsoever, express
or implied, including any implied warranties of merchantability or fitness for a
particular purpose, are made or shall be deemed to be made herein by the parties
hereto except those expressly made herein.
          SECTION 10.10. Assignment. Neither this Agreement nor any of the
rights or obligations hereunder may be assigned by the Sellers without the prior
written consent of the

71



--------------------------------------------------------------------------------



 



Buyer, or assigned by the Buyer without the prior written consent of the
Sellers, except that the Buyer may, without such consent but with prior notice
to the Sellers, assign its rights hereunder; provided that such assignee
executes a joinder to and agrees to be bound by this Agreement. Notwithstanding
the foregoing, no such assignment shall release the assignor from any of its
obligations hereunder.
          SECTION 10.11. Amendment. This Agreement may not be amended except in
an instrument in writing signed on behalf of each of the parties hereto or by a
waiver in accordance with Section 10.12. No amendment, supplement, modification
or waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.
          SECTION 10.12. Waiver. Each party to this Agreement may (a) extend the
time for the performance of any of the obligations or other acts of the other
parties, (b) waive any inaccuracies in the representations and warranties of the
other parties contained herein or in any document delivered by the other party
pursuant hereto or (c) waive compliance with any of the agreements of the other
parties or conditions to such parties’ obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby. Except where a specific period for
action or inaction is provided herein, neither the failure nor any delay on the
part of any party in exercising any right, power or privilege under this
Agreement or the documents referred to in this Agreement shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any other or further exercise thereof or the exercise of
any other such right, power or privilege. The failure of a party to exercise any
right conferred herein within the time required shall cause such right to
terminate with respect to the transaction or circumstances giving rise to such
right, but not to any such right arising as a result of any other transactions
or circumstances.
          SECTION 10.13. No Third Party Beneficiaries. This Agreement shall be
binding upon and shall inure to the benefit of, the parties hereto and their
respective successors and permitted assigns. This Agreement and all of its
conditions and provisions are for the sole and exclusive benefit of the parties
hereto and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to confer upon any Person,
including any union or any employee or former employee of the Seller, other than
the parties hereto any rights or remedies of any nature whatsoever, including
any rights of employment for any specified period, under or by reason of this
Agreement or any provision hereof; provided, however, that any Person that is
not a party to this Agreement but, by the terms of Section 9.02, is entitled to
indemnification, shall be considered a third-party beneficiary of this
Agreement, with full rights of enforcement as though such Person was a signatory
to this Agreement.
          SECTION 10.14. Specific Performance. Each of the parties hereto
acknowledges and agrees that the other parties would be damaged irreparably, and
in a manner for which monetary damages would not be an adequate remedy, in the
event any of the provisions of this Agreement are not performed in accordance
with its specific terms or otherwise are breached. Accordingly, each of the
parties hereto agrees that the other parties shall be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the

72



--------------------------------------------------------------------------------



 



parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity.
          SECTION 10.15. Governing Law. This Agreement (and any claim or
controversy arising out of or relating to this Agreement) shall be governed by
the law of the State of California without regard to conflict of law principles
that would result in the application of any law other than the law of the State
of California.
          SECTION 10.16. Consent to Jurisdiction. Subject to Section 9.07, each
party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any California State
court, or Federal court of the United States of America, sitting in California,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the agreements delivered in connection
herewith or the transactions contemplated hereby or thereby or for recognition
or enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (A) agrees not to commence any such action or
proceeding except in such courts, (B) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such California State
court or, to the extent permitted by law, in such Federal court, (C) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such action or
proceeding in any such California State or Federal court, and (D) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such California State or Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.04. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.
          SECTION 10.17. Attorneys’ Fees. Should any litigation be commenced
between the parties hereto concerning this Agreement, or in connection with the
performance, breach or interpretation hereof, the party prevailing in such
litigation shall be entitled, in addition to such other relief as may be
granted, to reimbursement of all reasonable costs and expenses of such
litigation, including attorneys’ fees, court costs, costs of investigation and
other costs reasonably related to such litigation.
          SECTION 10.18. Currency. Unless otherwise specified in this Agreement,
all references to currency, monetary values and dollars set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars.
          SECTION 10.19. Cumulative Remedies. All rights and remedies of either
party hereto are cumulative of each other and of every other right or remedy
such party may otherwise have at law or in equity, and the exercise of one or
more rights or remedies shall not prejudice or impair the concurrent or
subsequent exercise of other rights or remedies.
          SECTION 10.20. Representation by Counsel. Each party hereto represents
and agrees with each other that it has been represented by or had the
opportunity to be represented

73



--------------------------------------------------------------------------------



 



by, independent counsel of its own choosing, and that it has had the full right
and opportunity to consult with its respective attorney(s), that to the extent,
if any, that it desired, it availed itself of this right and opportunity, that
it or its authorized officers (as the case may be) have carefully read and fully
understand this Agreement in its entirety and have had it fully explained to
them by such party’s respective counsel, that each is fully aware of the
contents thereof and its meaning, intent and legal effect, and that it or its
authorized officer (as the case may be) is competent to execute this Agreement
and has executed this Agreement free from coercion, duress or undue influence.
          SECTION 10.21. Execution and Counterparts. This Agreement may be
executed in one or more counterparts, each of which when executed shall be
deemed an original and all of which together shall constitute one and the same
instrument. The parties agree that this Agreement shall be legally binding upon
the electronic transmission, including by facsimile or email, by each party of a
signed signature page to this Agreement to the other party.
          SECTION 10.22. Disclosure. Nothing in the Seller Disclosure Letter,
the Company Disclosure Letter or the Buyer Disclosure Letter shall be deemed
adequate to disclose an exception to a representation or warranty made herein
unless the Seller Disclosure Letter, the Company Disclosure Letter or the Buyer
Disclosure Letter, as the case may be, identifies the exception with
particularity and describes the relevant facts in reasonable detail.
Notwithstanding the foregoing, it is expressly understood and acknowledged that
any information disclosed in the Seller Disclosure Letter, the Company
Disclosure Letter or the Buyer Disclosure Letter under any numbered or lettered
part shall be deemed to relate to and qualify representations and warranties set
forth in one or more other parts of the Seller Disclosure Letter, the Company
Disclosure Letter or the Buyer Disclosure Letter, as the case may be, but only
where the relevance of such disclosure to such other part or parts is clear from
the text of such disclosure; provided, however, the mere listing (or inclusion
of a copy) of a document or other item shall not by itself be deemed adequate to
disclose an exception to a representation or warranty made herein (unless the
representation or warranty has to do with the existence of the document or item
itself).
[Signature Pages Follow]

74



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties, by its duly authorized
representative, has entered into this Agreement as of the date first above
written.

         
 
  BUYER    
 
       
 
  AVANIR PHARMACEUTICALS    
 
       
 
  /s/ Eric K. Brandt    
 
 
 
By: Eric K. Brandt    
 
  Its: President and Chief Executive Officer    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



         
 
  COMPANY    
 
       
 
  ALAMO PHARMACEUTICALS, LLC    
 
       
 
  /s/ Neal R. Cutler    
 
 
 
By: Neal R. Cutler    
 
  Its: Manager    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



         
 
  SELLERS    
 
       
 
  NEAL R. CUTLER    
 
       
 
  /s/ Neal R. Cutler    
 
 
 
Neal R. Cutler    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
      Robert D. English    
 
     
 
Print Name of Seller    
 
           
 
      /s/ Robert D. English    
 
     
 
Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
     
 
Print Name of Seller    
 
  By:        
 
     
 
Signature of Authorized Signatory    
 
           
 
     
 
Print Name of Authorized Signatory    
 
           
 
     
 
Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
     
 
Address – Line 1    
 
           
 
     
 
Address – Line 2    
 
           
 
     
 
Address – Line 3    
 
           
 
     
 
Attention    
 
           
 
     
 
Facsimile    
 
           
 
     
 
Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
      Michael Beckloff    
 
     
 
Print Name of Seller    
 
           
 
      /s/ Michael Beckloff    
 
     
 
Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
     
 
Print Name of Seller    
 
           
 
  By:        
 
     
 
Signature of Authorized Signatory    
 
           
 
     
 
Print Name of Authorized Signatory    
 
           
 
     
 
Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
     
 
Address – Line 1    
 
           
 
     
 
Address – Line 2    
 
           
 
     
 
Address – Line 3    
 
           
 
     
 
Attention    
 
           
 
     
 
Facsimile    
 
           
 
     
 
Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
      Angelico Carta    
 
     
 
Print Name of Seller    
 
           
 
      /s/ Angelico Carta    
 
     
 
Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
     
 
Print Name of Seller    
 
           
 
  By:        
 
     
 
Signature of Authorized Signatory    
 
           
 
     
 
Print Name of Authorized Signatory    
 
           
 
     
 
Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
     
 
Address – Line 1    
 
           
 
     
 
Address – Line 2    
 
           
 
     
 
Address – Line 3    
 
           
 
     
 
Attention    
 
           
 
     
 
Facsimile    
 
           
 
     
 
Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



             
 
                SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
        Anthony R. Disanto    
 
           
 
      Print Name of Seller    
 
           
 
        /s/ Anthony R. Disanto    
 
           
 
      Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
           
 
      Print Name of Seller    
 
           
 
  By:        
 
           
 
      Signature of Authorized Signatory    
 
           
 
           
 
      Print Name of Authorized Signatory    
 
           
 
           
 
      Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
           
 
      Address — Line 1    
 
           
 
           
 
      Address — Line 2    
 
           
 
           
 
      Address — Line 3    
 
           
 
           
 
      Attention    
 
           
 
           
 
      Facsimile    
 
           
 
           
 
      Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
        Robert M. Lichten    
 
           
 
      Print Name of Seller    
 
           
 
        /s/ Robert M. Lichten    
 
           
 
      Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
           
 
      Print Name of Seller    
 
           
 
  By:        
 
           
 
      Signature of Authorized Signatory    
 
           
 
           
 
      Print Name of Authorized Signatory    
 
           
 
           
 
      Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
           
 
      Address — Line 1    
 
           
 
           
 
      Address — Line 2    
 
           
 
           
 
      Address — Line 3    
 
           
 
           
 
      Attention    
 
           
 
           
 
      Facsimile    
 
           
 
           
 
      Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
        Lee Tintle    
 
           
 
      Print Name of Seller    
 
           
 
        /s/ Lee Tintle    
 
           
 
      Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
           
 
      Print Name of Seller    
 
           
 
  By:        
 
           
 
      Signature of Authorized Signatory    
 
           
 
           
 
      Print Name of Authorized Signatory    
 
           
 
           
 
      Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
           
 
      Address — Line 1    
 
           
 
           
 
      Address — Line 2    
 
           
 
           
 
      Address — Line 3    
 
           
 
           
 
      Attention    
 
           
 
           
 
      Facsimile    
 
           
 
           
 
      Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
        John J. Sramek    
 
           
 
      Print Name of Seller    
 
           
 
      /s/ John J. Sramek    
 
           
 
      Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
           
 
      Print Name of Seller    
 
           
 
  By:        
 
           
 
      Signature of Authorized Signatory    
 
           
 
           
 
      Print Name of Authorized Signatory    
 
           
 
           
 
      Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
           
 
      Address — Line 1    
 
           
 
           
 
      Address — Line 2    
 
           
 
           
 
      Address — Line 3    
 
           
 
           
 
      Attention    
 
           
 
           
 
      Facsimile    
 
           
 
           
 
      Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
        Samuel Simmons    
 
           
 
      Print Name of Seller    
 
           
 
      /s/ Samuel Simmons    
 
           
 
      Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
           
 
      Print Name of Seller    
 
           
 
  By:        
 
           
 
      Signature of Authorized Signatory    
 
           
 
           
 
      Print Name of Authorized Signatory    
 
           
 
           
 
      Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
           
 
      Address — Line 1    
 
           
 
           
 
      Address — Line 2    
 
           
 
           
 
      Address — Line 3    
 
           
 
           
 
      Attention    
 
           
 
           
 
      Facsimile    
 
           
 
           
 
      Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
        Paul F. Duffy    
 
           
 
      Print Name of Seller    
 
           
 
        /s/ Paul F. Duffy    
 
           
 
      Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
           
 
      Print Name of Seller    
 
           
 
  By:        
 
           
 
      Signature of Authorized Signatory    
 
           
 
           
 
      Print Name of Authorized Signatory    
 
           
 
           
 
      Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
           
 
      Address — Line 1    
 
           
 
           
 
      Address — Line 2    
 
           
 
           
 
      Address — Line 3    
 
           
 
           
 
      Attention    
 
           
 
           
 
      Facsimile    
 
           
 
           
 
      Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
        Robert L. Sevy    
 
           
 
      Print Name of Seller    
 
           
 
        /s/ Robert L. Sevy    
 
           
 
      Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
           
 
      Print Name of Seller    
 
           
 
  By:        
 
           
 
      Signature of Authorized Signatory    
 
           
 
           
 
      Print Name of Authorized Signatory    
 
           
 
           
 
      Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
           
 
      Address – Line 1    
 
           
 
           
 
      Address – Line 2    
 
           
 
           
 
      Address – Line 3    
 
           
 
           
 
      Attention    
 
           
 
           
 
      Facsimile    
 
           
 
           
 
      Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  SELLERS    
 
                FOR INDIVIDUALS:    
 
           
 
           
 
      Print Name of Seller    
 
           
 
           
 
      Signature of Seller    
 
                FOR ENTITIES:    
 
           
 
        United Healthcare Services, Inc.    
 
           
 
      Print Name of Seller    
 
           
 
  By:     /s/ Stephen J. Hemsley    
 
           
 
      Signature of Authorized Signatory    
 
           
 
        Stephen J. Hemsley    
 
           
 
      Print Name of Authorized Signatory    
 
           
 
        President and COO, United Health Group    
 
           
 
      Print Title of Authorized Signatory    
 
                Address for Notices :    
 
           
 
        United Health Group Incorporated    
 
           
 
      Address — Line 1    
 
           
 
        9900 Bren Road East    
 
           
 
      Address — Line 2    
 
           
 
        Minnetanka, MN 55343    
 
           
 
      Address — Line 3    
 
           
 
        General Counsel & VP Corporate Development    
 
           
 
      Attention    
 
           
 
        952-936-1398    
 
           
 
      Facsimile    
 
           
 
        952-936-5744    
 
           
 
      Telephone    

Signature Page to Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
     Unit Holders     

     
 
  Michael Beckloff
 
  Angelico Carta
 
  Neal Cutler
 
  Tony Disanto
 
  Paul Duffy
 
  Robert English
 
  Robert Lichten
 
  Bob Sevy
 
  Sam Simmons
 
  John Sramek
 
  Lee Tintle
 
  United Healthcare

 



--------------------------------------------------------------------------------



 



Exhibit B
FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
ALAMO PHARMACEUTICALS, LLC
     THIS FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING
AGREEMENT (the “Agreement”) of Alamo Pharmaceuticals, LLC (the “Company”) is
entered into by Avanir Pharmaceuticals, a California corporation, as the sole
member (the “Member”), effective as of May 24, 2006 (the “Effective Date”).
     The Member, by execution of this Agreement, hereby continues the existence
of the Company as a limited liability company pursuant to the provisions in the
Beverly-Killea Limited Liability Company Act, §17000, et seq., as it may be
amended from time to time, and any successor to such statute (the “Act”). The
rights and obligations of the Member and the administration and termination of
the Company shall be governed by this Agreement and the Act. The Agreement shall
be considered the “Operating Agreement” of the Company within the meaning of
Section 17001(ab) of the Act. To the extent this Agreement is inconsistent in
any respect with the Act, this Agreement shall control.
     1. Organizational and Other Matters.
     (a) Name. The name of the Company shall be “Alamo Pharmaceuticals, LLC”.
     (b) Principal Business Office. The principal business office of the Company
shall be located at 11388 Sorrento Valley Road, San Diego, California 92121.
     (c) Registered Agent. The name and address of the registered agent of the
Company for service of process on the Company in the State of California is CT
Corporation System, 818 West 7th Street, Los Angeles, California 90017, or as
otherwise determined by the Member from time to time.
     (d) Term. The Company shall have a perpetual existence.
     (e) Articles of Organization. The Company was formed as a limited liability
company under the Act by the filing of Articles of Organization with the
Secretary of State of the State of California on March 13, 2000, as the same may
be amended, restated or supplemented from time to time. The Member or an Officer
(as defined below) shall execute, deliver and file any other certificates (and
any amendments, supplements and/or restatements thereof) necessary for the
Company to qualify to do business in any jurisdiction in which the Company may
wish to conduct business. The existence of the Company as a separate legal
entity shall continue until cancellation of the Articles of Organization as
provided in the Act.

 



--------------------------------------------------------------------------------



 



     2. Purpose. The business purpose of the Company is to engage in any lawful
act or activity for which a limited liability company may be engaged under
applicable law (including, without limitation, the Act).
     3. Management of Company. All decisions relating to the business, affairs,
and properties of the Company shall be made by the Member. Any person appointed
as an officer or manager of the Company prior to the Effective Date is hereby
removed, provided that, at any time after the Effective Date, the Member may
appoint a Board of Managers (the “Managers”) and may also appoint a President or
one or more Vice Presidents and such other officers of the Company as the Member
may deem necessary or advisable (the “Officers”) to manage the day-to-day
business affairs of the Company. The Managers, and each of them, and the
Officers, and each of them, shall have the authority to act on behalf of, bind,
and execute and deliver documents in the name and on behalf of the Company. No
such delegation shall cause the Member to cease to be a Member. The Member may
remove any Manager or Officer and may increase or decrease the number of
Managers and Officers at any time for any reason.
     4. Distributions and Allocations. Each distribution of cash or other
property by the Company shall be made 100% to the Member. Each item of income,
gain, loss, deduction, or credit of the Company shall be treated as income,
gain, loss, deduction or credit (as applicable) of the Member.
     5. Exculpation. As of the Effective Date, neither (i) the Member, (ii) any
affiliate of the Member, nor (iii) any officer, director, employee, or agent of
the Company, the Member or any of its affiliates, shall be liable, responsible,
or accountable in damages or otherwise to the Company or the Member by reason
of, or arising from, the operations, business, or affairs of, or any action
taken or failure to act on behalf of, the Company except for its or his gross
negligence or willful misconduct.
     6. Indemnity. The Company shall indemnify and hold harmless (i) the Member,
(ii) any affiliate of the Member, and (iii) any officer, director, employee, or
agent of the Company, the Member or any of its affiliates, (each, an
“Indemnitee”), from and against any claim, loss, damage, liability, or
reasonable expense (including reasonable attorneys’ fees, court costs, and costs
of investigation and appeal) suffered or incurred by any such Indemnitee by
reason of, or arising from, the operations, business, or affairs of, or any
action taken or failure to act on behalf of, the Company.
     7. Dissolution and Winding Up. The Company shall dissolve and its business
and affairs shall be wound up pursuant to a written instrument executed by the
Member.
     8. Amendments. This Agreement may be amended or modified from time to time
only by a written instrument executed by the Member.
     9. Governing Law. The validity and enforceability of this Agreement shall
be governed by and construed in accordance with the laws of the State of
California without regard to otherwise governing principles of conflicts of law.
Signature Page to Fourth Amended and Restated Operating Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

            MEMBER:

AVANIR PHARMACEUTICALS, a California corporation
      By:   /s/ Eric K. Brandt         Eric K. Brandt        President and Chief
Executive Officer   

Signature Page to Fourth Amended and Restated Operating Agreement

 